
	
		II
		Calendar No. 510
		111th CONGRESS
		2d Session
		H. R. 3534
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 3, 2010
			Received; read the first time
		
		
			August 4, 2010
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To provide greater efficiencies,
		  transparency, returns, and accountability in the administration of Federal
		  mineral and energy resources by consolidating administration of various Federal
		  energy minerals management and leasing programs into one entity to be known as
		  the Office of Federal Energy and Minerals Leasing of the Department of the
		  Interior, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Consolidated Land, Energy, and Aquatic Resources Act of
			 2010.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Creation of new Department of the Interior
				agencies
					Sec. 101. Bureau of Energy and Resource Management.
					Sec. 102. Bureau of Safety and Environmental
				Enforcement.
					Sec. 103. Office of Natural Resources Revenue.
					Sec. 104. Ethics.
					Sec. 105. References.
					Sec. 106. Abolishment of Minerals Management
				Service.
					Sec. 107. Conforming amendment.
					Sec. 108. Outer Continental Shelf Safety and Environmental
				Advisory Board.
					Sec. 109. Limitation on effect on development of ocean
				renewable energy resource facilities.
					Title II—Federal Oil and Gas Development
					Subtitle A—Safety, Environmental, and Financial Reform of the
				Outer Continental Shelf Lands Act
					Sec. 201. Short title.
					Sec. 202. Definitions.
					Sec. 203. National policy for the Outer Continental
				Shelf.
					Sec. 204. Jurisdiction of laws on the Outer Continental
				Shelf.
					Sec. 205. Outer Continental Shelf leasing standard.
					Sec. 206. Leases, easements, and rights-of-way.
					Sec. 207. Disposition of revenues.
					Sec. 208. Exploration plans.
					Sec. 209. Outer Continental Shelf leasing program.
					Sec. 210. Environmental studies.
					Sec. 211. Safety regulations.
					Sec. 212. Enforcement of safety and environmental
				regulations.
					Sec. 213. Judicial review.
					Sec. 214. Remedies and penalties.
					Sec. 215. Uniform planning for Outer Continental
				Shelf.
					Sec. 216. Oil and gas information program.
					Sec. 217. Limitation on royalty-in-kind program.
					Sec. 218. Restrictions on employment.
					Sec. 219. Repeal of royalty relief provisions.
					Sec. 220. Manning and buy- and build-American
				requirements.
					Sec. 221. National Commission on the BP Deepwater Horizon Oil
				Spill and Offshore Drilling.
					Sec. 222. Coordination and consultation with affected State and
				local governments.
					Sec. 223. Implementation.
					Sec. 224. Report on environmental baseline studies.
					Sec. 225. Cumulative impacts on marine mammal species and
				stocks and subsistence use.
					Subtitle B—Royalty Relief for American Consumers
					Sec. 231. Short title.
					Sec. 232. Eligibility for new leases and the transfer of
				leases.
					Sec. 233. Price thresholds for royalty suspension
				provisions.
					Subtitle C—Limitation on Moratorium
					Sec. 241. Limitation of moratorium on certain permitting and
				drilling activities.
					Title III—Oil and Gas Royalty Reform
					Sec. 301. Amendments to definitions.
					Sec. 302. Compliance reviews.
					Sec. 303. Clarification of liability for royalty
				payments.
					Sec. 304. Required recordkeeping.
					Sec. 305. Fines and penalties.
					Sec. 306. Interest on overpayments.
					Sec. 307. Adjustments and refunds.
					Sec. 308. Conforming amendment.
					Sec. 309. Obligation period.
					Sec. 310. Notice regarding tolling agreements and
				subpoenas.
					Sec. 311. Appeals and final agency action.
					Sec. 312. Assessments.
					Sec. 313. Collection and production accountability.
					Sec. 314. Natural gas reporting.
					Sec. 315. Penalty for late or incorrect reporting of
				data.
					Sec. 316. Required recordkeeping.
					Sec. 317. Shared civil penalties.
					Sec. 318. Applicability to other minerals.
					Sec. 319. Entitlements.
					Sec. 320. Limitation on royalty in-kind program.
					Sec. 321. Application of royalty to oil that is saved, removed,
				sold, or discharged under offshore oil and gas leases.
					Title IV—Full funding for the Land and Water Conservation and
				Historic Preservation Funds
					Subtitle A—Land and Water Conservation Fund
					Sec. 401. Amendments to the Land and Water Conservation Fund
				Act of 1965.
					Sec. 402. Extension of the Land and Water Conservation
				Fund.
					Sec. 403. Permanent funding.
					Subtitle B—National Historic Preservation Fund
					Sec. 411. Permanent funding.
					Title V—Gulf of Mexico Restoration
					Sec. 501. Gulf of Mexico restoration program.
					Sec. 502. Gulf of Mexico long-term environmental monitoring and
				research program.
					Sec. 503. Gulf of Mexico emergency migratory species
				alternative habitat program.
					Sec. 504. Gulf of Mexico Restoration Account.
					Title VI—COORDINATION AND PLANNING
					Sec. 601. Regional coordination.
					Sec. 602. Regional Coordination Councils.
					Sec. 603. Regional strategic plans.
					Sec. 604. Regulations and savings clause.
					Sec. 605. Ocean Resources Conservation and Assistance
				Fund.
					Sec. 606. Waiver.
					Title VII—Oil Spill Accountability and Environmental
				Protection
					Sec. 701. Short title.
					Sec. 702. Repeal of and adjustments to limitation on
				liability.
					Sec. 703. Evidence of financial responsibility for offshore
				facilities.
					Sec. 704. Damages to human health.
					Sec. 705. Clarification of liability for discharges from mobile
				offshore drilling units.
					Sec. 706. Standard of review for damage assessment.
					Sec. 707. Procedures for claims against Fund; Information on
				claims.
					Sec. 708. Additional amendments and clarifications to Oil
				Pollution Act of 1990.
					Sec. 709. Americanization of offshore operations in the
				Exclusive Economic Zone.
					Sec. 710. Safety management systems for mobile offshore
				drilling units.
					Sec. 711. Safety standards for mobile offshore drilling
				units.
					Sec. 712. Operational control of mobile offshore drilling
				units.
					Sec. 713. Single-hull tankers.
					Sec. 714. Repeal of response plan waiver.
					Sec. 715. National Contingency Plan.
					Sec. 716. Tracking Database.
					Sec. 717. Evaluation and approval of response plans; maximum
				penalties.
					Sec. 718. Oil and hazardous substance cleanup
				technologies.
					Sec. 719. Implementation of oil spill prevention and response
				authorities.
					Sec. 720. Impacts to Indian Tribes and public service
				damages.
					Sec. 721. Federal enforcement actions.
					Sec. 722. Time required before electing to proceed with
				judicial claim or against the Fund.
					Sec. 723. Authorized level of Coast Guard
				personnel.
					Sec. 724. Clarification of memorandums of
				understanding.
					Sec. 725. Build America requirement for offshore
				facilities.
					Sec. 726. Oil spill response vessel database.
					Sec. 727. Offshore sensing and monitoring systems.
					Sec. 728. Oil and gas exploration and production.
					Sec. 729. Leave retention authority.
					Sec. 730. Authorization of appropriations.
					Sec. 731. Extension of liability to persons having ownership
				interests in responsible parties.
					Sec. 732. Clarification of liability under Oil Pollution Act of
				1990.
					Sec. 733. Salvage activities.
					Sec. 734. Requirement for redundancy in response
				plans.
					Title VIII—Miscellaneous Provisions
					Sec. 801. Repeal of certain taxpayer subsidized royalty relief
				for the oil and gas industry.
					Sec. 802. Conservation fee.
					Sec. 803. Leasing on Indian lands.
					Sec. 804. Outer Continental Shelf State boundaries.
					Sec. 805. Liability for damages to national wildlife
				refuges.
					Sec. 806. Strengthening coastal State oil spill planning and
				response.
					Sec. 807. Information sharing.
					Sec. 808. Limitation on use of funds.
					Sec. 809. Environmental review.
					Sec. 810. Federal response to State proposals to protect State
				lands and waters.
					Sec. 811. Government Accountability Office
				evaluation.
					Sec. 812. Study on relief wells.
					Title IX—STUDY OF ACTIONS TO IMPROVE THE ACCURACY OF COLLECTION
				OF ROYALTIES
					Sec. 901. Short title.
					Sec. 902. Study of actions to improve the accuracy of
				collection of Federal oil, condensate, and natural gas royalties.
					Sec. 903. Definitions.
					Title X—Offshore Oil and Gas Worker Whistleblower
				Protection
					Sec. 1001. Short title.
					Sec. 1002. Whistleblower protections; employee protection from
				other retaliation.
					Sec. 1003. Definitions.
				
			2.DefinitionsFor the purposes of this Act:
			(1)Affected Indian
			 tribeThe term affected Indian tribe means an
			 Indian tribe that has federally reserved rights that are affirmed by treaty,
			 statute, Executive order, Federal court order, or other Federal law in the area
			 at issue.
			(2)Coastal
			 StateThe term coastal State has the same meaning
			 given the term coastal state in section 304 of the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1453).
			(3)DepartmentThe
			 term Department means the Department of the Interior, except as
			 the context indicates otherwise.
			(4)FunctionThe
			 term function, with respect to a function of an officer,
			 employee, or agent of the Federal Government, or of a Department, agency,
			 office, or other instrumentality of the Federal Government, includes
			 authorities, powers, rights, privileges, immunities, programs, projects,
			 activities, duties, and responsibilities.
			(5)Important
			 ecological areaThe term important ecological area
			 means an area that contributes significantly to local or larger marine
			 ecosystem health or is an especially unique or sensitive marine
			 ecosystem.
			(6)Indian
			 landThe term Indian land has the meaning given
			 the term in section 502(a) of title V of
			 Public Law
			 109–58 (25 U.S.C. 3501(2)).
			(7)Indian
			 tribeThe term Indian
			 tribe has the same meaning given the term Indian tribe
			 has in section 4 of the Indian Self-Determination and Education Assistance Act
			 (25 U.S.C.
			 450b).
			(8)Marine ecosystem
			 healthThe term marine ecosystem health means the
			 ability of an ecosystem in ocean and coastal waters to support and maintain
			 patterns, important processes, and productive, sustainable, and resilient
			 communities of organisms, having a species composition, diversity, and
			 functional organization resulting from the natural habitat of the region, such
			 that it is capable of supporting a variety of activities and providing a
			 complete range of ecological benefits. Such an ecosystem would be characterized
			 by a variety of factors, including—
				(A)a complete
			 diversity of native species and habitat wherein each native species is able to
			 maintain an abundance, population structure, and distribution supporting its
			 ecological and evolutionary functions, patterns, and processes; and
				(B)a physical,
			 chemical, geological, and microbial environment that is necessary to achieve
			 such diversity.
				(9)MineralThe
			 term mineral has the same meaning that the term
			 minerals has in section 2(q) of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1331(q)).
			(10)Nonrenewable
			 energy resourceThe term nonrenewable energy
			 resource means oil and natural gas.
			(11)OperatorThe
			 term operator means—
				(A)the lessee;
			 or
				(B)a person
			 designated by the lessee as having control or management of operations on the
			 leased area or a portion thereof, who is—
					(i)approved by the Secretary, acting through
			 the Bureau of Energy and Resource Management; or
					(ii)the
			 holder of operating rights under an assignment of operating rights that is
			 approved by the Secretary, acting through the Bureau of Energy and Resource
			 Management.
					(12)Outer
			 Continental ShelfThe term
			 Outer Continental Shelf has the same meaning given the term
			 outer Continental Shelf has in the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1331
			 et seq.).
			(13)Regional Ocean
			 PartnershipThe term
			 Regional Ocean Partnership means voluntary, collaborative
			 management initiatives developed and entered into by the Governors of two or
			 more coastal States or created by an interstate compact for the purpose of
			 addressing more than one ocean, coastal, or Great Lakes issue and to implement
			 policies and activities identified under special area management plans under
			 the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) or other
			 agreements developed and signed by the Governors.
			(14)Renewable
			 energy resourceThe term renewable energy resource
			 means each of the following:
				(A)Wind
			 energy.
				(B)Solar
			 energy.
				(C)Geothermal
			 energy.
				(D)Landfill
			 gas.
				(E)Marine and
			 hydrokinetic renewable energy, as that term is defined in section 632 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17211).
				(15)SecretariesThe
			 term Secretaries means the Secretary of the Interior and the
			 Secretary of Commerce.
			(16)SecretaryThe
			 term Secretary means the Secretary of the Interior, except as
			 otherwise provided in this Act.
			(17)Terms defined
			 in other lawEach of the
			 terms Federal land, lease, and mineral
			 leasing law has the same meaning given the term under the Federal Oil
			 and Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et seq.), except
			 that such terms shall also apply to all minerals and renewable energy resources
			 in addition to oil and gas.
			ICreation of new
			 Department of the Interior agencies
			101.Bureau of
			 Energy and Resource Management
				(a)EstablishmentThere
			 is established in the Department of the Interior a Bureau of Energy and
			 Resource Management (referred to in this section as the Bureau)
			 to be headed by a Director of Energy and Resource Management (referred to in
			 this section as the Director).
				(b)Director
					(1)AppointmentThe
			 Director shall be appointed by the President, by and with the advice and
			 consent of the Senate, on the basis of—
						(A)professional
			 background, demonstrated competence, and ability; and
						(B)capacity
			 to—
							(i)administer the
			 provisions of this Act; and
							(ii)ensure that the
			 fiduciary duties of the United States Government on behalf of the people of the
			 United States, as they relate to development of nonrenewable and renewable
			 energy and mineral resources, are duly met.
							(2)CompensationThe
			 Director shall be compensated at the rate provided for Level V of the Executive
			 Schedule under section 5316 of title 5, United
			 States Code.
					(c)Duties
					(1)In
			 generalExcept as provided in
			 paragraph (4), the Secretary shall carry out through the Bureau all functions,
			 powers, and duties vested in the Secretary relating to the administration of a
			 comprehensive program of nonrenewable and renewable energy and mineral
			 resources management—
						(A)on the Outer
			 Continental Shelf, pursuant to the Outer Continental Shelf Lands Act as amended
			 by this Act (43
			 U.S.C. 1331 et seq.);
						(B)on Federal public
			 lands, pursuant to the Mineral Leasing Act (30 U.S.C. 181 et seq.) and the
			 Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.);
						(C)on acquired
			 Federal lands, pursuant to the Mineral Leasing Act for Acquired Lands
			 (30 U.S.C. 351 et
			 seq.) and the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et
			 seq.);
						(D)in the National
			 Petroleum Reserve in Alaska, pursuant to the Naval Petroleum Reserves
			 Production Act of 1976 (42 U.S.C. 6501 et seq.);
						(E)on any Federal
			 land pursuant to any mineral leasing law; and
						(F)pursuant to this
			 Act and all other applicable Federal laws, including the administration and
			 approval of all instruments and agreements required to ensure orderly, safe,
			 and environmentally responsible nonrenewable and renewable energy and mineral
			 resources development activities.
						(2)Specific
			 authoritiesThe Director
			 shall promulgate and implement regulations for the proper issuance of leases
			 for the exploration, development, and production of nonrenewable and renewable
			 energy and mineral resources, and for the issuance of permits under such
			 leases, on the Outer Continental Shelf and for nonrenewable and renewable
			 energy and mineral resources managed by the Bureau of Land Management on the
			 date of enactment of this Act, or any other Federal land management agency,
			 including regulations relating to resource identification, access, evaluation,
			 and utilization.
					(3)Independent
			 environmental science
						(A)In
			 generalThe Secretary shall create an independent office within
			 the Bureau that—
							(i)shall report to
			 the Director;
							(ii)shall be
			 programmatically separate and distinct from the leasing and permitting
			 activities of the Bureau; and
							(iii)shall—
								(I)carry out the
			 environmental studies program under section 20 of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1346);
								(II)conduct any
			 environmental analyses necessary for the programs administered by the Bureau;
			 and
								(III)carry out other
			 functions as deemed necessary by the Secretary.
								(B)ConsultationStudies
			 and analyses carried out by the office created under subparagraph (A) shall be
			 conducted in appropriate and timely consultation with other relevant Federal
			 agencies, including—
							(i)the
			 Bureau of Safety and Environmental Enforcement;
							(ii)the
			 United States Fish and Wildlife Service;
							(iii)the United
			 States Geological Survey; and
							(iv)the
			 National Oceanic and Atmospheric Administration.
							(4)LimitationThe Secretary shall not carry out through
			 the Bureau any function, power, or duty that is—
						(A)required by
			 section 102 to be carried out through Bureau of Safety and Environmental
			 Enforcement; or
						(B)required by
			 section 103 to be carried out through the Office of Natural Resources
			 Revenue.
						(d)Comprehensive
			 data and analyses on Outer Continental Shelf resources
					(1)In
			 general
						(A)ProgramsThe
			 Director shall develop and carry out programs for the collection, evaluation,
			 assembly, analysis, and dissemination of data and information that is relevant
			 to carrying out the duties of the Bureau, including studies under section 20 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1346).
						(B)Use of data and
			 informationThe Director shall, in carrying out functions
			 pursuant to the Outer Continental Lands Act (43 U.S.C. 1331 et seq.), consider
			 data and information referred to in subparagraph (A) which shall inform the
			 management functions of the Bureau, and shall contribute to a broader
			 coordination of development activities within the contexts of the best
			 available science and marine spatial planning.
						(2)Interagency
			 cooperationIn carrying out programs under this subsection, the
			 Bureau shall—
						(A)utilize the
			 authorities of subsection (g) and (h) of section 18 of the Outer Continental
			 Shelf Lands Act (43
			 U.S.C. 1344);
						(B)cooperate with
			 appropriate offices in the Department and in other Federal agencies;
						(C)use existing
			 inventories and mapping of marine resources previously undertaken by the
			 Minerals Management Service, mapping undertaken by the United States Geological
			 Survey and the National Oceanographic and Atmospheric Administration, and
			 information provided by the Department of Defense and other Federal and State
			 agencies possessing relevant data; and
						(D)use any available
			 data regarding renewable energy potential, navigation uses, fisheries,
			 aquaculture uses, recreational uses, habitat, conservation, and military uses
			 of the Outer Continental Shelf.
						(e)Responsibilities
			 of land management agenciesNothing in this section shall affect
			 the authorities of the Bureau of Land Management under the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.) or of the
			 Forest Service under the National Forest Management Act of 1976 (Public Law
			 94–588).
				102.Bureau of
			 Safety and Environmental Enforcement
				(a)EstablishmentThere
			 is established in the Department a Bureau of Safety and Environmental
			 Enforcement (referred to in this section as the Bureau) to be
			 headed by a Director of Safety and Environmental Enforcement (referred to in
			 this section as the Director).
				(b)Director
					(1)AppointmentThe
			 Director shall be appointed by the President, by and with the advice and
			 consent of the Senate, on the basis of—
						(A)professional
			 background, demonstrated competence, and ability; and
						(B)capacity to
			 administer the provisions of this Act.
						(2)CompensationThe
			 Director shall be compensated at the rate provided for Level V of the Executive
			 Schedule under section 5316 of title 5, United
			 States Code.
					(c)Duties
					(1)In
			 generalThe Secretary shall carry out through the Bureau all
			 functions, powers, and duties vested in the Secretary relating to the
			 administration of safety and environmental enforcement activities related to
			 nonrenewable and renewable energy and mineral resources—
						(A)on the Outer
			 Continental Shelf pursuant to the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1331 et
			 seq.);
						(B)on Federal public
			 lands, pursuant to the Mineral Leasing Act (30 U.S.C. 181 et seq.) and the
			 Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.);
						(C)on acquired
			 Federal lands, pursuant to the Mineral Leasing Act for Acquired Lands
			 (30 U.S.C. 351 et
			 seq.) and the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et
			 seq.);
						(D)in the National
			 Petroleum Reserve in Alaska, pursuant to the Naval Petroleum Reserves
			 Production Act of 1976 (42 U.S.C. 6501 et seq.); and
						(E)pursuant
			 to—
							(i)the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et
			 seq.);
							(ii)the
			 Energy Policy Act of 2005 (Public Law 109–58);
							(iii)the Federal Oil
			 and Gas Royalty Simplification and Fairness Act of 1996 (Public Law
			 104–185);
							(iv)the
			 Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et
			 seq.);
							(v)the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
							(vi)this Act;
			 and
							(vii)all other
			 applicable Federal laws,
							including
			 the authority to develop, promulgate, and enforce regulations to ensure the
			 safe and environmentally sound exploration, development, and production of
			 nonrenewable and renewable energy and mineral resources on the Outer
			 Continental Shelf and onshore federally managed lands.(d)AuthoritiesIn
			 carrying out the duties under this section, the Secretary’s authorities shall
			 include—
					(1)performing
			 necessary oversight activities to ensure the proper application of
			 environmental reviews, including those conducted pursuant to the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) by the
			 Bureau of Energy and Resource Management in the performance of its duties under
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.);
					(2)suspending or
			 prohibiting, on a temporary basis, any operation or activity, including
			 production—
						(A)on leases held on
			 the Outer Continental Shelf, in accordance with section 5(a)(1) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1334(a)(1)); or
						(B)on leases or
			 rights-of-way held on Federal lands under any other minerals or energy leasing
			 statute, in accordance with section 302(c) of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1701 et seq.);
						(3)cancelling any
			 lease, permit, or right-of-way—
						(A)on the Outer
			 Continental Shelf, in accordance with section 5(a)(2) of the Outer Continental
			 Shelf Lands Act (43
			 U.S.C. 1334(a)(2)); or
						(B)on onshore Federal
			 lands, in accordance with section 302(c) of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1732(c));
						(4)compelling
			 compliance with applicable worker safety and environmental laws and
			 regulations;
					(5)requiring
			 comprehensive safety and environmental management programs for persons engaged
			 in activities connected with the exploration, development, and production of
			 energy or mineral resources;
					(6)developing and
			 implementing regulations for Federal employees to carry out any inspection or
			 investigation to ascertain compliance with applicable regulations, including
			 health, safety, or environmental regulations;
					(7)collecting,
			 evaluating, assembling, analyzing, and publicly disseminating electronically
			 data and information that is relevant to inspections, failures, or accidents
			 involving equipment and systems used for exploration and production of energy
			 and mineral resources, including human factors associated therewith;
					(8)implementing the
			 Offshore Technology Research and Risk Assessment Program under section 21 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1347);
					(9)summoning
			 witnesses and directing the production of evidence;
					(10)levying fines and
			 penalties and disqualifying operators; and
					(11)carrying out any
			 safety, response, and removal preparedness functions.
					(e)Employees
					(1)In
			 generalThe Secretary shall ensure that the inspection force of
			 the Bureau consists of qualified, trained employees who meet qualification
			 requirements and adhere to the highest professional and ethical
			 standards.
					(2)QualificationsThe
			 qualification requirements referred to in paragraph (1)—
						(A)shall be
			 determined by the Secretary, subject to subparagraph (B); and
						(B)shall
			 include—
							(i)three years of
			 practical experience in oil and gas exploration, development, or production;
			 or
							(ii)a
			 degree in an appropriate field of engineering from an accredited institution of
			 higher learning.
							(3)AssignmentIn
			 assigning oil and gas inspectors to the inspection and investigation of
			 individual operations, the Secretary shall give due consideration to the extent
			 possible to their previous experience in the particular type of oil and gas
			 operation in which such inspections are to be made.
					(4)Training
			 academy
						(A)In
			 generalThe Secretary shall establish and maintain a National Oil
			 and Gas Health and Safety Academy (referred to in this paragraph as the
			 Academy) as an agency of the Department of the Interior.
						(B)Functions of
			 AcademyThe Secretary, through the Academy, shall be responsible
			 for—
							(i)the
			 initial and continued training of both newly hired and experienced oil and gas
			 inspectors in all aspects of health, safety, environmental, and operational
			 inspections;
							(ii)the
			 training of technical support personnel of the Bureau;
							(iii)any other
			 training programs for oil and gas inspectors, Bureau personnel, Department
			 personnel, or other persons as the Secretary shall designate; and
							(iv)certification of
			 the successful completion of training programs for newly hired and experienced
			 oil and gas inspectors.
							(C)Cooperative
			 agreements
							(i)In
			 generalIn performing
			 functions under this paragraph, and subject to clause (ii), the Secretary may
			 enter into cooperative educational and training agreements with educational
			 institutions, related Federal academies, other Federal agencies, State
			 governments, labor organizations, safety training firms, and oil and gas
			 operators and related industries.
							(ii)Training
			 requirementSuch training shall be conducted by the Academy in
			 accordance with curriculum needs and assignment of instructional personnel
			 established by the Secretary.
							(D)Use of
			 departmental personnelIn performing functions under this
			 subsection, the Secretary shall use, to the extent practicable, the facilities
			 and personnel of the Department of the Interior. The Secretary may appoint or
			 assign to the Academy such officers and employees as the Secretary considers
			 necessary for the performance of the duties and functions of the
			 Academy.
						(5)Additional
			 training programs
						(A)In
			 generalThe Secretary shall work with appropriate educational
			 institutions, operators, and representatives of oil and gas workers to develop
			 and maintain adequate programs with educational institutions and oil and gas
			 operators, that are designed—
							(i)to
			 enable persons to qualify for positions in the administration of this Act;
			 and
							(ii)to
			 provide for the continuing education of inspectors or other appropriate
			 Departmental personnel.
							(B)Financial and
			 technical assistanceThe Secretary may provide financial and
			 technical assistance to educational institutions in carrying out this
			 paragraph.
						(6)Role of oil or
			 gas operators and related industriesThe Secretary shall ensure that any
			 cooperative agreement or other collaboration with a representative of an oil or
			 gas operator or related industry in relation to a training program established
			 under paragraph (4) or paragraph (5) is limited to consultation regarding
			 curricula and does not extend to the provision of instructional
			 personnel.
					103.Office of
			 Natural Resources Revenue
				(a)EstablishmentThere
			 is established in the Department an Office of Natural Resources Revenue
			 (referred to in this section as the Office) to be headed by a
			 Director of Natural Resources Revenue (referred to in this section as the
			 Director).
				(b)Appointment and
			 compensation
					(1)In
			 generalThe Director shall be appointed by the President, by and
			 with the advice and consent of the Senate, on the basis of—
						(A)professional
			 competence; and
						(B)capacity
			 to—
							(i)administer the
			 provisions of this Act; and
							(ii)ensure that the
			 fiduciary duties of the United States Government on behalf of the American
			 people, as they relate to development of nonrenewable and renewable energy and
			 mineral resources, are duly met.
							(2)CompensationThe
			 Director shall be compensated at the rate provided for Level V of the Executive
			 Schedule under section 5316 of title 5, United
			 States Code.
					(c)Duties
					(1)In
			 generalThe Secretary shall carry out, through the Office—
						(A)all functions,
			 powers, and duties vested in the Secretary and relating to the administration
			 of the royalty and revenue management functions pursuant to—
							(i)the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
			 seq.);
							(ii)the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.);
							(iii)the Mineral
			 Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.);
							(iv)the
			 Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.);
							(v)the
			 Naval Petroleum Reserves Production Act of 1976 (42 U.S.C. 6501 et seq.);
							(vi)the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et
			 seq.);
							(vii)the Federal Oil
			 and Gas Royalty Simplification and Fairness Act of 1996 (Public Law
			 104–185);
							(viii)the Energy
			 Policy Act of 2005 (Public Law 109–58);
							(ix)the
			 Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et
			 seq.);
							(x)the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
							(xi)this Act and all
			 other applicable Federal laws; and
							(B)all functions,
			 powers, and duties previously assigned to the Minerals Management Service
			 (including the authority to develop, promulgate, and enforce regulations)
			 regarding—
							(i)royalty and
			 revenue collection;
							(ii)royalty and
			 revenue distribution;
							(iii)auditing and
			 compliance;
							(iv)investigation and
			 enforcement of royalty and revenue regulations; and
							(v)asset management
			 for onshore and offshore activities.
							(d)OversightIn
			 order to provide transparency and ensure strong oversight over the revenue
			 program, the Secretary shall—
					(1)create within the
			 Office an independent audit and oversight program responsible for monitoring
			 the performance of the Office with respect to the duties and functions under
			 subsection (c), and conducting internal control audits of the operations of the
			 Office;
					(2)facilitate the
			 participation of those Indian tribes and States operating pursuant to
			 cooperative agreements or delegations under the Federal Oil and Gas Royalty
			 Management Act of 1982 (30 U.S.C. 1701 et seq.) on all of
			 the management teams, committees, councils, and other entities created by the
			 Office; and
					(3)assure prior
			 consultation with those Indian tribes and States referred to in paragraph (2)
			 in the formulation all policies, procedures, guidance, standards, and rules
			 relating to the functions referred to in subsection (c).
					104.Ethics
				(a)CertificationThe
			 Secretary shall certify annually that all Department of the Interior officers
			 and employees having regular, direct contact with lessees and operators as a
			 function of their official duties are in full compliance with all Federal
			 employee ethics laws and regulations under the Ethics in Government Act of 1978
			 (5 U.S.C. App.) and part 2635 of title 5, Code of Federal Regulations, and all
			 guidance issued under subsection (b).
				(b)GuidanceNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall issue supplementary ethics guidance
			 for the employees for which certification is required under subsection (a). The
			 Secretary shall update the supplementary ethics guidance not less than once
			 every 3 years thereafter.
				105.References
				(a)Bureau of energy
			 and resource managementAny reference in any law, rule,
			 regulation, directive, instruction, certificate, or other official document, in
			 force immediately before the enactment of this Act—
					(1)to the Minerals
			 Management Service that pertains to any of the duties and authorities referred
			 to in section 101 is deemed to refer and apply to the Bureau of Energy and
			 Resource Management established by section 101;
					(2)to the Director of
			 the Minerals Management Service that pertains to any of the duties and
			 authorities referred to in section 101 is deemed to refer and apply to the
			 Director of the Bureau of Energy and Resource Management;
					(3)to any other
			 position in the Minerals Management Service that pertains to any of the duties
			 and authorities referred to in section 101 is deemed to refer and apply to that
			 same or equivalent position in the Bureau of Energy and Resource
			 Management;
					(4)to the Bureau of
			 Land Management that pertains to any of the duties and authorities referred to
			 in section 101 is deemed to refer and apply to the Bureau of Energy and
			 Resource Management;
					(5)to the Director of
			 the Bureau of Land Management that pertains to any of the duties and
			 authorities referred to in section 101 is deemed to refer and apply to the
			 Director of the Bureau of Energy and Resource Management; and
					(6)to any other
			 position in the Bureau of Land Management that pertains to any of the duties
			 and authorities referred to in section 101 is deemed to refer and apply to that
			 same or equivalent position in the Bureau of Energy and Resource
			 Management.
					(b)Bureau of Safety
			 and Environmental EnforcementAny reference in any law, rule,
			 regulation, directive, instruction, certificate, or other official document in
			 force immediately before the enactment of this Act—
					(1)to the Minerals
			 Management Service that pertains to any of the duties and authorities referred
			 to in section 102 is deemed to refer and apply to the Bureau of Safety and
			 Environmental Enforcement established by section 102;
					(2)to the Director of
			 the Minerals Management Service that pertains to any of the duties and
			 authorities referred to in section 102 is deemed to refer and apply to the
			 Director of the Bureau of Safety and Environmental Enforcement;
					(3)to any other
			 position in the Minerals Management Service that pertains to any of the duties
			 and authorities referred to in section 102 is deemed to refer and apply to that
			 same or equivalent position in the Bureau of Safety and Environmental
			 Enforcement;
					(4)to the Bureau of
			 Land Management that pertains to any of the duties and authorities referred to
			 in section 102 is deemed to refer and apply to the Bureau of Safety and
			 Environmental Enforcement;
					(5)to the Director of
			 the Bureau of Land Management that pertains to any of the duties and
			 authorities referred to in section 102 is deemed to refer and apply to the
			 Director of the Bureau of Safety and Environmental Enforcement; and
					(6)to any other
			 position in the Bureau of Land Management that pertains to any of the duties
			 and authorities referred to in section 102 is deemed to refer and apply to that
			 same or equivalent position in the Bureau of Safety and Environmental
			 Enforcement.
					(c)Office of
			 Natural Resources RevenueAny reference in any law, rule,
			 regulation, directive, or instruction, or certificate or other official
			 document, in force immediately prior to enactment—
					(1)to the Minerals
			 Management Service that pertains to any of the duties and authorities referred
			 to in section 103 is deemed to refer and apply to the Office of Natural
			 Resources Revenue established by section 103;
					(2)to the Director of
			 the Minerals Management Service that pertains to any of the duties and
			 authorities referred to in section 103 is deemed to refer and apply to the
			 Director of Natural Resources Revenue; and
					(3)to any other
			 position in the Minerals Management Service that pertains to any of the duties
			 and authorities referred to in section 103 is deemed to refer and apply to that
			 same or equivalent position in the Office of Natural Resources Revenue.
					106.Abolishment of
			 Minerals Management Service
				(a)AbolishmentThe
			 Minerals Management Service (in this section referred to as the
			 Service) is abolished.
				(b)Completed
			 administrative actions
					(1)In
			 generalCompleted administrative actions of the Service shall not
			 be affected by the enactment of this Act, but shall continue in effect
			 according to their terms until amended, modified, superseded, terminated, set
			 aside, or revoked in accordance with law by an officer of the United States or
			 a court of competent jurisdiction, or by operation of law.
					(2)Completed
			 administrative action definedFor purposes of paragraph (1), the
			 term completed administrative action includes orders,
			 determinations, rules, regulations, personnel actions, permits, agreements,
			 grants, contracts, certificates, licenses, registrations, and
			 privileges.
					(c)Pending
			 proceedingsSubject to the authority of the Secretary of the
			 Interior and the officers of the Department of the Interior under this
			 Act—
					(1)pending
			 proceedings in the Service, including notices of proposed rulemaking, and
			 applications for licenses, permits, certificates, grants, and financial
			 assistance, shall continue, notwithstanding the enactment of this Act or the
			 vesting of functions of the Service in another agency, unless discontinued or
			 modified under the same terms and conditions and to the same extent that such
			 discontinuance or modification could have occurred if this Act had not been
			 enacted; and
					(2)orders issued in
			 such proceedings, and appeals therefrom, and payments made pursuant to such
			 orders, shall issue in the same manner and on the same terms as if this Act had
			 not been enacted, and any such orders shall continue in effect until amended,
			 modified, superseded, terminated, set aside, or revoked by an officer of the
			 United States or a court of competent jurisdiction, or by operation of
			 law.
					(d)Pending civil
			 actionsSubject to the authority of the Secretary of the Interior
			 or any officer of the Department of the Interior under this Act, pending civil
			 actions shall continue notwithstanding the enactment of this Act, and in such
			 civil actions, proceedings shall be had, appeals taken, and judgments rendered
			 and enforced in the same manner and with the same effect as if such enactment
			 had not occurred.
				(e)ReferencesReferences
			 relating to the Service in statutes, Executive orders, rules, regulations,
			 directives, or delegations of authority that precede the effective date of this
			 Act are deemed to refer, as appropriate, to the Department, to its officers,
			 employees, or agents, or to its corresponding organizational units or
			 functions. Statutory reporting requirements that applied in relation to the
			 Service immediately before the effective date of this Act shall continue to
			 apply.
				107.Conforming
			 amendmentSection 5316 of
			 title 5, United States Code, is amended by striking Director, Bureau of
			 Mines, Department of the Interior. and inserting the following new
			 items:
				
						Director, Bureau of Energy and Resource Management,
				  Department of the Interior.
						Director, Bureau of Safety and Environmental
				  Enforcement, Department of the Interior.
						Director, Office of Natural Resources Revenue,
				  Department of the
				  Interior.
					.
			108.Outer
			 Continental Shelf Safety and Environmental Advisory Board
				(a)EstablishmentThe
			 Secretary shall establish, under the Federal Advisory Committee Act, an Outer
			 Continental Shelf Safety and Environmental Advisory Board (referred to in this
			 section as the Board), to provide the Secretary and the
			 Directors of the bureaus established by this title with independent scientific
			 and technical advice on safe and environmentally compliant nonrenewable and
			 renewable energy and mineral resource exploration, development, and production
			 activities.
				(b)Membership
					(1)SizeThe
			 Board shall consist of not more than 12 members, chosen to reflect a range of
			 expertise in scientific, engineering, management, environmental, and other
			 disciplines related to safe and environmentally compliant renewable and
			 nonrenewable energy and mineral resource exploration, development, and
			 production activities. The Secretary shall consult with the National Academy of
			 Sciences and the National Academy of Engineering to identify potential
			 candidates for the Board.
					(2)TermThe
			 Secretary shall appoint Board members to staggered terms of not more than 4
			 years, and shall not appoint a member for more than 2 consecutive terms.
					(3)BalanceIn
			 appointing members to the Board, the Secretary shall ensure a balanced
			 representation of industry- and nonindustry-related interests.
					(c)ChairThe
			 Secretary shall appoint the Chair for the Board.
				(d)MeetingsThe Board shall meet not less than 3 times
			 per year and, at least once per year, shall host a public forum to review and
			 assess the overall safety and environmental performance of Outer Continental
			 Shelf nonrenewable and renewable energy and mineral resource activities.
				(e)Offshore
			 drilling safety assessments and recommendationsAs part of its duties under this section,
			 the Board shall, by not later than 180 days after the date of enactment of this
			 section and every 5 years thereafter, submit to the Secretary a report
			 that—
					(1)assesses offshore oil and gas well control
			 technologies, practices, voluntary standards, and regulations in the United
			 States and elsewhere;
					(2)assesses whether
			 existing well control regulations issued by the Secretary under the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) adequately
			 protect safety and the environment; and
					(3)as appropriate, recommends modifications to
			 the regulations issued under this Act to ensure adequate protection of safety
			 and the environment.
					(f)ReportsReports
			 of the Board shall be submitted to the Congress and made available to the
			 public in electronically accessible form.
				(g)Travel
			 expensesMembers of the Board, other than full-time employees of
			 the Federal Government, while attending meeting of the Board or while otherwise
			 serving at the request of the Secretary or the Director while serving away from
			 their homes or regular places of business, may be allowed travel expenses,
			 including per diem in lieu of subsistence, as authorized by
			 section
			 5703 of title 5, United States Code, for individuals in the
			 Government serving without pay.
				109.Limitation on
			 effect on development of ocean renewable energy resource
			 facilitiesNothing in this
			 title shall delay development of ocean renewable energy resource facilities
			 including—
				(1)promotion of
			 offshore wind development;
				(2)planning, leasing,
			 licensing, and fee and royalty collection for such development of ocean
			 renewable energy resource facilities; and
				(3)developing and
			 administering an efficient leasing and licensing process for ocean renewable
			 energy resource facilities.
				IIFederal Oil and
			 Gas Development
			ASafety,
			 Environmental, and Financial Reform of the Outer Continental Shelf Lands
			 Act
				201.Short
			 titleThis subtitle may be
			 cited as the Outer Continental Shelf Lands Act Amendments of
			 2010.
				202.DefinitionsSection 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1331) is amended by adding at the end the following:
					
						(r)The term safety case means a
				body of evidence that provides a basis for determining whether a system is
				adequately safe for a given application in a given operating
				environment.
						.
				203.National policy
			 for the Outer Continental ShelfSection 3 of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1332) is amended—
					(1)by striking
			 paragraph (3) and inserting the following:
						
							(3)the outer
				Continental Shelf is a vital national resource reserve held by the Federal
				Government for the public, that should be managed in a manner that—
								(A)recognizes the
				need of the United States for domestic sources of energy, food, minerals, and
				other resources;
								(B)minimizes the
				potential impacts of development of those resources on the marine and coastal
				environment and on safety; and
								(C)acknowledges the
				long-term economic value to the United States of the balanced and orderly
				management of those resources that safeguards the environment and respects the
				multiple values and uses of the outer Continental
				Shelf;
								;
					(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon;
					(3)in paragraph (5),
			 by striking should be and inserting shall be, and
			 striking ; and and inserting a semicolon;
					(4)by redesignating
			 paragraph (6) as paragraph (7);
					(5)by inserting after
			 paragraph (5) the following:
						
							(6)exploration,
				development, and production of energy and minerals on the outer Continental
				Shelf should be allowed only when those activities can be accomplished in a
				manner that minimizes—
								(A)harmful impacts to
				life (including fish and other aquatic life) and health;
								(B)damage to the
				marine, coastal, and human environments and to property; and
								(C)harm to other
				users of the waters, seabed, or subsoil;
				and
								;
				and
					(6)in paragraph (7)
			 (as so redesignated), by—
						(A)striking
			 should be and inserting shall be;
						(B)inserting
			 best available after using; and
						(C)striking or
			 minimize.
						204.Jurisdiction of
			 laws on the Outer Continental ShelfSection 4(a)(1) of the Outer Continental
			 Shelf Lands Act (43
			 U.S.C. 1333(a)(1)) is amended by—
					(1)inserting
			 or producing or supporting production of energy from sources other than
			 oil and gas after therefrom;
					(2)inserting
			 or transmitting such energy after transporting such
			 resources; and
					(3)inserting
			 and other energy after That mineral.
					205.Outer
			 Continental Shelf leasing standard
					(a)In
			 generalSection 5 of the Outer Continental Shelf Lands Act
			 (43 U.S.C.
			 1334) is amended—
						(1)in subsection (a),
			 by striking The Secretary may at any time and inserting
			 The Secretary shall;
						(2)in the second
			 sentence of subsection (a), by adding after provide for the
			 following: operational safety, the protection of the marine and coastal
			 environment, and;
						(3)in subsection (a),
			 by inserting and the Secretary of Commerce with respect to matters that
			 may affect the marine and coastal environment after which may
			 affect competition;
						(4)in clause (ii) of
			 subsection (a)(2)(A), by striking a reasonable period of time
			 and inserting 30 days;
						(5)in subsection
			 (a)(7), by inserting in a manner that minimizes harmful impacts to the
			 marine and coastal environment after lease area;
						(6)in subsection (a),
			 by striking and after the semicolon at the end of paragraph (7),
			 redesignating paragraph (8) as paragraph (13), and inserting after paragraph
			 (7) the following:
							
								(8)for independent
				third-party certification requirements of safety systems related to well
				control, such as blowout preventers;
								(9)for performance requirements for blowout
				preventers, including quantitative risk assessment standards, subsea testing,
				and secondary activation methods;
								(10)for independent
				third-party certification requirements of well casing and cementing programs
				and procedures;
								(11)for the
				establishment of mandatory safety and environmental management systems by
				operators on the Outer Continental Shelf;
								(12)for procedures and technologies to be used
				during drilling operations to minimize the risk of ignition and explosion of
				hydrocarbons;
								;
						(7)in subsection (a),
			 by striking the period at the end of paragraph (13), as so redesignated, and
			 inserting ; and, and by adding at the end the following:
							
								(14)ensuring
				compliance with other applicable environmental and natural resource
				conservation laws.
								;
				and
						(8)by adding at the
			 end the following new subsections:
							
								(k)Documents
				incorporated by referenceAny documents incorporated by reference
				in regulations promulgated by the Secretary pursuant to this Act shall be made
				available to the public, free of charge, on a website maintained by the
				Secretary.
								(l)Regulatory
				standards for blowout preventers, well design, and cementing
									(1)In
				generalIn promulgating
				regulations under this Act related to blowout preventers, well design, and
				cementing, the Secretary shall ensure that such regulations include the minimum
				standards included in paragraphs (2), (3), and (4), unless, after notice and an
				opportunity for public comment, the Secretary determines that a standard
				required under this subsection would be less effective in ensuring safe
				operations than an available alternative technology or practice. Such
				regulations shall require independent third-party certification, pursuant to
				paragraph (5), of blowout preventers, well design, and cementing programs and
				procedures prior to the commencement of drilling operations. Such regulations
				shall also require re-certification by an independent third-party certifier,
				pursuant to paragraph (5), of a blowout preventer upon any material
				modification to the blowout preventer or well design and of a well design upon
				any material modification to the well design.
									(2)Blowout
				preventersSubject to paragraph (1), regulations issued under
				this Act for blowout preventers shall include at a minimum the following
				requirements:
										(A)Two sets of blind
				shear rams appropriately spaced to prevent blowout preventer failure if a drill
				pipe joint or drill tool is across one set of blind shear rams during a
				situation that threatens loss of well control.
										(B)Redundant
				emergency backup control systems capable of activating the relevant components
				of a blowout preventer, including when the communications link or other
				critical links between the drilling rig and the blowout preventer are destroyed
				or inoperable.
										(C)Regular testing of
				the emergency backup control systems, including testing during deployment of
				the blowout preventer.
										(D)As appropriate,
				remotely operated vehicle intervention capabilities for secondary control of
				all subsea blowout preventer functions, including adequate hydraulic capacity
				to activate blind shear rams, casing shear rams, and other critical blowout
				preventer components.
										(3)Well
				designSubject to paragraph (1), regulations issued under this
				Act for well design standards shall include at a minimum the following
				requirements:
										(A)In connection with
				the installation of the final casing string, the installation of at least two
				independent, tested mechanical barriers, in addition to a cement barrier,
				across each flow path between hydrocarbon bearing formations and the blowout
				preventer.
										(B)That wells shall
				be designed so that a failure of one barrier does not significantly increase
				the likelihood of another barrier’s failure.
										(C)That the casing
				design is appropriate for the purpose for which it is intended under reasonably
				expected wellbore conditions.
										(D)The installation
				and verification with a pressure test of a lockdown device at the time the
				casing is installed in the wellhead.
										(4)CementingSubject
				to paragraph (1), regulations issued under this Act for cementing standards
				shall include at a minimum the following requirements:
										(A)Adequate
				centralization of the casing to ensure proper distribution of cement.
										(B)A full circulation
				of drilling fluids prior to cementing.
										(C)The use of an
				adequate volume of cement to prevent any unintended flow of hydrocarbons
				between any hydrocarbon-bearing formation zone and the wellhead.
										(D)Cement bond logs
				for all cementing jobs intended to provide a barrier to hydrocarbon
				flow.
										(E)Cement bond logs
				or such other integrity tests as the Secretary may prescribe for cement jobs
				other than those identified in subparagraph (D).
										(5)Independent
				third-party certifiersThe Secretary shall establish appropriate
				standards for the approval of independent third-party certifiers capable of
				exercising certification functions for blowout preventers, well design, and
				cementing. For any certification required for regulations related to blowout
				preventers, well design, or cementing, the operator shall use a qualified
				independent third-party certifier chosen by the Secretary. The costs of any
				certification shall be borne by the operator.
									(6)Application to
				inshore waters; State implementation
										(A)In
				generalRequirements established under this subsection shall
				apply, as provided in subparagraph (B), to offshore drilling operations that
				take place on lands that are landward of the outer Continental Shelf and
				seaward of the line of mean high tide, and that the Secretary determines, based
				on criteria established by rule, could, in the event of a blowout, lead to
				extensive and widespread harm to safety or the environment.
										(B)Submission of
				State regulatory regimeAny State may submit to the Secretary a
				plan demonstrating that the State’s regulatory regime for wells identified in
				subparagraph (A) establishes requirements for such wells that are comparable
				to, or alternative requirements providing an equal or greater level of safety
				than, those established under this section for wells on the outer Continental
				Shelf. The Secretary shall promptly determine, after notice and an opportunity
				for public comment, whether a State’s regulatory regime meets the standard set
				forth in the preceding sentence. If the Secretary determines that a State’s
				regulatory regime does not meet such standard, the Secretary shall identify the
				deficiencies that are the basis for such determination and provide a reasonable
				period of time for the State to remedy the deficiencies. If the State does not
				do so within such reasonable period of time, the Secretary shall apply the
				requirements established under this section to offshore drilling operations
				described in subparagraph (A) that are located in such State, until such time
				as the Secretary determines that the deficiencies have been remedied.
										(m)Rulemaking
				dockets
									(1)EstablishmentNot
				later than the date of proposal of any regulation under this Act, the Secretary
				shall establish a publicly available rulemaking docket for such
				regulation.
									(2)Documents to be
				includedThe Secretary shall include in the docket—
										(A)all written
				comments and documentary information on the proposed rule received from any
				person in the comment period for the rulemaking, promptly upon receipt by the
				Secretary;
										(B)the transcript of
				each public hearing, if any, on the proposed rule, promptly upon receipt from
				the person who transcribed such hearing; and
										(C)all documents that
				become available after the proposed rule is published and that the Secretary
				determines are of central relevance to the rulemaking, by as soon as possible
				after their availability.
										(3)Proposed and
				draft final rule and associated materialThe Secretary shall
				include in the docket—
										(A)each draft
				proposed rule submitted by the Secretary to the Office of Management and Budget
				for any interagency review process prior to proposal of such rule, all
				documents accompanying such draft, all written comments thereon by other
				agencies, and all written responses to such written comments by the Secretary,
				by no later than the date of proposal of the rule; and
										(B)each draft final
				rule submitted by the Secretary for such review process before issuance of the
				final rule, all such written comments thereon, all documents accompanying such
				draft, and all written responses thereto, by no later than the date of issuance
				of the final
				rule.
										.
						(b)Conforming
			 amendmentSubsection (g) of section 25 of the Outer Continental
			 Shelf Lands Act (43
			 U.S.C. 1351), as redesignated by section 215(4) of this Act, is
			 further amended by striking paragraph (8) of section 5(a) of this
			 Act each place it appears and inserting paragraph (13) of
			 section 5(a) of this Act.
					206.Leases,
			 easements, and rights-of-way
					(a)Financial
			 assurance and fiscal responsibilitySection 8 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337) is amended by
			 adding at the end the following:
						
							(q)Review of bond
				and surety amountsNot later than May 1, 2011, and every 5 years
				thereafter, the Secretary shall review the minimum financial responsibility
				requirements for leases issued under this section and shall ensure that any
				bonds or surety required are adequate to comply with the requirements of this
				Act or the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.).
							(r)Periodic fiscal
				review and report
								(1)In
				generalNot later than 1 year after the date of enactment of this
				subsection and every 3 years thereafter, the Secretary shall carry out a review
				and prepare a report setting forth—
									(A)(i)the royalty and rental
				rates included in new offshore oil and gas leases; and
										(ii)the rationale for the
				rates;
										(B)whether, in the
				view of the Secretary, the royalty and rental rates described in subparagraph
				(A) will yield a fair return to the public while promoting the production of
				oil and gas resources in a timely manner;
									(C)(i)the minimum bond or
				surety amounts required pursuant to offshore oil and gas leases; and
										(ii)the rationale for the minimum
				amounts;
										(D)whether the bond
				or surety amounts described in subparagraph (C) are adequate to comply with
				subsection (q); and
									(E)whether the
				Secretary intends to modify the royalty or rental rates, or bond or surety
				amounts, based on the review.
									(2)Public
				participationIn carrying out a review and preparing a report
				under paragraph (1), the Secretary shall provide to the public an opportunity
				to participate.
								(3)Report
				deadlineNot later than 30 days after the date on which the
				Secretary completes a report under paragraph (1), the Secretary shall transmit
				copies of the report to—
									(A)the Committee on
				Energy and Natural Resources of the Senate; and
									(B)the Committee on
				Natural Resources of the House of Representatives.
									(s)Comparative
				review of fiscal system
								(1)In
				generalNot later than 2 years after the date of enactment of
				this subsection and every 5 years thereafter, the Secretary shall carry out a
				comprehensive review of all components of the Federal offshore oil and gas
				fiscal system, including requirements for—
									(A)bonus bids;
									(B)rental rates;
				and
									(C)royalties.
									(2)Requirements
									(A)Contents;
				scopeA review under paragraph (1) shall include—
										(i)the information
				and analyses necessary to compare the offshore bonus bids, rents, and royalties
				of the Federal Government to the offshore bonus bids, rents, and royalties of
				other resource owners, including States and foreign countries; and
										(ii)an assessment of
				the overall offshore oil and gas fiscal system in the United States, as
				compared to foreign countries.
										(B)Independent
				advisory committeeIn carrying out a review under paragraph (1),
				the Secretary shall convene and seek the advice of an independent advisory
				committee comprised of oil and gas and fiscal experts from States, Indian
				tribes, academia, the energy industry, and appropriate nongovernmental
				organizations.
									(3)Report
									(A)In
				generalThe Secretary shall prepare a report that
				contains—
										(i)the contents and
				results of the review carried out under paragraph (1) for the period covered by
				the report; and
										(ii)any
				recommendations of the Secretary based on the contents and results of the
				review.
										(B)Report
				deadlineNot later than 30 days after the date on which the
				Secretary completes a report under paragraph (1), the Secretary shall transmit
				copies of the report to the Committee on Natural Resources of the House of
				Representatives and the Committee on Energy and Natural Resources of the
				Senate.
									.
					(b)Environmental
			 diligenceSection 8 of the Outer Continental Shelf Lands Act
			 (43 U.S.C.
			 1337) is amended by striking subsection (d) and inserting the
			 following:
						
							(d)Requirement for
				certification of responsible stewardship
								(1)Certification
				requirementNo bid or request for a lease, easement, or
				right-of-way under this section, or for a permit to drill under section 11(d),
				may be submitted by any person unless the person certifies to the Secretary
				that the person (including any related person and any predecessor of such
				person or related person) meets each of the following requirements:
									(A)The person is
				meeting due diligence, safety, and environmental requirements on other leases,
				easements, and rights-of-way.
									(B)In the case of a
				person that is a responsible party for a vessel or a facility from which oil is
				discharged, for purposes of section 1002 of the Oil Pollution Act of 1990
				(33 U.S.C.
				2702), the person has met all of its obligations under that Act
				to provide compensation for covered removal costs and damages.
									(C)In the 7-year period ending on the date of
				certification, the person, in connection with activities in the oil industry
				(including exploration, development, production, transportation by pipeline,
				and refining)—
										(i)was not found to have committed willful or
				repeated violations under the Occupational Safety and Health Act of 1970
				(29 U.S.C. 651 et
				seq.) (including State plans approved under section 18(c) of
				such Act (29 U.S.C.
				667(c))) at a rate that is higher than five times the rate
				determined by the Secretary to be the oil industry average for such violations
				for such period;
										(ii)was not convicted
				of a criminal violation for death or serious bodily injury;
										(iii)did not have
				more than 10 fatalities at its exploration, development, and production
				facilities and refineries as a result of violations of Federal or State health,
				safety, or environmental laws;
										(iv)was not assessed, did not enter into an
				agreement to pay, and was not otherwise required to pay, civil penalties and
				criminal fines for violations the person was found to have committed under the
				Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (including
				State programs approved under sections 402 and 404 of such Act (33 U.S.C. 1342
				and 1344)) in a total amount that is equal to more than $10,000,000; and
										(v)was not assessed, did not enter into an
				agreement to pay, and was not otherwise required to pay, civil penalties and
				criminal fines for violations the person was found to have committed under the
				Clean Air Act (42
				U.S.C. 7401 et seq.) (including State plans approved under
				section 110 of such Act (42 U.S.C. 7410)) in a total amount
				that is equal to more than $10,000,000.
										(2)EnforcementIf
				the Secretary determines that a certification made under paragraph (1) is
				false, the Secretary shall cancel any lease, easement, or right of way and
				shall revoke any permit with respect to which the certification was required
				under such paragraph.
								(3)Definition of
				related personFor purposes
				of this subsection, the term related person includes a parent,
				subsidiary, affiliate, member of the same controlled group, contractor,
				subcontractor, a person holding a controlling interest or in which a
				controlling interest is held, and a person with substantially the same board
				members, senior officers, or
				investors.
								.
					(c)Alternative
			 energy development
						(1)Clarification
			 relating to alternative energy developmentSection 8(p) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337(p))
			 is amended—
							(A)in paragraph
			 (1)—
								(i)in
			 the matter preceding subparagraph (A), by inserting or after
			 1501 et seq.),, and by striking or other applicable
			 law,; and
								(ii)by
			 amending subparagraph (D) to read as follows:
									
										(D)use, for
				energy-related purposes, facilities currently or previously used for activities
				authorized under this Act, except that any oil and gas energy-related uses
				shall not be authorized in areas in which oil and gas preleasing, leasing, and
				related activities are prohibited by a
				moratorium.
										;
				and
								(B)in paragraph
			 (4)—
								(i)in
			 subparagraph (E), by striking coordination and inserting
			 in consultation; and
								(ii)in
			 subparagraph (J)(ii), by inserting a potential site for an alternative
			 energy facility, after deepwater port,.
								(2)Noncompetitive
			 alternative energy lease optionsSection 8(p)(3) of such Act
			 (43 U.S.C.
			 1337(p)(3)) is amended to read as follows:
							
								(3)Competitive or
				noncompetitive basisAny lease, easement, right-of-way, or other
				authorization granted under paragraph (1) shall be issued on a competitive
				basis, unless—
									(A)the lease,
				easement, right-of-way, or other authorization relates to a project that meets
				the criteria established under section 388(d) of the Energy Policy Act of 2005
				(43 U.S.C.
				1337 note;
				Public Law
				109–58);
									(B)the lease,
				easement, right-of-way, or other authorization—
										(i)is
				for the placement and operation of a meteorological or marine data collection
				facility; and
										(ii)has a term of not
				more than 5 years; or
										(C)the Secretary
				determines, after providing public notice of a proposed lease, easement,
				right-of-way, or other authorization, that no competitive interest
				exists.
									.
						(d)Review of
			 impacts of lease sales on the marine and coastal environment by
			 SecretarySection 8 of the Outer Continental Shelf Lands Act
			 (43 U.S.C.
			 1337) is amended by adding at the end of subsection (a) the
			 following:
						
							(9)At least 60 days prior to any lease sale,
				the Secretary shall request a review by the Secretary of Commerce of the
				proposed sale with respect to impacts on the marine and coastal environment.
				The Secretary of Commerce shall complete and submit in writing the results of
				that review within 60 days after receipt of the Secretary of the Interior's
				request. If the Secretary of Commerce makes specific recommendations related to
				a proposed lease sale to reduce impacts on the marine and coastal environment,
				and the Secretary rejects or modifies such recommendations, the Secretary shall
				provide in writing justification for rejecting or modifying such
				recommendations.
							.
					(e)Limitation on
			 lease tract sizeSection 8(b)(1) of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1337(b)(1)) is amended by striking , unless the
			 Secretary finds that a larger area is necessary to comprise a reasonable
			 economic production unit.
					(f)Sulphur
			 leasesSection 8(i) of the Outer Continental Shelf Lands Act
			 (43 U.S.C.
			 1337(i)) is amended by striking meet the urgent
			 need and inserting allow.
					(g)Terms and
			 provisionsSection 8(b) of the Outer Continental Shelf Lands Act
			 (43 U.S.C.
			 1337(b)) is amended by striking An oil and gas lease
			 issued pursuant to this section shall and inserting An oil and
			 gas lease may be issued pursuant to this section only if the Secretary
			 determines that activities under the lease are not likely to result in any
			 condition described in section 5(a)(2)(A)(i), and shall.
					207.Disposition of
			 revenuesSection 9 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1338) is
			 amended to read as follows:
					
						9.Disposition of
				revenues
							(a)GeneralExcept as provided in subsections (b), (c),
				and (d), all rentals, royalties, and other sums paid to the Secretary or the
				Secretary of the Navy under any lease on the outer Continental Shelf for the
				period from June 5, 1950, to date, and thereafter shall be deposited in the
				Treasury of the United States and credited to miscellaneous receipts.
							(b)Land and Water
				Conservation FundEffective for fiscal year 2011 and each fiscal
				year thereafter, $900,000,000 of the amounts referred to in subsection (a)
				shall be deposited in the Treasury of the United States and credited to the
				Land and Water Conservation Fund. These sums shall be available to the
				Secretary, without further appropriation or fiscal year limitation, for
				carrying out the purposes of the Land and Water Conservation Fund Act of 1965
				(16 U.S.C. 460l–4
				et seq.).
							(c)Historic
				Preservation FundEffective for fiscal year 2011 and each fiscal
				year thereafter, $150,000,000 of the amounts referred to in subsection (a)
				shall be deposited in the Treasury of the United States and credited to the
				Historic Preservation Fund. These sums shall be available to the Secretary,
				without further appropriation or fiscal year limitation, for carrying out the
				purposes of the National Historic Preservation Fund Act of 1966 (16 U.S.C. 470 et
				seq.).
							(d)Ocean Resources
				Conservation and Assistance FundEffective for each fiscal year
				2011 and thereafter, 10 percent of the amounts referred to in subsection (a)
				shall be deposited in the Treasury of the United States and credited to the
				Ocean Resources Conservation and Assistance Fund established by the
				Consolidated Land, Energy, and Aquatic Resources Act of 2010. These sums shall
				be available to the Secretary, subject to appropriation, for carrying out the
				purposes of section 605 of the Consolidated Land, Energy, and Aquatic Resources
				Act of 2010.
							(e)Savings
				provisionNothing in this section shall decrease the amount any
				State shall receive pursuant to section 8(g) of this Act or section 105 of the
				Gulf of Mexico Energy Security Act (43 U.S.C. 1331
				note).
							.
				208.Exploration
			 plans
					(a)Limitation on
			 harm from agency explorationSection 11(a)(1) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1340(a)(1)) is amended by
			 striking , which do not interfere with or endanger actual operations
			 under any lease maintained or granted pursuant to this Act, and which are not
			 unduly harmful to aquatic life in such area and inserting if a
			 permit authorizing such activity is issued by the Secretary under subsection
			 (g).
					(b)Exploration plan
			 reviewSection 11(c) of the Outer Continental Shelf Lands Act
			 (43 U.S.C.
			 1340(c)), is amended—
						(1)by inserting
			 (A) before the first sentence;
						(2)in paragraph
			 (1)(A), as designated by the amendment made by paragraph (1) of this
			 subsection—
							(A)by striking
			 and the provisions of such lease and inserting the
			 provisions of such lease, and other applicable environmental and natural
			 resource conservation laws; and
							(B)by striking the
			 fourth sentence and inserting the following:
								
									(B)The Secretary
				shall approve such plan, as submitted or modified, within 90 days after its
				submission and it is made publicly accessible by the Secretary, or within such
				additional time as the Secretary determines is necessary to complete any
				environmental, safety, or other reviews, if the Secretary determines
				that—
										(i)any proposed
				activity under such plan is not likely to result in any condition described in
				section 5(a)(2)(A)(i);
										(ii)the plan complies
				with other applicable environmental or natural resource conservation
				laws;
										(iii)in the case of geophysical surveys, the
				applicant will use the best available technologies and methods to minimize
				impacts on marine life; and
										(iv)the applicant has
				demonstrated the capability and technology to respond immediately and
				effectively to a worst-case oil spill in real-world conditions in the area of
				the proposed activity.
										;
				and
							(3)by adding at the
			 end the following:
							
								(5)If the Secretary
				requires greater than 90 days to review an exploration plan submitted pursuant
				to any oil and gas lease issued or maintained under this Act, then the
				Secretary may provide for a suspension of that lease pursuant to section 5
				until the review of the exploration plan is
				completed.
								.
						(c)RequirementsSection
			 11(c) of the Outer Continental Shelf Lands Act (43 U.S.C. 1340(c), is amended by
			 amending paragraph (3) to read as follows:
						
							(3)An exploration
				plan submitted under this subsection shall include, in the degree of detail
				that the Secretary may by regulation require—
								(A)a schedule of
				anticipated exploration activities to be undertaken;
								(B)a detailed and
				accurate description of equipment to be used for such activities,
				including—
									(i)a
				description of each drilling unit;
									(ii)a
				statement of the design and condition of major safety-related pieces of
				equipment, including independent third party certification of such equipment;
				and
									(iii)a description of
				any new technology to be used;
									(C)a map showing the
				location of each well to be drilled;
								(D)a scenario for the
				potential blowout of the well involving the highest potential volume of liquid
				hydrocarbons, along with a complete description of a response plan to both
				control the blowout and manage the accompanying discharge of hydrocarbons,
				including the likelihood for surface intervention to stop the blowout, the
				availability of a rig to drill a relief well, an estimate of the time it would
				take to drill a relief well, a description of other technology that may be used
				to regain control of the well or capture escaping hydrocarbons and the
				potential timeline for using that technology for its intended purpose, and the
				strategy, organization, and resources necessary to avoid harm to the
				environment from hydrocarbons;
								(E)an analysis of the
				potential impacts of the worst-case-scenario discharge of hydrocarbons on the
				marine, coastal, and human environments for activities conducted pursuant to
				the proposed exploration plan; and
								(F)such other
				information deemed pertinent by the
				Secretary.
								.
					(d)Drilling
			 permitsSection 11(d) of the Outer Continental Shelf Lands Act
			 (43 U.S.C.
			 1340(d)) is amended by to read as follows:
						
							(d)Drilling
				permits
								(1)In
				generalThe Secretary shall, by regulation, require that any
				lessee operating under an approved exploration plan obtain a permit prior to
				drilling any well in accordance with such plan, and prior to any significant
				modification of the well design as originally approved by the Secretary.
								(2)Engineering
				review requiredThe Secretary may not grant any drilling permit
				or modification of the permit prior to completion of a full engineering review
				of the well system, including a determination that critical safety systems,
				including blowout prevention, will utilize best available technology and that
				blowout prevention systems will include redundancy and remote triggering
				capability.
								(3)Operator safety
				and environmental management requiredThe Secretary shall not
				grant any drilling permit or modification of the permit prior to completion of
				a safety and environmental management plan to be utilized by the operator
				during all well
				operations.
								.
					(e)Exploration
			 permit requirementsSection 11(g) of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1340(g)) is amended by—
						(1)striking
			 shall be issued and inserting may be
			 issued;
						(2)inserting
			 and after consultation with the Secretary of Commerce, after
			 in accordance with regulations issued by the Secretary;
						(3)striking the
			 and at the end of paragraph (2);
						(4)in paragraph (3)
			 striking will not be unduly harmful to and inserting is
			 not likely to harm;
						(5)striking the
			 period at the end of paragraph (3) and inserting a semicolon; and
						(6)adding at the end
			 the following:
							
								(4)the exploration
				will be conducted in accordance with other applicable environmental and natural
				resource conservation laws;
								(5)in the case of
				geophysical surveys, the applicant will use the best available technologies and
				methods to minimize impacts on marine life; and
								(6)in the case of
				drilling operations, the applicant has available oil spill response and
				clean-up equipment and technology that has been demonstrated to be capable of
				effectively remediating a worst-case release of
				oil.
								.
						(f)Environmental
			 review of plans; deepwater plan; plan disapprovalSection 11 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1340) is amended by
			 adding at the end the following:
						
							(i)Environmental
				review of plansThe Secretary shall treat the approval of an
				exploration plan, or a significant revision of such a plan, as an agency action
				requiring preparation of an environmental assessment or environmental impact
				statement in accordance with the National Environmental Policy Act of 1969
				(42 U.S.C. 4321 et
				seq.), and shall require that such plan—
								(1)be based on the
				best available technology to ensure safety in carrying out both the drilling of
				the well and any oil spill response; and
								(2)contain a
				technical systems analysis of the safety of the proposed activity, the blowout
				prevention technology, and the blowout and spill response plans.
								(j)Disapproval of
				plan
								(1)In
				generalThe Secretary shall disapprove the plan if the Secretary
				determines, because of exceptional geological conditions in the lease areas,
				exceptional resource values in the marine or coastal environment, or other
				exceptional circumstances, that—
									(A)implementation of
				the plan would probably cause serious harm or damage to life (including fish
				and other aquatic life), to property, to any mineral deposits (in areas leased
				or not leased), to the national security or defense, or to the marine, coastal,
				or human environments;
									(B)the threat of harm
				or damage will not disappear or decrease to an acceptable extent within a
				reasonable period of time; and
									(C)the advantages of
				disapproving the plan outweigh the advantages of exploration.
									(2)Cancellation of
				lease for disapproval of planIf a plan is disapproved under this
				subsection, the Secretary may cancel such lease in accordance with subsection
				(c)(1) of this
				section.
								.
					209.Outer
			 Continental Shelf leasing programSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1344) is amended—
					(1)in subsection (a)
			 in the second sentence by striking meet national energy needs
			 and inserting balance national energy needs and the protection of the
			 marine and coastal environment and all the resources in that
			 environment,;
					(2)in subsection
			 (a)(1), by striking considers and inserting gives equal
			 consideration to;
					(3)in subsection
			 (a)(2)(A)—
						(A)by striking
			 existing and inserting the best available
			 scientific; and
						(B)by inserting
			 , including at least three consecutive years of data after
			 information;
						(4)in subsection
			 (a)(2)(D), by inserting potential and existing sites of renewable energy
			 installations, after deepwater ports,;
					(5)in subsection (a)(2)(H), by inserting
			 including the availability of infrastructure to support oil spill
			 response before the period;
					(6)in subsection
			 (a)(3), by—
						(A)striking to
			 the maximum extent practicable,;
						(B)striking
			 obtain a proper balance between and inserting
			 minimize; and
						(C)striking
			 damage, and all that follows through the period and inserting
			 damage and adverse impacts on the marine, coastal, and human
			 environments, and enhancing the potential for the discovery of oil and
			 gas.;
						(7)in subsection
			 (b)(1), by inserting environmental, marine, and energy after
			 obtain;
					(8)in subsection
			 (b)(2), by inserting environmental, marine, and after
			 interpret the;
					(9)in subsection
			 (b)(3), by striking and after the semicolon at the end;
					(10)by striking the
			 period at the end of subsection (b)(4) and inserting a semicolon;
					(11)by adding at the
			 end of subsection (b) the following:
						
							(5)provide technical
				review and oversight of exploration plans and a systems review of the safety of
				well designs and other operational decisions;
							(6)conduct regular
				and thorough safety reviews and inspections; and
							(7)enforce all
				applicable laws and
				regulations.
							;
					(12)in the first
			 sentence of subsection (c)(1), by inserting the National Oceanic and
			 Atmospheric Administration and after including;
					(13)in subsection
			 (c)(2)—
						(A)by inserting after
			 the first sentence the following: The Secretary shall also submit a copy
			 of such proposed program to the head of each Federal agency referred to in, or
			 that otherwise provided suggestions under, paragraph (1).;
						(B)in the third
			 sentence, by inserting or head of a Federal agency after
			 such Governor; and
						(C)in the fourth
			 sentence, by inserting or between the Secretary and the head of a
			 Federal agency, after affected State,;
						(14)by redesignating subsection (c)(3) as
			 subsection (c)(4) and by inserting before subsection (c)(4) (as so
			 redesignated) the following:
						
							(3)At least 60 days prior to the publication
				of a proposed leasing program under this section, the Secretary shall request a
				review by the Secretary of Commerce of the proposed leasing program with
				respect to impacts on the marine and coastal environments. If the Secretary
				rejects or modifies any of the recommendations made by the Secretary of
				Commerce concerning the location, timing, or conduct of leasing activities
				under the proposed leasing program, the Secretary shall provide in writing
				justification for rejecting or modifying such
				recommendations.
							.
					(15)in the second
			 sentence of subsection (d)(2), by inserting , the head of a Federal
			 agency, after Attorney General;
					(16)in subsection
			 (g), by inserting after the first sentence the following: Such
			 information may include existing inventories and mapping of marine resources
			 previously undertaken by the Department of the Interior and the National
			 Oceanic and Atmospheric Administration, information provided by the Department
			 of Defense, and other available data regarding energy or mineral resource
			 potential, navigation uses, fisheries, aquaculture uses, recreational uses,
			 habitat, conservation, and military uses on the outer Continental
			 Shelf.; and
					(17)by adding at the
			 end the following new subsection:
						
							(i)Research and
				developmentThe Secretary shall carry out a program of research
				and development to ensure the continued improvement of methodologies for
				characterizing resources of the outer Continental Shelf and conditions that may
				affect the ability to develop and use those resources in a safe, sound, and
				environmentally responsible manner. Such research and development activities
				may include activities to provide accurate estimates of energy and mineral
				reserves and potential on the Outer Continental Shelf and any activities that
				may assist in filling gaps in environmental data needed to develop each leasing
				program under this
				section.
							.
					210.Environmental
			 studies
					(a)Information
			 needed for assessment and management of environmental impactsSection 20 of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1346) is amended by striking so much as precedes of any
			 area in subsection (a)(1) and inserting the following:
						
							20.Environmental
				studies
								(a)(1)The Secretary, in cooperation with the
				Secretary of Commerce, shall conduct a study no less than once every three
				years
									.
					(b)Impacts of deep
			 water spillsSection 20 of the Outer Continental Shelf Lands Act
			 (43 U.S.C.
			 1346) is amended by—
						(1)redesignating
			 subsections (c) through (f) as (d) through (g); and
						(2)inserting after
			 subsection (b) the following new subsection:
							
								(c)The Secretary
				shall conduct research to identify and reduce data gaps related to impacts of
				deepwater hydrocarbon spills, including—
									(1)effects to benthic
				substrate communities and species;
									(2)water column
				habitats and species;
									(3)surface and
				coastal impacts from spills originating in deep waters; and
									(4)the use of
				dispersants.
									.
						211.Safety
			 regulationsSection 21 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1347) is
			 amended—
					(1)in subsection (a),
			 by striking Upon the date of enactment of this section, and
			 inserting Within 6 months after the date of enactment of the Outer
			 Continental Shelf Lands Act Amendments of 2010 and every three years
			 thereafter,;
					(2)in subsection (b)
			 by—
						(A)striking
			 for the artificial islands, installations, and other devices referred to
			 in section 4(a)(1) of and inserting under;
						(B)striking
			 which the Secretary determines to be economically feasible;
			 and
						(C)adding at the end
			 Not later than 6 months after the date of enactment of the Outer
			 Continental Shelf Lands Act Amendments of 2010 and every 3 years thereafter,
			 the Secretary shall, in consultation with the Outer Continental Shelf Safety
			 and Environmental Advisory Board established under title I of the Consolidated
			 Land, Energy, and Aquatic Resources Act of 2010, identify and publish an
			 updated list of (1) the best available technologies for key areas of well
			 design and operation, including blowout prevention and blowout and oil spill
			 response and (2) technology needs for which the Secretary intends to identify
			 best available technologies in the future.; and
						(3)by adding at the
			 end the following:
						
							(g)Safety
				caseNot later than 6 months after the date of enactment of the
				Outer Continental Shelf Lands Act Amendments of 2010, the Secretary shall
				promulgate regulations requiring a safety case be submitted along with each new
				application for a permit to drill on the outer Continental Shelf. Not later
				than 5 years after the date final regulations promulgated under this subsection
				go into effect, and not less than every 5 years thereafter, the Secretary shall
				enter into an arrangement with the National Academy of Engineering to conduct a
				study to assess the effectiveness of these regulations and to recommend
				improvements in their administration.
							(h)Offshore
				technology research and risk assessment program
								(1)In
				generalThe Secretary shall carry out a program of research,
				development, and risk assessment to address technology and development issues
				associated with exploration for, and development and production of, energy and
				mineral resources on the outer Continental Shelf, with the primary purpose of
				informing its role relating to safety, environmental protection, and spill
				response.
								(2)Specific focus
				areasThe program under this subsection shall include research
				and development related to—
									(A)risk assessment,
				using all available data from safety and compliance records both within the
				United States and internationally;
									(B)analysis of
				industry trends in technology, investment, and frontier areas;
									(C)reviews of best
				available technologies, including those associated with pipelines, blowout
				preventer mechanisms, casing, well design, and other associated infrastructure
				related to offshore energy development;
									(D)oil spill response and mitigation,
				including reviews of the best available technology for oil spill response and
				mitigation and the availability and accessibility of such technology in each
				region where leasing is taking place;
									(E)risk associated
				with human factors;
									(F)technologies and
				methods to reduce the impact of geophysical exploration activities on marine
				life; and
									(G)renewable energy
				operations.
									.
					212.Enforcement of
			 safety and environmental regulations
					(a)In
			 generalSection 22 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1348) is
			 amended—
						(1)by amending
			 subsection (c) to read as follows:
							
								(c)InspectionsThe
				Secretary and the Secretary of the department in which the Coast Guard is
				operating shall individually, or jointly if they so agree, promulgate
				regulations to provide for—
									(1)scheduled onsite
				inspection, at least once a year, of each facility on the outer Continental
				Shelf which is subject to any environmental or safety regulation promulgated
				pursuant to this Act, which inspection shall include all safety equipment
				designed to prevent or ameliorate blowouts, fires, spillages, or other major
				accidents;
									(2)scheduled onsite inspection, at least once
				a month, of each facility on the outer Continental Shelf engaged in drilling
				operations and which is subject to any environmental or safety regulation
				promulgated pursuant to this Act, which inspection shall include validation of
				the safety case required for the facility under section 21(g) and
				identifications of deviations from the safety case, and shall include all
				safety equipment designed to prevent or ameliorate blowouts, fires, spillages,
				or other major accidents;
									(3)periodic onsite
				inspection without advance notice to the operator of such facility to assure
				compliance with such environmental or safety regulations; and
									(4)periodic audits of
				each required safety and environmental management plan, and any associated
				safety case, both with respect to their implementation at each facility on the
				outer Continental Shelf for which such a plan or safety case is required and
				with respect to onshore management support for activities at such a
				facility.
									;
						(2)in subsection
			 (d)(1)—
							(A)by striking
			 each major fire and each major oil spillage and inserting
			 each major fire, each major oil spillage, each loss of well control, and
			 any other accident that presented a serious risk to human or environmental
			 safety; and
							(B)by inserting
			 before the period at the end the following: , as a condition of the
			 lease or permit;
							(3)in subsection
			 (d)(2), by inserting before the period at the end the following: as a
			 condition of the lease or permit;
						(4)in subsection (e),
			 by adding at the end the following: Any such allegation from any
			 employee of the lessee or any subcontractor of the lessee shall be investigated
			 by the Secretary.;
						(5)in subsection
			 (b)(1), by striking recognized and inserting
			 uncontrolled; and
						(6)by adding at the
			 end the following:
							
								(g)Information on
				causes and corrective actionsFor any incident investigated under
				this section, the Secretary shall promptly make available to all lessees and
				the public technical information about the causes and corrective actions taken.
				All data and reports related to any such incident shall be maintained in a data
				base available to the public.
								(h)Operator’s
				annual certification
									(1)The Secretary, in
				cooperation with the Secretary of the department in which the Coast Guard is
				operating, shall require all operators of all new and existing drilling and
				production operations to annually certify that their operations are being
				conducted in accordance with applicable law and regulations.
									(2)Each certification
				shall include, but, not be limited to, statements that verify the operator
				has—
										(A)examined all well
				control system equipment (both surface and subsea) being used to ensure that it
				has been properly maintained and is capable of shutting in the well during
				emergency operations;
										(B)examined and
				conducted tests to ensure that the emergency equipment has been function-tested
				and is capable of addressing emergency situations;
										(C)reviewed all rig
				drilling, casing, cementing, well abandonment (temporary and permanent),
				completion, and workover practices to ensure that well control is not
				compromised at any point while emergency equipment is installed on the
				wellhead;
										(D)reviewed all
				emergency shutdown and dynamic positioning procedures that interface with
				emergency well control operations;
										(E)taken the
				necessary steps to ensure that all personnel involved in well operations are
				properly trained and capable of performing their tasks under both normal
				drilling and emergency well control operations; and
										(F)updated the operator’s response plan
				required under section 25(c)(7) and exploration plans required under section
				11(c)(3) to reflect the best available technology, including the availability
				of such technology.
										(i)CEO
				statement
									(1)In
				generalThe Secretary shall not approve any application for a
				permit to drill a well under this Act unless such application is accompanied by
				a statement in which the chief executive officer of the applicant attests, in
				writing, that—
										(A)the applicant is
				in compliance with all applicable environmental and natural resource
				conservation laws;
										(B)the applicant has
				the capability and technology to respond immediately and effectively to a
				worst-case oil spill in real-world conditions in the area of the proposed
				activity under the permit;
										(C)the applicant has
				an oil spill response plan that ensures that the applicant has the capacity to
				promptly control and stop a blowout in the event that well control measures
				fail;
										(D)the blowout
				preventer to be used during the drilling of the well has redundant systems to
				prevent or stop a blowout for all foreseeable blowout scenarios and failure
				modes;
										(E)the well design is
				safe; and
										(F)the applicant has
				the capability to expeditiously begin and complete a relief well if necessary
				in the event of a blowout.
										(2)Civil
				penaltyAny chief executive officer who makes a false
				certification under paragraph (1) shall be liable for a civil penalty under
				section 24.
									(j)Third party
				certificationAll operators that modify or upgrade any emergency
				equipment placed on any operation to prevent blow-outs or other well control
				events, shall have an independent third party conduct a detailed physical
				inspection and design review of such equipment within 30 days of its
				installation. The independent third party shall certify that the equipment will
				operate as originally designed and any modifications or upgrades conducted
				after delivery have not compromised the design, performance, or functionality
				of the equipment. Failure to comply with this subsection shall result in
				suspension of the
				lease.
								.
						(b)ApplicationSection 22(i) of the Outer Continental
			 Shelf Lands Act, as added by the amendments made by subsection (a), shall apply
			 to approvals of applications for a permit to drill that are submitted after the
			 end of the 6-month period beginning on the date of enactment of this
			 Act.
					213.Judicial
			 reviewSection 23(c)(3) of the
			 Outer Continental Shelf Lands Act (43 U.S.C.
			 1349(c)(3)) is amended by striking sixty and
			 inserting 90.
				214.Remedies and
			 penalties
					(a)Civil penalty,
			 generallySection 24(b) of the Outer Continental Shelf Lands Act
			 (43 U.S.C.
			 1350(b)) is amended to read as follows:
						
							(b)(1)Except as provided in
				paragraph (2), any person who fails to comply with any provision of this Act,
				or any term of a lease, license, or permit issued pursuant to this Act, or any
				regulation or order issued under this Act, shall be liable for a civil
				administrative penalty of not more than $75,000 for each day of the continuance
				of such failure. The Secretary may assess, collect, and compromise any such
				penalty. No penalty shall be assessed until the person charged with a violation
				has been given an opportunity for a hearing. The Secretary shall, by regulation
				at least every 3 years, adjust the penalty specified in this paragraph to
				reflect any increases in the Consumer Price Index (all items, United States
				city average) as prepared by the Department of Labor.
								(2)If a failure described in paragraph
				(1) constitutes or constituted a threat of harm or damage to life (including
				fish and other aquatic life), property, any mineral deposit, or the marine,
				coastal, or human environment, a civil penalty of not more than $150,000 shall
				be assessed for each day of the continuance of the
				failure.
								.
					(b)Knowing and
			 willful violationsSection 24(c) of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1350(c)) is amended in paragraph (4) by striking
			 $100,000 and inserting $10,000,000.
					(c)Officers and
			 agents of corporationsSection 24(d) of the Outer Continental
			 Shelf Lands Act (43
			 U.S.C. 1350(d)) is amended by inserting , or with
			 willful disregard, after knowingly and willfully.
					215.Uniform
			 planning for Outer Continental ShelfSection 25 of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1351) is amended—
					(1)by striking
			 other than the Gulf of Mexico, in each place it appears;
					(2)in subsection (c),
			 by striking and after the semicolon at the end of paragraph (5),
			 redesignating paragraph (6) as paragraph (11), and inserting after paragraph
			 (5) the following new paragraphs:
						
							(6)a detailed and
				accurate description of equipment to be used for the drilling of wells pursuant
				to activities included in the development and production plan,
				including—
								(A)a description of
				the drilling unit or units;
								(B)a statement of the
				design and condition of major safety-related pieces of equipment, including
				independent third-party certification of such equipment; and
								(C)a description of
				any new technology to be used;
								(7)a scenario for the
				potential blowout of each well to be drilled as part of the plan involving the
				highest potential volume of liquid hydrocarbons, along with a complete
				description of a response plan to both control the blowout and manage the
				accompanying discharge of hydrocarbons, including the likelihood for surface
				intervention to stop the blowout, the availability of a rig to drill a relief
				well, an estimate of the time it would take to drill a relief well, a
				description of other technology that may be used to regain control of the well
				or capture escaping hydrocarbons and the potential timeline for using that
				technology for its intended purpose, and the strategy, organization, and
				resources necessary to avoid harm to the environment from hydrocarbons;
							(8)an analysis of the
				potential impacts of the worst-case-scenario discharge on the marine and
				coastal environments for activities conducted pursuant to the proposed
				development and production plan;
							(9)a comprehensive
				survey and characterization of the coastal or marine environment within the
				area of operation, including bathymetry, currents and circulation patterns
				within the water column, and descriptions of benthic and pelagic
				environments;
							(10)a description of
				the technologies to be deployed on the facilities to routinely observe and
				monitor in real time the marine environment throughout the duration of
				operations, and a description of the process by which such observation data and
				information will be made available to Federal regulators and to the System
				established under section 12304 of
				Public Law
				111–11 (33 U.S.C. 3603);
				and
							;
					(3)in subsection (e),
			 by striking so much as precedes paragraph (2) and inserting the
			 following:
						
							(e)(1)The Secretary shall
				treat the approval of a development and production plan, or a significant
				revision of a development and production plan, as an agency action requiring
				preparation of an environmental assessment or environmental impact statement,
				in accordance with the National Environmental Policy Act of 1969
				(42 U.S.C. 4321 et
				seq.).
								;
					(4)by striking
			 subsections (g) and (l), and redesignating subsections (h) through (k) as
			 subsections (g) through and (j); and
					(5)in subsection (g),
			 as so redesignated, by redesignating paragraphs (2) and (3) as paragraphs (3)
			 and (4), respectively, and inserting after paragraph (1) the following:
						
							(2)The Secretary
				shall not approve a development and production plan, or a significant revision
				to such a plan, unless—
								(A)the plan is in
				compliance with all other applicable environmental and natural resource
				conservation laws; and
								(B)the applicant has
				available oil spill response and clean-up equipment and technology that has
				been demonstrated to be capable of effectively remediating the projected
				worst-case release of oil from activities conducted pursuant to the development
				and production
				plan.
								.
					216.Oil and gas
			 information programSection
			 26(a)(1) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1352(a)(1)) is amended by—
					(1)striking the
			 period at the end of subparagraph (A) and inserting , provided that such
			 data shall be transmitted in electronic format either in real-time or as
			 quickly as practicable following the generation of such data.;
			 and
					(2)striking
			 subparagraph (C) and inserting the following:
						
							(C)Lessees engaged in
				drilling operations shall provide to the Secretary—
								(i)all daily reports
				generated by the lessee, or any daily reports generated by contractors or
				subcontractors engaged in or supporting drilling operations on the lessee’s
				lease, no more than 24 hours after the end of the day for which they should
				have been generated;
								(ii)documentation of
				blowout preventer maintenance and repair, and any changes to design
				specifications of the blowout preventer, within 24 hours after such activity;
				and
								(iii)prompt or real-time transmission of the
				electronic log from a blowout preventer control
				system.
								.
					217.Limitation on
			 royalty-in-kind programSection 27(a) of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1353(a)) is amended by striking the period at the end of
			 paragraph (1) and inserting , except that the Secretary shall not
			 conduct a regular program to take oil and gas lease royalties in oil or
			 gas..
				218.Restrictions on
			 employmentSection 29 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1355) is
			 amended—
					(1)in the matter
			 preceding paragraph (1)—
						(A)by striking
			 Sec.
			 29 and all that follows through No
			 full-time and inserting the following:
							
								29.Restrictions on
				employment
									(a)In
				generalNo
				full-time
									;
				and
						(B)by striking
			 , and who was at any time during the twelve months preceding the
			 termination of his employment with the Department compensated under the
			 Executive Schedule or compensated at or above the annual rate of basic pay for
			 grade GS–16 of the General Schedule;
						(2)in paragraph
			 (1)—
						(A)in subparagraph
			 (A), by inserting or advise after
			 represent;
						(B)in subparagraph
			 (B), by striking with the intent to influence, make and
			 inserting act with the intent to influence, directly or indirectly, or
			 make; and
						(C)in the matter
			 following subparagraph (C)—
							(i)by
			 inserting inspection or enforcement action, before or
			 other particular matter; and
							(ii)by
			 striking or at the end;
							(3)in paragraph
			 (2)—
						(A)in subparagraph
			 (A), by inserting or advise after
			 represent;
						(B)in subparagraph
			 (B), by striking with the intent to influence, make and
			 inserting act with the intent to influence, directly or indirectly, or
			 make; and
						(C)by striking the
			 period at the end and inserting ; or; and
						(4)by adding at the
			 end the following:
						
							(3)during the 2-year period beginning on the
				date on which the employment of the officer or employee ceased at the
				Department, accept employment or compensation from any party that has a direct
				and substantial interest—
								(A)that was pending
				under the official responsibility of the officer or employee as an officer at
				any point during the 2-year period preceding the date of termination of the
				responsibility; or
								(B)in which the
				officer or employee participated personally and substantially as an officer or
				employee of the Department.
								(b)Prior
				dealingsNo full-time officer or employee of the Department of
				the Interior who directly or indirectly discharged duties or responsibilities
				under this Act shall participate personally and substantially as a Federal
				officer or employee, through decision, approval, disapproval, recommendation,
				the rendering of advice, investigation, or otherwise, in a proceeding,
				application, request for a ruling or other determination, contract, claim,
				controversy, charge, accusation, inspection, enforcement action, or other
				particular matter in which, to the knowledge of the officer or employee—
								(1)the officer or
				employee or the spouse, minor child, or general partner of the officer or
				employee has a financial interest;
								(2)any organization
				in which the officer or employee is serving as an officer, director, trustee,
				general partner, or employee has a financial interest;
								(3)any person or
				organization with whom the officer or employee is negotiating or has any
				arrangement concerning prospective employment has a financial interest;
				or
								(4)any person or
				organization in which the officer or employee has, within the preceding 1-year
				period, served as an officer, director, trustee, general partner, agent,
				attorney, consultant, contractor, or employee.
								(c)Gifts from
				outside sourcesNo full-time officer or employee of the
				Department of the Interior who directly or indirectly discharges duties or
				responsibilities under this Act shall, directly or indirectly, solicit or
				accept any gift in violation of subpart B of part 2635 of title 5, Code of
				Federal Regulations (or successor regulations).
							(d)PenaltyAny
				person that violates subsection (a) or (b) shall be punished in accordance with
				section
				216 of title 18, United States
				Code.
							.
					219.Repeal of
			 royalty relief provisions
					(a)Repeal of
			 provisions of Energy Policy Act of 2005The following provisions
			 of the Energy Policy Act of 2005 (Public Law 109–58) are
			 repealed:
						(1)Section 344
			 (42 U.S.C.
			 15904; relating to incentives for natural gas production from
			 deep wells in shallow waters of the Gulf of Mexico).
						(2)Section 345
			 (42 U.S.C.
			 15905; relating to royalty relief for deep water production in
			 the Gulf of Mexico).
						(b)Repeal of
			 provisions relating to planning areas offshore AlaskaSection
			 8(a)(3)(B) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1337(a)(3)(B)) is amended by striking and in the
			 Planning Areas offshore Alaska.
					220.Manning and
			 buy- and build-American requirementsSection 30 of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1356) is amended—
					(1)in subsection (a),
			 by striking shall issue regulations which and inserting
			 shall issue regulations that shall be supplemental to and complementary
			 with and under no circumstances a substitution for the provisions of the
			 Constitution and laws of the United States extended to the subsoil and seabed
			 of the outer Continental Shelf pursuant to section 4(a)(1) of this Act, except
			 insofar as such laws would otherwise apply to individuals who have
			 extraordinary ability in the sciences, arts, education, or business, which has
			 been demonstrated by sustained national or international acclaim, and
			 that; and
					(2)by adding at the
			 end the following:
						
							(d)Buy and build
				AmericanIt is the intention of the Congress that this Act, among
				other things, result in a healthy and growing American industrial,
				manufacturing, transportation, and service sector employing the vast talents of
				America’s workforce to assist in the development of energy from the outer
				Continental Shelf. Moreover, the Congress intends to monitor the deployment of
				personnel and material on the outer Continental Shelf to encourage the
				development of American technology and manufacturing to enable United States
				workers to benefit from this Act by good jobs and careers, as well as the
				establishment of important industrial facilities to support expanded access to
				American
				resources.
							.
					221.National
			 Commission on the BP Deepwater Horizon Oil Spill and Offshore Drilling
					(a)Technical
			 expertise
						(1)National Academy
			 of Engineering and National Research CouncilThe National
			 Commission on the BP Deepwater Horizon Oil Spill and Offshore Drilling
			 established under Executive Order No. 13543 of May 21, 2010 (referred to in
			 this section as the Commission) shall consult regularly, and in
			 any event no less frequently than once per month, with the engineering and
			 technology experts who are conducting the Analysis of Causes of the
			 Deepwater Horizon Explosion, Fire, and Oil Spill to Identify Measures to
			 Prevent Similar Accidents in the Future for the National Academy of
			 Engineering and the National Research Council.
						(2)Other technical
			 expertsThe Commission also shall consult with other United
			 States citizens with experience and expertise in such areas as—
							(A)engineering;
							(B)environmental
			 compliance;
							(C)health and safety
			 law (particularly oil spill legislation);
							(D)oil spill
			 insurance policies;
							(E)public
			 administration;
							(F)oil and gas
			 exploration and production;
							(G)environmental
			 cleanup;
							(H)fisheries and
			 wildlife management;
							(I)marine safety; and
							(J)human factors
			 affecting safety.
							(3)Commission staff
			 and technical expertiseThe Commission shall retain, as either a
			 full-time employee or a contractor, one or more science and technology
			 expert-advisors with experience and expertise in petroleum engineering, rig
			 safety, or drilling.
						(b)Subpoenas
						(1)Subpoena
			 powerThe Commission may issue subpoenas in accordance with this
			 subsection to compel the attendance and testimony of witnesses and the
			 production of books, records, correspondence, memoranda, and other
			 documents.
						(2)Issuance
							(A)AuthorizationA
			 subpoena may be issued under this subsection only by—
								(i)agreement of the
			 Co-Chairs of the Commission; or
								(ii)the
			 affirmative vote of a majority of the members of the Commission.
								(B)Justice
			 Department coordination
								(i)NotificationThe
			 Commission shall notify the Attorney General or the Attorney General’s designee
			 of the Commission’s intent to issue a subpoena under this subsection, the
			 identity of the recipient, and the nature of the testimony, documents, or other
			 evidence (described in subparagraph (A)) sought before issuing such a subpoena.
			 The form and content of such notice shall be set forth in the guidelines issued
			 under clause (iv).
								(ii)Conditions for
			 objection to issuanceThe Commission may not issue a subpoena
			 under authority of this Act if the Attorney General objects to the issuance of
			 the subpoena on the basis that the subpoena is likely to interfere with
			 any—
									(I)Federal or State
			 criminal investigation or prosecution;
									(II)pending
			 investigation under sections 3729 through 3732 of title 31, United States Code
			 (commonly known as the Civil False Claims Act);
									(III)pending
			 investigation under any other Federal statute providing for civil remedies;
			 or
									(IV)civil litigation
			 to which the United States or any of its agencies is or is likely to be a
			 party.
									(iii)Notification
			 of objectionThe Attorney General or relevant United States
			 Attorney shall notify the Commission of an objection raised under this
			 subparagraph without unnecessary delay and as set forth in the guidelines
			 issued under clause (iv).
								(iv)GuidelinesAs
			 soon as practicable, but no later than 30 days after the date of the enactment
			 of this Act, the Attorney General, after consultation with the Commission,
			 shall issue guidelines to carry out this paragraph.
								(C)Signature and
			 serviceA subpoena issued under this subsection may be—
								(i)issued under the
			 signature of either Co-Chair of the Commission or any member designated by a
			 majority of the Commission; and
								(ii)served by any
			 person designated by the Co-Chairs or a member designated by a majority of the
			 Commission.
								(3)Enforcement
							(A)Required
			 proceduresIn the case of contumacy of any person issued a
			 subpoena under this subsection or refusal by such person to comply with the
			 subpoena, the Commission may request the Attorney General to seek enforcement
			 of the subpoena. Upon such request, the Attorney General may seek enforcement
			 of the subpoena in a court described in subparagraph (B). The court in which
			 the Attorney General seeks enforcement of the subpoena may issue an order
			 requiring the subpoenaed person to appear at any designated place to testify or
			 to produce documentary or other evidence described in subparagraph (A) of
			 paragraph (2), and may punish any failure to obey the order as a contempt of
			 that court.
							(B)Jurisdiction for
			 enforcementAny United States district court for a judicial
			 district in which a person issued a subpoena under this subsection resides, is
			 served, or may be found, or where the subpoena is returnable, upon application
			 of the Attorney General, shall have jurisdiction to enforce the subpoena as
			 provided in subparagraph (A).
							(c)Recommendations
			 and purposes
						(1)In
			 generalThe Commission shall develop recommendations for—
							(A)improvements to
			 Federal laws, regulations, and industry practices applicable to offshore
			 drilling that would—
								(i)ensure the
			 effective oversight, inspection, monitoring, and response capabilities;
			 and
								(ii)protect the
			 environment and natural resources; and
								(B)organizational or
			 other reforms of Federal agencies or processes, including the creation of new
			 agencies, as necessary, to ensure that the improvements described in paragraph
			 (1) are implemented and maintained.
							(2)GoalsIn
			 developing recommendations under paragraph (1), the Commission shall ensure
			 that the following goals are met:
							(A)Ensuring the safe
			 operation and maintenance of offshore drilling platforms or vessels.
							(B)Protecting the
			 overall environment and natural resources surrounding ongoing and potential
			 offshore drilling sites.
							(C)Developing and
			 maintaining Federal agency expertise on the safe and effective use of offshore
			 drilling technologies, including technologies to minimize the risk of release
			 of oil from offshore drilling platforms or vessels.
							(D)Encouraging the
			 development and implementation of efficient and effective oil spill response
			 techniques and technologies that minimize or eliminate any adverse effects on
			 natural resources or the environment that result from response
			 activities.
							(E)Ensuring that the
			 Federal agencies regulating offshore drilling are staffed with, and managed by,
			 career professionals, who are—
								(i)permitted to
			 exercise independent professional judgments and make safety the highest
			 priority in carrying out their responsibilities;
								(ii)not
			 subject to undue influence from regulated interests or political appointees;
			 and
								(iii)subject to
			 strict regulation to prevent improper relationships with regulated interests
			 and to eliminate real or perceived conflicts of interests.
								(3)Report to
			 CongressIn coordination with its final public report to the
			 President, the Commission shall submit to Congress a report containing the
			 recommendations developed under paragraph (1).
						222.Coordination
			 and consultation with affected State and local governmentsSection 19 of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1345) is amended—
					(1)by inserting exploration plan
			 or before development and production plan in each place
			 it appears; and
					(2)by amending
			 subsection (c) to read as follows:
						
							(c)Acceptance or
				rejection of recommendationsThe Secretary shall accept recommendations
				of the Governor and may accept recommendations of the executive of any affected
				local government if the Secretary determines, after having provided the
				opportunity for consultation, that they provide for a reasonable balance
				between the national interest and the well-being of the citizens of the
				affected State. For purposes of this subsection, a determination of the
				national interest shall be based on the desirability of obtaining oil and gas
				supplies in a balanced manner and on protecting coastal and marine ecosystems
				and the economies dependent on those ecosystems. The Secretary shall provide an
				explanation to the Governor, in writing, of the reasons for his determination
				to accept or reject such Governor’s recommendations, or to implement any
				alternative identified in consultation with the
				Governor.
							.
					223.Implementation
					(a)New
			 leasesThe provisions of this
			 title and title VII shall apply to any lease that is issued under the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) after the
			 effective date of this Act.
					(b)Existing
			 leasesFor all leases that
			 were issued under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
			 seq.) that are in effect on the effective date of this Act, the
			 Secretary shall take action, consistent with the terms of those leases, to
			 apply the requirements of this title and title VII to those leases. Such action
			 may include, but is not limited to, promulgating regulations, renegotiating
			 such existing leases, conditioning future leases on bringing such existing
			 leases into full or partial compliance with this title and title VII, or taking
			 any other actions authorized by law.
					224.Report on
			 environmental baseline studiesThe Secretary of the Interior shall report
			 to Congress within 6 months after the date of enactment of this Act on the
			 costs of baseline environmental studies to gather, analyze, and characterize
			 resource data necessary to implement the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1331 et
			 seq.). The Secretary shall include in the report proposals of
			 fees or other ways to recoup such costs from persons engaging or seeking to
			 engage in activities on the Outer Continental Shelf to which that Act
			 applies.
				225.Cumulative
			 impacts on marine mammal species and stocks and subsistence useSection 20 of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1346) is further amended by adding at the end the
			 following:
					
						(h)Cumulative
				impacts on marine mammal species and stocks and subsistence
				useIn determining, pursuant to subparagraphs (A)(i) and (D)(i)
				of section 101(a)(5) of the Marine Mammal Protection Act of 1972 (16
				U.S.C.1371(a)(5)), whether takings from specified activities administered under
				this title will have a negligible impact on a marine mammal species or stock,
				and not have an unmitigable adverse impact on the availability of such species
				or stock for taking for subsistence uses, the Secretary of Commerce or Interior
				shall incorporate any takings of such species or stock from any other
				reasonably foreseeable activities administered under this
				Act.
						.
				BRoyalty Relief for
			 American Consumers
				231.Short
			 titleThis subtitle may be
			 cited as the Royalty Relief for
			 American Consumers Act of 2010 .
				232.Eligibility for
			 new leases and the transfer of leases
					(a)Issuance of New
			 Leases
						(1)In
			 generalThe Secretary shall
			 not issue any new lease that authorizes the production of oil or natural gas
			 under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) to a person
			 described in paragraph (2) unless the person has renegotiated each covered
			 lease with respect to which the person is a lessee, to modify the payment
			 responsibilities of the person to require the payment of royalties if the price
			 of oil and natural gas is greater than or equal to the price thresholds
			 described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
						(2)Persons
			 describedA person referred to in paragraph (1) is a person
			 that—
							(A)is a lessee
			 that—
								(i)holds a covered
			 lease on the date on which the Secretary considers the issuance of the new
			 lease; or
								(ii)was
			 issued a covered lease before the date of enactment of this Act, but
			 transferred the covered lease to another person or entity (including a
			 subsidiary or affiliate of the lessee) after the date of enactment of this Act;
			 or
								(B)any other person
			 that has any direct or indirect interest in, or that derives any benefit from,
			 a covered lease.
							(3)Multiple
			 lessees
							(A)In
			 generalFor purposes of paragraph (1), if there are multiple
			 lessees that own a share of a covered lease, the Secretary may implement
			 separate agreements with any lessee with a share of the covered lease that
			 modifies the payment responsibilities with respect to the share of the lessee
			 to include price thresholds that are equal to or less than the price thresholds
			 described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
							(B)Treatment of
			 share as covered leaseBeginning on the effective date of an
			 agreement under subparagraph (A), any share subject to the agreement shall not
			 constitute a covered lease with respect to any lessees that entered into the
			 agreement.
							(b)TransfersA
			 lessee or any other person who has any direct or indirect interest in, or who
			 derives a benefit from, a lease shall not be eligible to obtain by sale or
			 other transfer (including through a swap, spinoff, servicing, or other
			 agreement) any covered lease, the economic benefit of any covered lease, or any
			 other lease for the production of oil or natural gas in the Gulf of Mexico
			 under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), unless the
			 lessee or other person has—
						(1)renegotiated each
			 covered lease with respect to which the lessee or person is a lessee, to modify
			 the payment responsibilities of the lessee or person to include price
			 thresholds that are equal to or less than the price thresholds described in
			 clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1337(a)(3)(C)); or
						(2)entered into an agreement with the
			 Secretary to modify the terms of all covered leases of the lessee or other
			 person to include limitations on royalty relief based on market prices that are
			 equal to or less than the price thresholds described in clauses (v) through
			 (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands Act
			 (43 U.S.C.
			 1337(a)(3)(C)).
						(c)Use of amounts
			 for deficit reductionNotwithstanding any other provision of law,
			 any amounts received by the United States as rentals or royalties under covered
			 leases shall be deposited in the Treasury and used for Federal budget deficit
			 reduction or, if there is no Federal budget deficit, for reducing the Federal
			 debt in such manner as the Secretary of the Treasury considers
			 appropriate.
					(d)DefinitionsIn this section—
						(1)Covered
			 leaseThe term covered lease means a lease for oil
			 or gas production in the Gulf of Mexico that is—
							(A)in existence on
			 the date of enactment of this Act;
							(B)issued by the
			 Department of the Interior under section 304 of the Outer Continental Shelf
			 Deep Water Royalty Relief Act (43 U.S.C. 1337 note;
			 Public Law
			 104–58); and
							(C)not subject to
			 limitations on royalty relief based on market price that are equal to or less
			 than the price thresholds described in clauses (v) through (vii) of section
			 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1337(a)(3)(C)).
							(2)LesseeThe
			 term lessee includes any person or other entity that controls,
			 is controlled by, or is in or under common control with, a lessee.
						(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						233.Price
			 thresholds for royalty suspension provisionsThe Secretary of the Interior shall agree to
			 a request by any lessee to amend any lease issued for any Central and Western
			 Gulf of Mexico tract in the period of January 1, 1996, through November 28,
			 2000, to incorporate price thresholds applicable to royalty suspension
			 provisions, that are equal to or less than the price thresholds described in
			 clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1337(a)(3)(C)). Any amended lease shall impose the new or
			 revised price thresholds effective October 1, 2010. Existing lease provisions
			 shall prevail through September 30, 2010.
				CLimitation on
			 Moratorium
				241.Limitation of
			 moratorium on certain permitting and drilling activities
					(a)In
			 generalThe moratorium set forth in the decision memorandum of
			 the Secretary of the Interior entitled Decision memorandum regarding the
			 suspension of certain offshore permitting and drilling activities on the Outer
			 Continental Shelf and dated July 12, 2010, and any suspension of
			 operations issued in connection with the moratorium, shall not apply to an
			 application for a permit to drill submitted on or after the effective date of
			 this Act if the Secretary determines that the applicant—
						(1)has complied with
			 the notice entitled National Notice to Lessees and Operators of Federal
			 Oil and Gas Leases, Outer Continental Shelf (OCS) dated June 8, 2010
			 (NTL No. 2010–N05) and the notice entitled National Notice to Lessees
			 and Operators of Federal Oil and Gas Leases, Outer Continental Shelf
			 (OCS) dated June 18, 2010 (NTL No. 2010–N06);
						(2)has complied with
			 additional safety measures recommended by the Secretary as of the date of the
			 enactment of this Act; and
						(3)has completed all
			 required safety inspections.
						(b)Determination on
			 permitNot later than 30 days after the date on which the
			 Secretary makes a determination that an applicant has complied with paragraphs
			 (1), (2), and (3) of subsection (a), the Secretary shall make a determination
			 on whether to issue the permit.
					(c)No suspension of
			 considerationNo Federal entity shall suspend the active
			 consideration of, or preparatory work for, permits required to resume or
			 advance activities suspended in connection with the moratorium.
					(d)Report to
			 congressNot later than October 31, 2010, the Secretary shall
			 report to the House Committee on Natural Resources and the Senate Committee on
			 Energy and Natural Resources on the status of: (1) the collection and analysis
			 of evidence regarding the potential causes of the April 20, 2010 explosion and
			 sinking of the Deepwater Horizon offshore drilling rig, including information
			 collected by the Presidential Commission and other investigations; (2)
			 implementation of safety reforms described in the May 27, 2010, Departmental
			 report entitled Increased Safety Measures for Energy Development on the
			 Outer Continental Shelf,; (3) the ability of operators in the Gulf of
			 Mexico to respond effectively to an oil spill in light of the Deepwater Horizon
			 incident; and (4) industry and government efforts to engineer, design,
			 construct and assemble wild well intervention and blowout containment resources
			 necessary to contain an uncontrolled release of hydrocarbons in deep water
			 should another blowout occur.
					(e)Savings
			 clauseNothing herein affects the Secretary’s authority to
			 suspend offshore drilling permitting and drilling operations based on the
			 threat of significant, irreparable or immediate harm or damage to life,
			 property, or the marine, coastal or human environment pursuant to the Outer
			 Continental Shelf Lands Act (43 U.S.C. 133 et seq.).
					IIIOil
			 and Gas Royalty Reform
			301.Amendments to
			 definitionsSection 3 of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1702) is
			 amended—
				(1)in paragraph (8),
			 by striking the semicolon and inserting including but not limited to the
			 Act of October 20, 1914 (38 Stat. 741); the Act of February 25, 1920 (41 Stat.
			 437); the Act of April 17, 1926 (44 Stat. 301); the Act of February 7, 1927 (44
			 Stat. 1057); and all Acts heretofore or hereafter enacted that are amendatory
			 of or supplementary to any of the foregoing Acts;;
				(2)in paragraph
			 (20)(A), by striking : Provided, That and all
			 that follows through subject of the judicial proceeding;
				(3)in paragraph
			 (20)(B), by striking (with written notice to the lessee who designated
			 the designee);
				(4)in paragraph
			 (23)(A), by striking (with written notice to the lessee who designated
			 the designee);
				(5)by striking
			 paragraph (24) and inserting the following:
					
						(24)designee
				means a person who pays, offsets, or credits monies, makes adjustments,
				requests and receives refunds, or submits reports with respect to payments a
				lessee must make pursuant to section
				102(a);
						;
				(6)in paragraph (25)(B)—
					(A)by striking
			 (subject to the provisions of section 102(a) of this Act); and
					(B)in clause (ii) by
			 striking the matter after subclause (IV) and inserting the following:
						
							that
				arises from or relates to any lease, easement, right-of-way, permit, or other
				agreement regardless of form administered by the Secretary for, or any mineral
				leasing law related to, the exploration, production, and development of oil and
				gas or other energy resource on Federal lands or the Outer Continental
				Shelf;.
					(7)in paragraph (29),
			 by inserting or permit after lease; and
				(8)by striking
			 and after the semicolon at the end of paragraph (32), by
			 striking the period at the end of paragraph (33) and inserting a semicolon, and
			 by adding at the end the following new paragraphs:
					
						(34)compliance
				review means a full-scope or a limited-scope examination of a lessee’s
				lease accounts to compare one or all elements of the royalty equation (volume,
				value, royalty rate, and allowances) against anticipated elements of the
				royalty equation to test for variances; and
						(35)marketing
				affiliate means an affiliate of a lessee whose function is to acquire
				the lessee’s production and to market that
				production.
						.
				302.Compliance
			 reviewsSection 101 of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1711) is
			 amended by adding at the end the following new subsection:
				
					(d)The Secretary may,
				as an adjunct to audits of accounts for leases, utilize compliance reviews of
				accounts. Such reviews shall not constitute nor substitute for audits of lease
				accounts. Any disparity uncovered in such a compliance review shall be
				immediately referred to a program auditor. The Secretary shall, before
				completion of a compliance review, provide notice of the review to designees
				whose obligations are the subject of the
				review.
					.
			303.Clarification
			 of liability for royalty paymentsSection 102(a) of the Federal Oil and Gas
			 Royalty Management Act of 1982 (30 U.S.C. 1712(a)) is amended to
			 read as follows:
				
					(a)In order to
				increase receipts and achieve effective collections of royalty and other
				payments, a lessee who is required to make any royalty or other payment under a
				lease, easement, right-of-way, permit, or other agreement, regardless of form,
				or under the mineral leasing laws, shall make such payment in the time and
				manner as may be specified by the Secretary or the applicable delegated State.
				Any person who pays, offsets, or credits monies, makes adjustments, requests
				and receives refunds, or submits reports with respect to payments the lessee
				must make is the lessee’s designee under this Act. Notwithstanding any other
				provision of this Act to the contrary, a designee shall be liable for any
				payment obligation of any lessee on whose behalf the designee pays royalty
				under the lease. The person owning operating rights in a lease and a person
				owning legal record title in a lease shall be liable for that person’s pro rata
				share of payment obligations under the lease.
					. 
			304.Required
			 recordkeepingSection 103(b)
			 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1712(a))
			 is amended by striking 6 and inserting 7.
			305.Fines and
			 penaltiesSection 109 of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1719) is
			 amended—
				(1)in subsection (a)
			 in the matter following paragraph (2), by striking $500 and
			 inserting $1,000;
				(2)in subsection
			 (a)(2)(B), by inserting (i) after such person,
			 and by striking the period at the end and inserting ; and (ii) has not
			 received notice, pursuant to paragraph (1), of more than two prior violations
			 in the current calendar year.;
				(3)in subsection (b),
			 by striking $5,000 and inserting $10,000;
				(4)in subsection (c)—
					(A)in paragraph (2),
			 by striking ; or and inserting , including any failure or
			 refusal to promptly tender requested documents;;
					(B)in the text
			 following paragraph (3)—
						(i)by
			 striking $10,000 and inserting $20,000; and
						(ii)by
			 striking the comma at the end and inserting a semicolon; and
						(C)by adding at the
			 end the following new paragraphs:
						
							(4)knowingly or
				willfully fails to make any royalty payment in the amount or value as specified
				by statute, regulation, order, or terms of the lease; or
							(5)fails to correctly
				report and timely provide operations or financial records necessary for the
				Secretary or any authorized designee of the Secretary to accomplish lease
				management
				responsibilities,
							;
					(5)in subsection (d),
			 by striking $25,000 and inserting $50,000;
				(6)in subsection (h),
			 by striking by registered mail and inserting a common
			 carrier that provides proof of delivery; and
				(7)by adding at the
			 end the following subsection:
					
						(m)(1)Any determination by the
				Secretary or a designee of the Secretary that a person has committed a
				violation under subsection (a), (c), or (d)(1) shall toll any applicable
				statute of limitations for all oil and gas leases held or operated by such
				person, until the later of—
								(A)the date on which the person corrects
				the violation and certifies that all violations of a like nature have been
				corrected for all of the oil and gas leases held or operated by such person; or
								(B)the date a final, nonappealable order
				has been issued by the Secretary or a court of competent jurisdiction.
								(2)A person determined by the Secretary
				or a designee of the Secretary to have violated subsection (a), (c), or (d)(1)
				shall maintain all records with respect to the person’s oil and gas leases
				until the later of—
								(A)the date the Secretary releases the
				person from the obligation to maintain such records; and
								(B)the expiration of the period during
				which the records must be maintained under section
				103(b).
								.
				306.Interest on
			 overpaymentsSection 111 of
			 the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1721) is
			 amended—
				(1)by amending
			 subsections (h) and (i) to read as follows:
					
						(h)Interest shall not
				be allowed nor paid nor credited on any overpayment, and no interest shall
				accrue from the date such overpayment was made.
						(i)A lessee or its designee may make a payment
				for the approximate amount of royalties (hereinafter in this subsection
				referred to as the estimated payment) that would otherwise be
				due for such lease by the date royalties are due for that lease. When an
				estimated payment is made, actual royalties are payable at the end of the month
				following the month in which the estimated payment is made. If the estimated
				payment was less than the amount of actual royalties due, interest is owed on
				the underpaid amount. If the lessee or its designee makes a payment for such
				actual royalties, the lessee or its designee may apply the estimated payment to
				future royalties. Any estimated payment may be adjusted, recouped, or
				reinstated by the lessee or its designee provided such adjustment, recoupment,
				or reinstatement is made within the limitation period for which the date
				royalties were due for that lease.
						;
				(2)by striking
			 subsection (j); and
				(3)in subsection
			 (k)(4)—
					(A)by striking
			 or overpaid royalties and associated interest; and
					(B)by striking
			 , refunded, or credited.
					307.Adjustments and
			 refundsSection 111A of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1721a)
			 is amended—
				(1)in subsection
			 (a)(3), by inserting (A) after (3), and by
			 striking the last sentence and inserting the following:
					
						(B)Except as provided
				in subparagraph (C), no adjustment may be made with respect to an obligation
				that is the subject of an audit or compliance review after completion of the
				audit or compliance review, respectively, unless such adjustment is approved by
				the Secretary or the applicable delegated State, as appropriate.
						(C)If an overpayment
				is identified during an audit, the Secretary shall allow a credit in the amount
				of the
				overpayment.
						;
				(2)in subsection
			 (a)(4)—
					(A)by striking
			 six and inserting four; and
					(B)by striking
			 shall the second place it appears and inserting
			 may; and
					(3)in subsection
			 (b)(1) by striking and after the semicolon at the end of
			 subparagraph (C), by striking the period at the end of subparagraph (D) and
			 inserting ; and, and by adding at the end the following:
					
						(E)is made within the
				adjustment period for that
				obligation.
						.
				308.Conforming
			 amendmentSection 114 of the
			 Federal Oil and Gas Royalty Management Act of 1982 is repealed.
			309.Obligation
			 periodSection 115(c) of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1724(c))
			 is amended by adding at the end the following new paragraph:
				
					(3)AdjustmentsIn
				the case of an adjustment under section 111A(a) in which a recoupment by the
				lessee results in an underpayment of an obligation, for purposes of this Act
				the obligation becomes due on the date the lessee or its designee makes the
				adjustment.
					.
			310.Notice
			 regarding tolling agreements and subpoenas
				(a)Tolling
			 agreementsSection 115(d)(1) of the Federal Oil and Gas Royalty
			 Management Act of 1982 (30 U.S.C. 1724(d)(1)) is amended by
			 striking (with notice to the lessee who designated the
			 designee).
				(b)SubpoenasSection
			 115(d)(2)(A) of the Federal Oil and Gas Royalty Management Act of 1982
			 (30 U.S.C.
			 1724(d)(2)(A)) is amended by striking (with notice to
			 the lessee who designated the designee, which notice shall not constitute a
			 subpoena to the lessee).
				311.Appeals and
			 final agency actionParagraphs
			 (1) and (2) of section 115(h) the Federal Oil and Gas Royalty Management Act of
			 1982 (30 U.S.C.
			 1724(h)) are amended by striking 33 each place
			 it appears and inserting 48.
			312.AssessmentsSection 116 of the Federal Oil and Gas
			 Royalty Management Act of 1982 (30 U.S.C. 1724) is repealed.
			313.Collection and
			 production accountability
				(a)Pilot
			 projectWithin 2 years after the date of enactment of this Act,
			 the Secretary shall complete a pilot project with willing operators of oil and
			 gas leases on the Outer Continental Shelf that assesses the costs and benefits
			 of automatic transmission of oil and gas volume and quality data produced under
			 Federal leases on the Outer Continental Shelf in order to improve the
			 production verification systems used to ensure accurate royalty collection and
			 audit.
				(b)ReportThe
			 Secretary shall submit to Congress a report on findings and recommendations of
			 the pilot project within 3 years after the date of enactment of this Act.
				314.Natural gas
			 reportingThe Secretary shall,
			 within 180 days after the date of enactment of this Act, implement the steps
			 necessary to ensure accurate determination and reporting of BTU values of
			 natural gas from all Federal oil and gas leases to ensure accurate royalty
			 payments to the United States. Such steps shall include, but not be limited to—
				(1)establishment of
			 consistent guidelines for onshore and offshore BTU information from gas
			 producers;
				(2)development of a
			 procedure to determine the potential BTU variability of produced natural gas on
			 a by-reservoir or by-lease basis;
				(3)development of a
			 procedure to adjust BTU frequency requirements for sampling and reporting on a
			 case-by-case basis;
				(4)systematic and
			 regular verification of BTU information; and
				(5)revision of the
			 MMS–2014 reporting form to record, in addition to other
			 information already required, the natural gas BTU values that form the basis
			 for the required royalty payments.
				315.Penalty for
			 late or incorrect reporting of data
				(a)In
			 generalThe Secretary shall issue regulations by not later than 1
			 year after the date of enactment of this Act that establish a civil penalty for
			 late or incorrect reporting of data under the Federal Oil and Gas Royalty
			 Management Act of 1982 (30 U.S.C. 1701 et seq.).
				(b)AmountThe
			 amount of the civil penalty shall be—
					(1)an amount (subject
			 to paragraph (2)) that the Secretary determines is sufficient to ensure filing
			 of data in accordance with that Act; and
					(2)not less than $10
			 for each failure to file correct data in accordance with that Act.
					(c)Content of
			 regulationsExcept as provided in subsection (b), the regulations
			 issued under this section shall be substantially similar to part 216.40 of
			 title 30, Code of Federal Regulations, as most recently in effect before the
			 date of enactment of this Act.
				316.Required
			 recordkeepingWithin 1 year
			 after the date of enactment of this Act, the Secretary shall publish final
			 regulations concerning required recordkeeping of natural gas measurement data
			 as set forth in part 250.1203 of title 30, Code of Federal Regulations (as in
			 effect on the date of enactment of this Act), to include operators and other
			 persons involved in the transporting, purchasing, or selling of gas under the
			 requirements of that rule, under the authority provided in section 103 of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C.
			 1713).
			317.Shared civil
			 penaltiesSection 206 of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1736) is
			 amended by striking Such amount shall be deducted from any compensation
			 due such State or Indian Tribe under section 202 or section 205 or such State
			 under section 205..
			318.Applicability
			 to other mineralsSection 304
			 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1753) is
			 amended by adding at the end the following new subsection:
				
					(e)Applicability to
				other minerals
						(1)Notwithstanding
				any other provision of law, sections 107, 109, and 110 of this Act and the
				regulations duly promulgated with respect thereto shall apply to any lease
				authorizing the development of coal or any other solid mineral on any Federal
				lands or Indian lands, to the same extent as if such lease were an oil and gas
				lease, on the same terms and conditions as those authorized for oil and gas
				leases.
						(2)Notwithstanding
				any other provision of law, sections 107, 109, and 110 of this Act and the
				regulations duly promulgated with respect thereto shall apply with respect to
				any lease, easement, right-of-way, or other agreement, regardless of form
				(including any royalty, rent, or other payment due thereunder)—
							(A)under section 8(k)
				or 8(p) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(k)
				and 1337(p)); or
							(B)under the
				Geothermal Steam Act (30 U.S.C. 1001 et seq.), to the
				same extent as if such lease, easement, right-of-way, or other agreement were
				an oil and gas lease on the same terms and conditions as those authorized for
				oil and gas leases.
							(3)For the purposes
				of this subsection, the term solid mineral means any mineral
				other than oil, gas, and geo-pressured-geothermal resources, that is authorized
				by an Act of Congress to be produced from public lands (as that term is defined
				in section 103 of the Federal Land Policy and Management Act of 1976
				(43 U.S.C.
				1702)).
						.
			319.EntitlementsNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall publish final regulations
			 prescribing when a Federal lessee or designee must report and pay royalties on
			 the volume of oil and gas it takes under either a Federal or Indian lease or on
			 the volume to which it is entitled to based upon its ownership interest in the
			 Federal or Indian lease. The Secretary shall give consideration to requiring
			 100 percent entitlement reporting and paying based upon the lease
			 ownership.
			320.Limitation on
			 royalty in-kind programSection 36 of the Mineral Leasing Act
			 (30 U.S.C.
			 192) is amended by inserting before the period at the end of
			 the first sentence the following: , except that the Secretary shall not
			 conduct a regular program to take oil and gas lease royalties in oil or
			 gas.
			321.Application of
			 royalty to oil that is saved, removed, sold, or discharged under offshore oil
			 and gas leasesSection 8(a) of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)) is further
			 amended by adding at the end the following new paragraph:
				
					(10)(A)Any royalty under a
				lease under this section shall apply to all oil that is saved, removed, sold,
				or discharged, without regard to whether any of the oil is unavoidably lost or
				used on, or for the benefit of, the lease.
						(B)In this paragraph the term
				discharged means any emission (other than natural seepage),
				intentional or unintentional, and includes, but is not limited to, spilling,
				leaking, pumping, pouring, emitting, emptying, or
				dumping.
						.
			IVFull
			 funding for the Land and Water Conservation and Historic Preservation
			 Funds
			ALand and Water
			 Conservation Fund
				401.Amendments to
			 the Land and Water Conservation Fund Act of 1965Except as otherwise expressly provided,
			 whenever in this subtitle an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–4 et seq.).
				402.Extension of
			 the Land and Water Conservation FundSection 2 (16 U.S.C. 460l–5) is amended by
			 striking September 30, 2015 both places it appears and inserting
			 September 30, 2040.
				403.Permanent
			 funding
					(a)In
			 generalThe text of section 3 (16 U.S.C. 460l–6) is amended to
			 read as follows:
						
							(a)Permanent
				fundingOf the moneys covered
				into the fund, $900,000,000 shall be available each fiscal year for expenditure
				for the purposes of this Act without further appropriation.
							(b)Allocation
				authorityThe Committees on
				Appropriations of the House of Representatives and the Senate may provide by
				law for the allocation of moneys in the fund to eligible activities under this
				Act.
							(c)Recreational
				access fundingNotwithstanding subsection (b), not less
				than 1.5 percent of the amounts made available under subsection (a) for each
				fiscal year shall be made available for projects that secure recreational
				public access to Federal land under the jurisdiction of the Secretary of the
				Interior for hunting, fishing, and other recreational purposes through
				easements, rights-of-way, or fee title acquisitions, from willing
				sellers.
							.
					(b)Conforming
			 amendments
						(1)Section 2(c)(2) (16 U.S.C.
			 460l–5(c)(2)) is amended by striking :
			 Provided and all that follows through the end of the
			 sentence and inserting a period.
						(2)Section 7(a) (16 U.S.C. 460l–9)
			 is amended to read as follows: Moneys from the fund for Federal purposes
			 shall, unless allocated pursuant to section 3(b) of this Act, be allotted by
			 the President to the following purposes and subpurposes:.
						BNational Historic
			 Preservation Fund
				411.Permanent
			 fundingThe text of section
			 108 of the National Historic Preservation Act (16 U.S.C. 470h) is amended to read
			 as follows:
					
						(a)Permanent
				fundingTo carry out the
				provisions of this Act, there is hereby established the Historic Preservation
				Fund (hereinafter referred to as the fund) in the Treasury of
				the United States. There shall be covered into the fund $150,000,000 for each
				of fiscal years 1982 through 2040 from revenues due and payable to the United
				States under the Outer Continental Shelf Lands Act (67 Stat. 462, 469), as
				amended (43 U.S.C.
				1338) and/or under the Act of June 4, 1920 (41 Stat. 813), as
				amended (30 U.S.C.191), notwithstanding any provision of law that such proceeds
				shall be credited to miscellaneous receipts of the Treasury. Such moneys shall
				be used only to carry out the purposes of this Act and shall be available for
				expenditure without further appropriation.
						(b)Allocation
				authorityThe Committees on
				Appropriations of the House of Representatives and the Senate may provide by
				law for the allocation of moneys in the fund to eligible activities under this
				Act.
						.
				VGulf
			 of Mexico Restoration
			501.Gulf of Mexico
			 restoration program
				(a)ProgramThere
			 is established a Gulf of Mexico Restoration Program for the purposes of
			 coordinating Federal, State, and local restoration programs and projects to
			 maximize efforts in restoring biological integrity, productivity and ecosystem
			 functions in the Gulf of Mexico.
				(b)Gulf of Mexico
			 Restoration Task Force
					(1)EstablishmentThere
			 is established a task force to be known as the Gulf of Mexico Restoration Task
			 Force (in this section referred to as the Restoration Task
			 Force).
					(2)MembershipThe
			 Restoration Task Force shall consist of the Governors of each of the Gulf Coast
			 States and the heads of appropriate Federal agencies selected by the President.
			 The chairperson of the Restoration Task Force (in this subsection referred to
			 as the Chair) shall be appointed by the President. The Chair
			 shall be a person who, as the result of experience and training, is
			 exceptionally well-qualified to manage the work of the Restoration Task Force.
			 The Chair shall serve in the Executive Office of the President.
					(3)Advisory
			 committeesThe Restoration Task Force may establish advisory
			 committees and working groups as necessary to carry out is its duties under
			 this Act.
					(4)Citizen Advisory
			 Council
						(A)In
			 generalThe Gulf Coast Restoration Task Force shall create a
			 Citizen Advisory Council made up of individuals who—
							(i)are
			 local residents of the Gulf of Mexico region;
							(ii)are
			 stakeholders who are not from the oil and gas industry or scientific
			 community;
							(iii)include business
			 owners, homeowners, and local decisionmakers; and
							(iv)are
			 a balanced representation geographically and in diversity among the interests
			 of its members.
							(B)FunctionThe
			 Council shall provide recommendations to the Task Force regarding its
			 work.
						(c)Gulf of Mexico
			 restoration plan
					(1)In
			 generalNot later than nine
			 months after the date of enactment of this Act, the Restoration Task Force
			 shall issue a proposed comprehensive, multi-jurisdictional plan for long-term
			 restoration of the Gulf of Mexico that incorporates, to the greatest extent
			 possible, existing restoration plans. Not later than 12 months after the date
			 of enactment and after notice and opportunity for public comment, the
			 Restoration Task Force shall publish a final plan. The Plan shall be updated
			 every five years in the same manner.
					(2)Elements of
			 restoration planThe Plan shall—
						(A)identify processes
			 and strategies for coordinating Federal, State, and local restoration programs
			 and projects to maximize efforts in restoring biological integrity,
			 productivity and ecosystem functions in the Gulf of Mexico region;
						(B)identify
			 mechanisms for scientific review and input to evaluate the benefits and
			 long-term effectiveness of restoration programs and projects;
						(C)identify, using
			 the best science available, strategies for implementing restoration programs
			 and projects for natural resources including—
							(i)restoring species
			 population and habitat including oyster reefs, sea grass beds, coral reefs,
			 tidal marshes and other coastal wetlands and barrier islands and beaches;
							(ii)restoring fish
			 passage and improving migratory pathways for wildlife;
							(iii)research that
			 directly supports restoration programs and projects;
							(iv)restoring the
			 biological productivity and ecosystem function in the Gulf of Mexico region;
							(v)improving the
			 resilience of natural resources to withstand the impacts of climate change and
			 ocean acidification to ensure the long-term effectiveness of the restoration
			 program; and
							(vi)restoring fisheries resources in the Gulf
			 of Mexico that benefit the commercial and recreational fishing industries and
			 seafood processing industries throughout the United States.
							(3)ReportThe
			 Task Force shall annually provide a report to Congress about the progress in
			 implementing the Plan.
					(d)DefinitionsFor
			 purposes of this section, the term—
					(1)Gulf Coast
			 State means each of the States of Texas, Louisiana, Mississippi,
			 Alabama, and Florida; and
					(2)restoration
			 programs and projects means activities that support the restoration,
			 rehabilitation, replacement, or acquisition of the equivalent, of injured or
			 lost natural resources including the ecological services and benefits provided
			 by such resources.
					(e)Relationship to
			 other lawNothing in this
			 section affects the ability or authority of the Federal Government to recover
			 costs of removal or damages from a person determined to be a responsible party
			 pursuant to the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.) or other
			 law.
				502.Gulf of Mexico
			 long-term environmental monitoring and research program
				(a)In
			 generalTo ensure that the
			 Federal Government has independent, peer-reviewed scientific data and
			 information to assess long-term direct and indirect impacts on trust resources
			 located in the Gulf of Mexico and Southeast region resulting from the Deepwater
			 Horizon oil spill, the Secretary, through the National Oceanic and Atmospheric
			 Administration, shall establish as soon as practicable after the date of
			 enactment of this Act, a long-term, comprehensive marine environmental
			 monitoring and research program for the marine and coastal environment of the
			 Gulf of Mexico. The program shall remain in effect for a minimum of 10 years,
			 and the Secretary may extend the program beyond this initial period based upon
			 a determination that additional monitoring and research is warranted.
				(b)Scope of
			 programThe program
			 established under subsection (a) shall at a minimum include monitoring and
			 research of the physical, chemical, and biological characteristics of the
			 affected marine, coastal, and estuarine areas of the Gulf of Mexico and other
			 regions of the exclusive economic zone of the United States affected by the
			 Deepwater Horizon oil spill, and shall include specifically the following
			 elements:
					(1)The fate, transport, and persistence of oil
			 released during the spill and spatial distribution throughout the water
			 column.
					(2)The fate,
			 transport, and persistence of chemical dispersants applied in-situ or on
			 surface waters.
					(3)Identification of
			 lethal and sub-lethal impacts to fish and wildlife resources that utilize
			 habitats located within the affected region.
					(4)Impacts to
			 regional, State, and local economies that depend on the natural resources of
			 the affected area, including commercial and recreational fisheries, and other
			 wildlife-dependent recreation.
					(5)Other elements
			 considered necessary by the Secretary to ensure a comprehensive marine research
			 and monitoring program to comprehend and understand the implications to trust
			 resources caused by the Deepwater Horizon oil spill.
					(c)Cooperation and
			 consultationIn developing
			 the research and monitoring program established under subsection (a), the
			 Secretary shall cooperate with the United States Geological Survey, and shall
			 consult with—
					(1)the Council authorized under subtitle E of
			 title II of Public Law 104–201;
					(2)appropriate
			 representatives from the Gulf Coast States;
					(3)academic
			 institutions and other research organizations; and
					(4)other experts with
			 expertise in long-term environmental monitoring and research of the marine
			 environment.
					(d)Availability of
			 dataData and information
			 generated through the program established under subsection (a) shall be managed
			 and archived to ensure that it is accessible and available to governmental and
			 nongovernmental personnel and to the general public for their use and
			 information.
				(e)ReportNo later than 1 year after the
			 establishment of the program under subsection (a), and biennially thereafter,
			 the Secretary shall forward to the Congress a comprehensive report summarizing
			 the activities and findings of the program and detailing areas and issues
			 requiring future monitoring and research.
				(f)DefinitionsFor
			 the purposes of this section, the term—
					(1)trust resources means the
			 living and nonliving natural resources belonging to, managed by, held in trust
			 by, appertaining to, or otherwise controlled by the United States, any State,
			 an Indian tribe, or a local government;
					(2)Gulf coast
			 State means each of the states of Texas, Louisiana, Mississippi,
			 Alabama and Florida; and
					(3)Secretary
			 means the Secretary of Commerce.
					503.Gulf of Mexico
			 emergency migratory species alternative habitat program
				(a)In
			 generalIn order to reduce
			 the injury or death of many populations of migratory species of fish and
			 wildlife, including threatened and endangered species and other species of
			 critical conservation concern, that utilize estuarine, coastal, and marine
			 habitats of the Gulf of Mexico that have been impacted, or are likely to be
			 impacted, by the Deepwater Horizon oil spill, and to ensure that migratory
			 species upon their annual return to the Gulf of Mexico find viable, healthy,
			 and environmentally-safe habitats to utilize for resting, feeding, nesting and
			 roosting, and breeding, the Secretary of the Interior shall establish as soon
			 as practicable after date of enactment of this Act, an emergency migratory
			 species alternative habitat program.
				(b)Scope of
			 programThe program established under subsection (a) shall at a
			 minimum support projects along the Northern coast of the Gulf of Mexico
			 to—
					(1)improve wetland
			 water quality and forage;
					(2)restore and
			 refurbish diked impoundments;
					(3)improve riparian
			 habitats to increase fish passage and breeding habitat;
					(4)encourage
			 conversion of agricultural lands to provide alternative migratory habitat for
			 water fowl and other migratory birds;
					(5)transplant,
			 relocate, or rehabilitate fish and wildlife; and
					(6)conduct other
			 activities considered necessary by the Secretary to ensure that migratory
			 species have alternative habitat available for their use outside of habitat
			 impacted by the oil spill.
					(c)National Fish
			 and Wildlife FoundationIn implementing this section the
			 Secretary may enter into an agreement with the National Fish and Wildlife
			 Foundation to administer the program.
				504.Gulf of Mexico
			 Restoration Account
				(a)Establishment of
			 special accountThere is
			 established in the Treasury of the United States a separate account to be known
			 as the Gulf of Mexico Restoration Account.
				(b)FundingThe Gulf of Mexico Restoration Account
			 shall consist of such amounts as may be appropriated or credited to such
			 Account by section 311A of the Federal Water Pollution Control Act.
				(c)ExpendituresAmounts in the Gulf of Mexico Restoration
			 Account shall be available, as provided in appropriations Acts, to carry out
			 projects, programs, and activities as recommended by the Gulf of Mexico
			 Restoration Task Force established in this title.
				(d)Amendment to the
			 Federal Water Pollution Control Act
					(1)In
			 generalTitle III of the Federal Water Pollution Control Act is
			 amended by inserting after section 311 the following:
						
							311A.Additional
				penalties for large spills in the Gulf of Mexico
								(a)In
				generalIn the case of an
				offshore facility from which more than 1,000,000 barrels of oil or a hazardous
				substance is discharged into the Gulf of Mexico in violation of section
				311(b)(3), any person who is the owner or operator of the facility shall be
				subject to a civil penalty of $200,000,000 for each 1,000,000 barrels
				discharged.
								(b)Relationship to
				other penaltiesThe civil penalty under subsection (a) shall be
				in addition to any other penalties to which the owner or operator of the
				facility is subject, including those under section
				311.
								.
					(2)Effective
			 dateThe amendment made by paragraph (1) takes effect on April 1,
			 2010.
					VICOORDINATION AND
			 PLANNING
			601.Regional
			 coordination
				(a)In
			 generalThe purpose of this title is to promote—
					(1)better
			 coordination, communication, and collaboration between Federal agencies with
			 authorities for ocean, coastal, and Great Lakes management; and
					(2)coordinated and
			 collaborative regional planning efforts using the best available science, and
			 to ensure the protection and maintenance of marine ecosystem health, in
			 decisions affecting the sustainable development and use of Federal renewable
			 and nonrenewable resources on, in, or above the ocean (including the Outer
			 Continental Shelf) and the Great Lakes for the long-term economic and
			 environmental benefit of the United States.
					(b)Objectives of
			 regional effortsSuch regional efforts shall achieve the
			 following objectives:
					(1)Greater systematic
			 communication and coordination among Federal, coastal State, and affected
			 tribal governments concerned with the conservation of and the sustainable
			 development and use of Federal renewable and nonrenewable resources of the
			 oceans, coasts, and Great Lakes.
					(2)Greater reliance
			 on a multiobjective, science- and ecosystem-based, spatially explicit
			 management approach that integrates regional economic, ecological, affected
			 tribal, and social objectives into ocean, coastal, and Great Lakes management
			 decisions.
					(3)Identification and
			 prioritization of shared State and Federal ocean, coastal, and Great Lakes
			 management issues.
					(4)Identification of
			 data and information needed by the Regional Coordination Councils established
			 under section 602.
					(c)RegionsThere
			 are hereby designated the following Coordination Regions:
					(1)Pacific
			 regionThe Pacific
			 Coordination Region, which shall consist of the coastal waters and Exclusive
			 Economic Zone adjacent to the States of Washington, Oregon, and California.
					(2)Gulf of Mexico
			 regionThe Gulf of Mexico
			 Coordination Region, which shall consist of the coastal waters and Exclusive
			 Economic Zone adjacent to the States of Texas, Louisiana, Mississippi, and
			 Alabama, and the west coast of Florida.
					(3)North Atlantic
			 regionThe North Atlantic
			 Coordination Region, which shall consist of the coastal waters and Exclusive
			 Economic Zone adjacent to the States of Maine, New Hampshire, Massachusetts,
			 Rhode Island, and Connecticut.
					(4)Mid Atlantic
			 regionThe Mid Atlantic
			 Coordination Region, which shall consist of the coastal waters and Exclusive
			 Economic Zone adjacent to the States of New York, New Jersey, Pennsylvania,
			 Delaware, Maryland, and Virginia.
					(5)South Atlantic
			 regionThe South Atlantic
			 Coordination Region, which shall consist of the coastal waters and Exclusive
			 Economic Zone adjacent to the States of North Carolina, South Carolina,
			 Georgia, the east coast of Florida, and the Straits of Florida Planning Area.
					(6)Alaska
			 regionThe Alaska
			 Coordination Region, which shall consist of the coastal waters and Exclusive
			 Economic Zone adjacent to the State of Alaska.
					(7)Pacific Islands
			 regionThe Pacific Islands
			 Coordination Region, which shall consist of the coastal waters and Exclusive
			 Economic Zone adjacent to the State of Hawaii, the Commonwealth of the Northern
			 Mariana Islands, American Samoa, and Guam.
					(8)Caribbean
			 regionThe Caribbean
			 Coordination Region, which shall consist of the coastal waters and Exclusive
			 Economic Zone adjacent to Puerto Rico and the United States Virgin Islands.
					(9)Great Lakes
			 RegionThe Great Lakes
			 Coordination Region, which shall consist of waters of the Great Lakes in the
			 States of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania,
			 and Wisconsin.
					602.Regional
			 Coordination Councils
				(a)In
			 generalWithin 180 days after the date of enactment of this Act,
			 the Chairman of the Council on Environmental Quality, in consultation with the
			 affected coastal States and affected Indian tribes, shall establish or
			 designate a Regional Coordination Council for each of the Coordination Regions
			 designated by section 601(c).
				(b)Membership
					(1)Federal
			 representativesWithin 90 days after the date of enactment of
			 this Act, the Chairman of the Council on Environmental Quality shall publish
			 the titles of the officials of each Federal agency and department that shall
			 participate in each Council. The Councils shall include representatives of each
			 Federal agency and department that has authorities related to the development
			 of ocean, coastal, or Great Lakes policies or engages in planning, management,
			 or scientific activities that significantly affect or inform the use of ocean,
			 coastal, or Great Lakes resources. The Chairman of the Council on Environmental
			 Quality shall determine which Federal agency representative shall serve as the
			 chairperson of each Council.
					(2)Coastal State
			 representatives
						(A)Notice of intent
			 to participateThe Governor of each coastal State within each
			 Coordination Region designated by section 601(c) shall within 3 months after
			 the date of enactment of this Act, inform the Chairman of the Council on
			 Environmental Quality whether or not the State intends to participate in the
			 Regional Coordination Council for the Region.
						(B)Appointment of
			 responsible State officialIf a coastal State intends to
			 participate in such Council, the Governor of the coastal State shall appoint an
			 officer or employee of the coastal State agency with primary responsibility for
			 overseeing ocean and coastal policy or resource management to that Council.
						(C)Alaska Regional
			 Coordination CouncilThe
			 Regional Coordination Council for the Alaska Coordination Region shall include
			 representation from each of the States of Alaska, Washington, and Oregon, if
			 appointed by the Governor of that State in accordance with this
			 paragraph.
						(3)Regional Fishery
			 Management Council representationA representative of each
			 Regional Fishery Management Council with jurisdiction in the Coordination
			 Region of a Regional Coordination Council (who is selected by the Regional
			 Fishery Management Council) and the executive director of the interstate marine
			 fisheries commission with jurisdiction in the Coordination Region of a Regional
			 Coordination Council shall each serve as a member of the Council.
					(4)Regional Ocean
			 Partnership representationA representative of any Regional Ocean
			 Partnership that has been established for any part of the Coordination Region
			 of a Regional Coordination Council may appoint a representative to serve on the
			 Council in addition to any Federal or State appointments.
					(5)Tribal
			 representationAn appropriate
			 tribal official selected by affected Indian tribes situated in the affected
			 Coordination Region may elect to appoint a representative of such tribes
			 collectively to serve as a member of the Regional Coordination Council for that
			 Region.
					(6)Local
			 representationThe Chairman
			 of the Council on Environmental Quality shall, in consultation with the
			 Governors of the coastal States within each Coordination Region, identify and
			 appoint representatives of county and local governments, as appropriate, to
			 serve as members of the Regional Coordination Council for that Region.
					(c)Advisory
			 committeeEach Regional
			 Coordination Council shall establish advisory committees for the purposes of
			 public and stakeholder input and scientific advice, made up of a balanced
			 representation from the energy, shipping, transportation, commercial and
			 recreational fishing, and recreation industries, from marine environmental
			 nongovernmental organizations, and from scientific and educational authorities
			 with expertise in the conservation and management of ocean, coastal, and Great
			 Lakes resources to advise the Council during the development of Regional
			 Assessments and Regional Strategic Plans and in its other activities.
				(d)Coordination
			 with existing programsEach Regional Coordination Council shall
			 build upon and complement current State, multistate, and regional capacity and
			 governance and institutional mechanisms to manage and protect ocean waters,
			 coastal waters, and ocean resources.
				603.Regional
			 strategic plans
				(a)Initial regional
			 assessment
					(1)In
			 generalEach Regional
			 Coordination Council, shall, within one year after the date of enactment of
			 this Act, prepare an initial assessment of its Coordination Region that shall
			 identify deficiencies in data and information necessary to informed
			 decisionmaking by Federal, State, and affected tribal governments concerned
			 with the conservation of and management of the oceans, coasts, and Great Lakes.
			 Each initial assessment shall to the extent feasible—
						(A)identify the Coordination Region’s
			 renewable and non renewable resources, including current and potential energy
			 resources, except for the assessment for the Great Lakes Coordination Region,
			 for which the Regional Coordination Council for such Coordination Region shall
			 only identify the Great Lakes Coordination Region’s renewable energy resources,
			 including current and potential renewable energy resources;
						(B)identify and
			 include a spatially and temporally explicit inventory of existing and potential
			 uses of the Coordination Region, including fishing and fish habitat,
			 recreation, and energy development;
						(C)document the
			 health and relative environmental sensitivity of the marine ecosystem within
			 the Coordination Region, including a comprehensive survey and status assessment
			 of species, habitats, and indicators of ecosystem health;
						(D)identify marine
			 habitat types and important ecological areas within the Coordination Region;
						(E)assess the
			 Coordination Region’s marine economy and cultural attributes and include
			 regionally-specific ecological and socio-economic baseline data;
						(F)identify and
			 prioritize additional scientific and economic data necessary to inform the
			 development of Strategic Plans; and
						(G)include other information to improve
			 decision making as determined by the Regional Coordination Council.
						(2)DataEach
			 initial assessment shall—
						(A)use the best
			 available data;
						(B)collect and
			 provide data in a spatially explicit manner wherever practicable and provide
			 such data to the interagency comprehensive digital mapping initiative as
			 described in section 2 of
			 Public Law
			 109–58 (42 U.S.C. 15801); and
						(C)make publicly
			 available any such data that is not classified information.
						(3)Public
			 participationEach Regional Coordination Council shall provide
			 adequate opportunity for review and input by stakeholders and the general
			 public during the preparation of the initial assessment and any revised
			 assessments.
					(b)Regional
			 Strategic Plans
					(1)RequirementEach
			 Regional Coordination Council shall, within 3 years after the completion of the
			 initial regional assessment, prepare and submit to the Chairman of the Council
			 on Environmental Quality a multiobjective, science- and ecosystem-based,
			 spatially explicit, integrated Strategic Plan in accordance with this
			 subsection for the Council’s Coordination Region.
					(2)objective and
			 goalsThe objective of the
			 Strategic Plans under this subsection shall be to foster comprehensive,
			 integrated, and sustainable development and use of ocean, coastal, and Great
			 Lakes resources, while protecting marine ecosystem health and sustaining the
			 long-term economic and ecosystem values of the oceans, coasts, and Great Lakes.
					(3)ContentsEach
			 Strategic Plan prepared by a Regional Coordination Council shall—
						(A)be based on the
			 initial regional assessment and updates for the Coordination Region under
			 subsections (a) and (c), respectively;
						(B)foster the
			 sustainable and integrated development and use of ocean, coastal, and Great
			 Lakes resources in a manner that protects the health of marine ecosystems;
						(C)identify areas with potential for siting
			 and developing renewable and nonrenewable energy resources in the Coordination
			 Region covered by the Strategic Plan, except for the Strategic Plan for the
			 Great Lakes Coordination Region which shall identify only areas with potential
			 for siting and developing renewable energy resources in the Great Lakes
			 Coordination Region;
						(D)identify other
			 current and potential uses of the ocean and coastal resources in the
			 Coordination Region;
						(E)identify and
			 recommend long-term monitoring needs for ecosystem health and socioeconomic
			 variables within the Coordination Region covered by the Strategic Plan;
						(F)identify existing State and Federal
			 regulating authorities within the Coordination Region covered by the Strategic
			 Plan and measures to assist those authorities in carrying out their
			 responsibilities;
						(G)identify best
			 available technologies to minimize adverse environmental impacts and use
			 conflicts in the development of ocean and coastal resources in the Coordination
			 Region;
						(H)identify
			 additional research, information, and data needed to carry out the Strategic
			 Plan;
						(I)identify performance measures and
			 benchmarks for purposes of fulfilling the responsibilities under this section
			 to be used to evaluate the Strategic Plan’s effectiveness;
						(J)define
			 responsibilities and include an analysis of the gaps in authority,
			 coordination, and resources, including funding, that must be filled in order to
			 fully achieve those performance measures and benchmarks; and
						(K)include such other
			 information at the Chairman of the Council on Environmental Quality determines
			 is appropriate.
						(4)Public
			 participationEach Regional Coordination Council shall provide
			 adequate opportunities for review and input by stakeholders and the general
			 public during the development of the Strategic Plan and any Strategic Plan
			 revisions.
					(c)Updated regional
			 assessmentsEach Regional Coordination Council shall update the
			 initial regional assessment prepared under subsection (a) in coordination with
			 each Strategic Plan revision under subsection (e), to provide more detailed
			 information regarding the required elements of the assessment and to include
			 any relevant new information that has become available in the interim.
				(d)Review and
			 approval
					(1)Commencement of
			 reviewWithin 10 days after
			 receipt of a Strategic Plan under this section, or any revision to such a
			 Strategic Plan, from a Regional Coordination Council, the Chairman of the
			 Council of Environmental Quality shall commence a review of the Strategic Plan
			 or the revised Strategic Plan, respectively.
					(2)Public notice
			 and commentImmediately after receipt of such a Strategic Plan or
			 revision, the Chairman of the Council of Environmental Quality shall publish
			 the Strategic Plan or revision in the Federal Register and provide an
			 opportunity for the submission of public comment for a 90-day period beginning
			 on the date of such publication.
					(3)Requirements for
			 approvalBefore approving a Strategic Plan, or any revision to a
			 Strategic Plan, the Chairman of the Council on Environmental Quality must find
			 that the Strategic Plan or revision—
						(A)complies with
			 subsection (b); and
						(B)complies with the
			 purposes of this title as identified in section 601(a) and the objectives
			 identified in section 601(b).
						(4)Deadline for
			 completionWithin 180 days
			 after the receipt of a Strategic Plan, or a revision to a Strategic Plan, the
			 Chairman of the Council of Environmental Quality shall approve or disapprove
			 the Strategic Plan or revision. If the Chairman disapproves the Strategic Plan
			 or revision, the Chairman shall transmit to the Regional Coordination Council
			 that submitted the Strategic Plan or revision, an identification of the
			 deficiencies and recommendations to improve it. The Council shall submit a
			 revised Strategic Plan or revision to such plan with 180 days after receiving
			 the recommendations from the Chairman.
					(e)Plan
			 revisionEach Strategic Plan
			 shall be reviewed and revised by the relevant Regional Coordination Council at
			 least once every 5 years. Such review and revision shall be based on the most
			 recently updated regional assessment. Any proposed revisions to the Strategic
			 Plan shall be submitted to the Chairman of the Council on Environmental Quality
			 for review and approval pursuant to this section.
				604.Regulations and
			 savings clause
				(a)RegulationsThe Chairman of the Council on
			 Environmental Quality may issue such regulations as the Chairman considers
			 necessary to implement sections 601 through 603.
				(b)Savings
			 clauseNothing in this title
			 shall be construed to affect existing authorities under Federal law.
				605.Ocean Resources
			 Conservation and Assistance Fund
				(a)Establishment
					(1)In
			 generalThere is established in the Treasury of the United States
			 a separate account to be known as the Ocean Resources Conservation and
			 Assistance Fund.
					(2)CreditsThe
			 ORCA Fund shall be credited with amounts as specified in section 9 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1338), as amended by
			 section 207 of this Act.
					(3)Allocation of
			 the ORCA FundOf the amounts appropriated from the ORCA Fund each
			 fiscal year—
						(A)70 percent shall
			 be allocated to the Secretary, of which—
							(i)one-half shall be
			 used to make grants to coastal States and affected Indian tribes under
			 subsection (b); and
							(ii)one-half shall be
			 used for the ocean, coastal, and Great Lakes grants program established by
			 subsection (c);
							(B)20 percent shall
			 be allocated to the Secretary to carry out the purposes of subsection (e); and
						(C)10 percent shall be allocated to the
			 Secretary to make grants to Regional Ocean Partnerships under subsection (d)
			 and the Regional Coordination Councils established under section 602.
						(4)ProceduresThe
			 Secretary shall establish application, review, oversight, financial
			 accountability, and performance accountability procedures for each grant
			 program for which funds are allocated under this subsection.
					(b)Grants to
			 coastal states
					(1)Grant
			 authorityThe Secretary may use amounts allocated under
			 subsection (a)(3)(A)(I)(I) to make grants to—
						(A)coastal States
			 pursuant to the formula established under section 306(c) of the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1455(c)); and
						(B)affected Indian
			 tribes based on and proportional to any specific coastal and ocean management
			 authority granted to an affected tribe pursuant to affirmation of a Federal
			 reserved right.
						(2)EligibilityTo
			 be eligible to receive a grant under this subsection, a coastal State or
			 affected Indian tribe must prepare and revise a 5-year plan and annual work
			 plans that—
						(A)demonstrate that
			 activities for which the coastal State or affected Indian tribe will use the
			 funds are consistent with the eligible uses of the Fund described in subsection
			 (f); and
						(B)provide mechanisms
			 to ensure that funding is made available to government, nongovernment, and
			 academic entities to carry out eligible activities at the county and local
			 level.
						(3)Approval of
			 State and affected tribal plans
						(A)In
			 generalPlans required under paragraph (2) must be submitted to
			 and approved by the Secretary.
						(B)Public input and
			 commentIn determining whether to approve such plans, the
			 Secretary shall provide opportunity for, and take into consideration, public
			 input and comment on the plans from stakeholders and the general public.
						(5)Energy planning
			 grantsFor each of the fiscal years 2011 through 2015, the
			 Secretary may use funds allocated for grants under this subsection to make
			 grants to coastal States and affected tribes under section 320 of the Coastal
			 Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), as amended
			 by this Act.
					(6)Use of
			 fundsAny amounts provided as a grant under this subsection,
			 other than as a grants under paragraph (5), may only be used for activities
			 described in subsection (f).
					(c)Ocean and
			 coastal competitive grants program
					(1)EstablishmentThe
			 Secretary shall use amounts allocated under subsection (a)(3)(A)(I)(II) to make
			 competitive grants for conservation and management of ocean, coastal, and Great
			 Lakes ecosystems and marine resources.
					(2)Ocean, coastal,
			 and great lakes review panel
						(A)In
			 generalThe Secretary shall establish an Ocean, Coastal, and
			 Great Lakes Review Panel (in this subsection referred to as the
			 Panel), which shall consist of 12 members appointed by the
			 Secretary with expertise in the conservation and management of ocean, coastal,
			 and Great Lakes ecosystems and marine resources. In appointing members to the
			 Council, the Secretary shall include a balanced diversity of representatives of
			 relevant Federal agencies, the private sector, nonprofit organizations, and
			 academia.
						(B)FunctionsThe
			 Panel shall—
							(i)review, in
			 accordance with the procedures and criteria established under paragraph (3),
			 grant applications under this subsection;
							(ii)make
			 recommendations to the Secretary regarding which grant applications should be
			 funded and the amount of each grant; and
							(iii)establish any
			 specific requirements, conditions, or limitations on a grant application
			 recommended for funding.
							(3)Procedures and
			 eligibility criteria for grants
						(A)In
			 generalThe Secretary shall establish—
							(i)procedures for
			 applying for a grant under this subsection and criteria for evaluating
			 applications for such grants; and
							(ii)criteria, in
			 consultation with the Panel, to determine what persons are eligible for grants
			 under the program.
							(B)Eligible
			 personsPersons eligible under the criteria under subparagraph
			 (A)(ii) shall include Federal, State, affected tribal, and local agencies,
			 fishery or wildlife management organizations, nonprofit organizations, and
			 academic institutions.
						(4)Approval of
			 grantsIn making grants under this subsection the Secretary shall
			 give the highest priority to the recommendations of the Panel. If the Secretary
			 disapproves a grant recommended by the Panel, the Secretary shall explain that
			 disapproval in writing.
					(5)Use of grant
			 fundsAny amounts provided as a grant under this subsection may
			 only be used for activities described in subsection (f).
					(d)Grants to
			 Regional Ocean Partnerships
					(1)Grant
			 authorityThe Secretary may use amounts allocated under
			 subsection (a)(3)(A)(iii) to make grants to Regional Ocean Partnerships.
					(2)EligibilityIn
			 order to be eligible to receive a grant, a Regional Ocean Partnership must
			 prepare and annually revise a plan that—
						(A)identifies
			 regional science and information needs, regional goals and priorities, and
			 mechanisms for facilitating coordinated and collaborative responses to regional
			 issues;
						(B)establishes a process for coordinating and
			 collaborating with the Regional Coordination Councils established under section
			 602 to address regional issues and information needs and achieve regional goals
			 and priorities; and
						(C)demonstrates that
			 activities to be carried out with such funds are eligible uses of the funds
			 identified in subsection (f).
						(3)Approval by
			 SecretarySuch plans must be submitted to and approved by the
			 Secretary.
					(4)Public input and
			 commentIn determining whether to approve such plans, the
			 Secretary shall provide opportunity for, and take into consideration, input and
			 comment on the plans from stakeholders and the general public.
					(5)Use of
			 fundsAny amounts provided as a grant under this subsection may
			 only be used for activities described in subsection (f).
					(e)Long-term ocean
			 and coastal observations
					(1)In
			 generalThe Secretary shall use the amounts allocated under
			 subsection (a)(3)(A)(ii) to build, operate, and maintain the system established
			 under section 12304 of
			 Public Law
			 111–11 (33 U.S.C. 3603), in accordance with
			 the purposes and policies for which the system was established.
					(2)Administration
			 of fundsThe Secretary shall administer and distribute funds
			 under this subsection based upon comprehensive system budgets adopted by the
			 Council referred to in section 12304(c)(1)(A) of the Integrated Coastal and
			 Ocean Observation System Act of 2009 (33 U.S.C. 3603(c)(1)(A)).
					(f)Eligible use of
			 fundsAny funds made available under this section may only be
			 used for activities that contribute to the conservation, protection,
			 maintenance, and restoration of ocean, coastal, and Great Lakes ecosystems in a
			 manner that is consistent with Federal environmental laws and that avoids
			 environmental degradation, including—
					(1)activities to
			 conserve, protect, maintain, and restore coastal, marine, and Great Lakes
			 ecosystem health;
					(2)activities to
			 protect marine biodiversity and living marine and coastal resources and their
			 habitats, including fish populations;
					(3)the development
			 and implementation of multiobjective, science- and ecosystem-based plans for
			 monitoring and managing the wide variety of uses affecting ocean, coastal, and
			 Great Lakes ecosystems and resources that consider cumulative impacts and are
			 spatially explicit where appropriate;
					(4)activities to
			 improve the resiliency of those ecosystems;
					(5)activities to
			 improve the ability of those ecosystems to become more resilient, and to adapt
			 to and withstand the impacts of climate change and ocean acidification;
					(6)planning for and
			 managing coastal development to minimize the loss of life and property
			 associated with sea level rise and the coastal hazards resulting from it;
					(7)research,
			 education, assessment, monitoring, and dissemination of information that
			 contributes to the achievement of these purposes;
					(8)research of,
			 protection of, enhancement to, and activities to improve the resiliency of
			 culturally significant areas and resources; and
					(9)activities designed to rescue,
			 rehabilitate, and recover injured marine mammals, marine birds, and sea
			 turtles.
					(g)DefinitionsIn
			 this section:
					(1)ORCA
			 fundThe term ORCA Fund means the Ocean Resources
			 Conservation and Assistance Fund established by this section.
					(2)SecretaryNotwithstanding
			 section 3, the term Secretary means the Secretary of Commerce.
					606.WaiverThe Federal Advisory Committee Act (5 U.S.C.
			 App.) shall not apply to the Regional Coordination Councils established under
			 section 602.
			VIIOil
			 Spill Accountability and Environmental Protection
			701.Short
			 titleThis title may be cited
			 as the Oil Spill Accountability and
			 Environmental Protection Act of 2010.
			702.Repeal of and
			 adjustments to limitation on liability
				(a)In
			 generalSection 1004 of the
			 Oil Pollution Act of 1990 (33 U.S.C. 2704) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (2)—
							(i)by
			 striking $800,000,, and inserting $800,000,;
			 and
							(ii)by
			 adding and after the semicolon at the end;
							(B)by striking
			 paragraph (3); and
						(C)by redesignating
			 paragraph (4) as paragraph (3);
						(2)in subsection
			 (b)(2) by striking the second sentence; and
					(3)by striking subsection (d)(4) and inserting
			 the following:
						
							(4)Adjustment of
				limits on liabilityNot later
				than 3 years after the date of enactment of the
				Oil Spill Accountability and Environmental
				Protection Act of 2010, and at least once every 3 years
				thereafter, the President shall review the limits on liability specified in
				subsection (a) and shall by regulation revise such limits upward to reflect
				either the amount of liability that the President determines is commensurate
				with the risk of discharge of oil presented by a particular category of vessel,
				facility, or port or any increase in the Consumer Price Index, whichever is
				greater.
							.
					(b)ApplicabilityThe
			 amendments made by this section apply to—
					(1)any claim arising
			 from an event occurring after the date of enactment of this Act; and
					(2)any claim arising
			 from an event occurring before such date of enactment, if the claim is brought
			 within the limitations period applicable to the claim.
					703.Evidence of
			 financial responsibility for offshore facilitiesSection 1016 of the Oil Pollution Act of
			 1990 (33 U.S.C.
			 2716) is amended—
				(1)in subsection
			 (c)(1)—
					(A)in subparagraph
			 (B) by striking subparagraph (A) is and all that follows before
			 the period and inserting subparagraph (A) is $300,000,000;
			 and
					(B)by striking
			 subparagraph (C) and inserting the following:
						
							(C)Alternate
				amount
								(i)Specific
				facilities
									(I)In
				generalIf the President
				determines that an amount of financial responsibility for a responsible party
				that is less than the amount required by subparagraph (B) is justified based on
				the criteria established under clause (ii), the evidence of financial
				responsibility required shall be for an amount determined by the
				President.
									(II)Minimum
				amountsIn no case shall the evidence of financial responsibility
				required under this section be less than—
										(aa)$105,000,000 for an offshore facility
				located seaward of the seaward boundary of a State; or
										(bb)$30,000,000 for
				an offshore facility located landward of the seaward boundary of a
				State.
										(ii)Criteria for
				determination of financial responsibilityThe President shall prescribe the amount of
				financial responsibility required under clause (i)(I) based on the
				following:
									(I)The market capacity of the insurance
				industry to issue such instruments.
									(II)The operational
				risk of a discharge and the effects of that discharge on the environment and
				the region.
									(III)The quantity and
				location of the oil and gas that is explored for, drilled for, produced, or
				transported by the responsible party.
									(IV)The asset value
				of the owner of the offshore facility, including the combined asset value of
				all partners that own the facility.
									(V)The cost of all
				removal costs and damages for which the owner may be liable under this Act
				based on a worst-case-scenario.
									(VI)The safety
				history of the owner of the offshore facility.
									(VII)Any other
				factors that the President considers appropriate.
									(iii)Adjustment for
				all offshore facilities
									(I)In
				generalNot later than 3
				years after the date of enactment of the Oil
				Spill Accountability and Environmental Protection Act of 2010,
				and at least once every 3 years thereafter, the President shall review the
				levels of financial responsibility specified in this subsection and the limit
				on liability specified in subsection (f)(4) and may by regulation revise such
				levels and limit upward to the levels and limit that the President determines
				are justified based on the relative operational, environmental, and other risks
				posed by the quantity, quality, or location of oil that is explored for,
				drilled for, produced, or transported by the responsible party.
									(II)Notice to
				CongressUpon completion of a
				review specified in subclause (I), the President shall notify Congress as to
				whether the President will revise the levels of financial responsibility and
				limit on liability referred to in subclause (I) and the factors used in making
				such determination.
									;
				
					(2)in subsection (e) by striking
			 self-insurer, and inserting self-insurer, participation
			 in cooperative arrangements such as pooling or joint insurance,; and
				(3)in subsection
			 (f)—
					(A)in paragraph (1)
			 by striking Subject and inserting Except as provided in
			 paragraph (4) and subject; and
					(B)by adding at the
			 end the following:
						
							(4)Maximum
				liabilityThe maximum
				liability of a guarantor of an offshore facility under this subsection is
				$300,000,000.
							.
					704.Damages to
			 human health
				(a)In
			 generalSection 1002(b)(2) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2702(b)(2)) is amended by
			 adding at the end the following:
					
						(G)Human
				health
							(i)In
				generalDamages to human health, including fatal injuries, which
				shall be recoverable by any claimant who has a demonstrable, adverse impact to
				human health or, in the case of a fatal injury to an individual, a claimant
				filing a claim on behalf of such individual.
							(ii)InclusionFor
				purposes of clause (i), the term human health includes mental
				health.
							.
				(b)ApplicabilityThe
			 amendments made by this section apply to—
					(1)any claim arising
			 from an event occurring after the date of enactment of this Act; and
					(2)any claim arising
			 from an event occurring before such date of enactment, if the claim is brought
			 within the limitations period applicable to the claim.
					705.Clarification
			 of liability for discharges from mobile offshore drilling units
				(a)In
			 generalSection 1004(b)(2) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2704(b)(2)) is
			 amended—
					(1)by striking
			 from any incident described in paragraph (1) and inserting
			 from any discharge of oil, or substantial threat of a discharge of oil,
			 into or upon the water; and
					(2)by striking
			 liable and inserting liable as described in paragraph
			 (1).
					(b)ApplicabilityThe
			 amendments made by this section shall apply to—
					(1)any claim arising
			 from an event occurring after the date of enactment of this Act; and
					(2)any claim arising
			 from an event occurring before such date of enactment, if the claim is brought
			 within the limitations period applicable to the claim.
					706.Standard of
			 review for damage assessmentSection 1006(e)(2) of the Oil Pollution Act
			 of 1990 (33 U.S.C.
			 2706(e)(2)) is amended—
				(1)in the heading by
			 striking Rebuttable
			 presumption and inserting Judicial review of assessments; and
				(2)by striking have the force and
			 effect and all that follows before the period and inserting the
			 following: be subject to judicial review under subchapter II of
			 chapter
			 5 of title 5, United States Code (commonly known as the
			 Administrative Procedure Act), on the basis of the administrative record
			 developed by the lead Federal trustee as provided in such
			 regulations.
				707.Procedures for
			 claims against Fund; Information on claims
				(a)Procedures for
			 claims against FundSection
			 1013(e) of the Oil Pollution Act of 1990 (33 U.S.C. 2713(e)) is amended by
			 adding at the end the following: In the event of a spill of national
			 significance, the President may exercise the authorities under this section to
			 ensure that the presentation, filing, processing, settlement, and adjudication
			 of claims occurs within the States and local governments affected by such spill
			 to the greatest extent practicable..
				(b)Information on
			 claimsTitle I of the Oil
			 Pollution Act of 1990 (33 U.S.C. 2701 et seq.) is amended
			 by inserting after section 1013 the following:
					
						1013A.Information
				on claimsIn the event of a
				spill of national significance, the President may require a responsible party
				or a guarantor of a source designated under section 1014(a) to provide to the
				President any information on or related to claims, either individually, in the
				aggregate, or both, that the President requests, including—
							(1)the transaction
				date or dates of such claims, including processing times; and
							(2)any other data
				pertaining to such claims necessary to ensure the performance of the
				responsible party or the guarantor with regard to the processing and
				adjudication of such
				claims.
							.
				(c)Conforming
			 amendmentThe table of
			 contents contained in section 2 of such Act is amended by inserting after the
			 item relating to section 1013 the following:
					
						
							Sec. 1013A. Information on
				claims.
						
						.
				(d)ApplicabilityThe
			 amendments made by this section apply to—
					(1)any claim arising
			 from an event occurring after the date of enactment of this Act; and
					(2)any claim arising
			 from an event occurring before such date of enactment, if the claim is brought
			 within the limitations period applicable to the claim.
					708.Additional
			 amendments and clarifications to Oil Pollution Act of 1990
				(a)Definitions
					(1)Removal
			 costsSection 1001(31) of the
			 Oil Pollution Act of 1990 (33 U.S.C. 2701(31)) is amended by
			 inserting before the semicolon the following: and includes all costs of
			 Federal enforcement activities related thereto.
					(2)Responsible
			 partySection 1001(32)(B) of such Act (33 U.S.C.
			 2701(32)(B)) is amended by inserting before , except
			 a the following: any person who owns or who has a leasehold
			 interest or other property interest in the land or in the minerals beneath the
			 land on which the facility is located, and any person who is the assignor of a
			 property interest in the land or in the minerals beneath the land on which the
			 facility is located,.
					(b)Elements of
			 liabilitySection 1002(b)(1)(A) of such Act (33 U.S.C.
			 2702(b)(1)(A)) is amended by inserting before the semicolon the
			 following: , including all costs of Federal enforcement activities
			 related thereto.
				(c)SubrogationSection
			 1015(c) of such Act (33 U.S.C. 2715(c)) is amended by
			 adding at the end the following: In such actions, the Fund shall recover
			 all costs and damages paid from the Fund unless the decision to make the
			 payment is found to be arbitrary or capricious..
				(d)Financial
			 responsibilitySection 1016(f)(1) of such Act (33 U.S.C.
			 2717(f)(1)) is amended—
					(1)by inserting
			 and at the end of subparagraph (A);
					(2)by striking
			 ; and at the end of subparagraph (B) and inserting a period;
			 and
					(3)by striking
			 subparagraph (C).
					(e)Considerations
			 of trusteesSection 1006(d)
			 of such Act (33
			 U.S.C. 2706(d)) is amended by adding at the end the
			 following:
					
						(4)Considerations
				of trustees
							(A)Equal and full
				considerationTrustees shall—
								(i)give equal and
				full consideration to restoration, rehabilitation, replacement, and the
				acquisition of the equivalent of the natural resources under their trusteeship;
				and
								(ii)consider
				restoration, rehabilitation, replacement, and the acquisition of the equivalent
				of the natural resources under their trusteeship in a holistic ecosystem
				context and using, where available, eco-regional or natural resource
				plans.
								(B)Special rule on
				acquisitionAcquisition shall only be given full and equal
				consideration under subparagraph (A) if it provides a substantially greater
				likelihood of improving the resilience of the lost or damaged resource and
				supports local ecological
				processes.
							.
				(f)ApplicabilityThe
			 amendments made by this section apply to—
					(1)any claim arising
			 from an event occurring after the date of enactment of this Act; and
					(2)any claim arising
			 from an event occurring before such date of enactment, if the claim is brought
			 within the limitations period applicable to the claim.
					709.Americanization of
			 offshore operations in the Exclusive Economic Zone
				(a)Registry
			 endorsement required
					(1)In
			 generalSection 12111 of
			 title 46, United States Code, is amended by adding at the end the
			 following:
						
							(e)Resource
				activities in the EEZExcept
				for activities requiring an endorsement under sections 12112 or 12113, only a
				vessel for which a certificate of documentation with a registry endorsement is
				issued and that is owned by a citizen of the United States (as determined under
				section 50501(d)) may engage in support of exploration, development, or
				production of resources in, on, above, or below the exclusive economic zone or
				any other activity in the exclusive economic zone to the extent that the
				regulation of such activity is not prohibited under customary international
				law.
							.
					(2)ApplicabilityThe amendment made by paragraph (1) applies
			 only with respect to exploration, development, production, and support
			 activities that commence on or after July 1, 2011.
					(b)Legal
			 authoritySection 2301 of title 46, United
			 States Code, is amended—
					(1)by striking
			 chapter and inserting title; and
					(2)by inserting after
			 1988 the following: and the exclusive economic zone to
			 the extent that the regulation of such operation is not prohibited under
			 customary international law.
					(c)Training for
			 Coast Guard personnelNot later than 180 days after the date of
			 enactment of this Act, the Secretary of the department in which the Coast Guard
			 is operating shall establish a program to provide Coast Guard personnel with
			 the training necessary for the implementation of the amendments made by this
			 section.
				710.Safety
			 management systems for mobile offshore drilling unitsSection 3203 of
			 title 46, United States Code, is amended—
				(1)by redesignating
			 subsection (b) as subsection (c); and
				(2)by inserting after
			 subsection (a) the following:
					
						(b)Mobile offshore
				drilling unitsThe safety management system described in
				subsection (a) for a mobile offshore drilling unit operating in waters subject
				to the jurisdiction of the United States (including the exclusive economic
				zone) shall include processes, procedures, and policies related to the safe
				operation and maintenance of the machinery and systems on board the vessel that
				may affect the seaworthiness of the vessel in a worst-case
				event.
						.
				711.Safety
			 standards for mobile offshore drilling unitsSection 3306 of
			 title 46, United States Code, is amended by adding at the end the
			 following:
				
					(k)In prescribing regulations for mobile
				offshore drilling units, the Secretary shall develop standards to address a
				worst-case event on the
				vessel.
					.
			712.Operational
			 control of mobile offshore drilling units
				(a)Licenses for
			 masters of mobile offshore drilling units
					(1)In
			 generalChapter 71 of title 46,
			 United States Code, is amended by redesignating sections 7104 through 7114 as
			 sections 7105 through 7115, respectively, and by inserting after section 7103
			 the following:
						
							7104.Licenses for
				masters of mobile offshore drilling unitsA license as master of a mobile offshore
				drilling unit may be issued only to an applicant who has been issued a license
				as master under section 7101(c)(1) and has demonstrated the knowledge,
				understanding, proficiency, and sea service for all industrial business or
				functions of a mobile offshore drilling
				unit.
							.
					(2)Conforming
			 amendmentSection 7109 of such title, as so redesignated, is
			 amended by striking section 7106 or 7107 and inserting
			 section 7107 or 7108.
					(3)Clerical
			 amendmentThe analysis at the beginning of such chapter is
			 amended by striking the items relating to sections 7104 through 7114 and
			 inserting the following:
						
							
								7104. Licenses for masters of mobile
				offshore drilling units.
								7105. Certificates for medical doctors and
				nurses.
								7106. Oaths.
								7107. Duration of licenses.
								7108. Duration of certificates of
				registry.
								7109. Termination of licenses and
				certificates of registry.
								7110. Review of criminal
				records.
								7111. Exhibiting licenses.
								7112. Oral examinations for
				licenses.
								7113. Licenses of masters or mates as
				pilots.
								7114. Exemption from draft.
								7115.
				Fees.
							
							.
					(b)Requirement for
			 certificate of inspectionSection 8101(a)(2) of title 46,
			 United States Code, is amended by inserting before the semicolon the following:
			 and shall at all times be under the command of a master licensed under
			 section 7104.
				(c)Effective
			 dateThe amendments made by this section shall take effect 6
			 months after the date of enactment of this Act.
				713.Single-hull
			 tankers
				(a)Application of
			 tank vessel construction standardsSection 3703a(b) of title 46,
			 United States Code, is amended by striking paragraph (3), and redesignating
			 paragraphs (4) through (6) as paragraphs (3) through (5), respectively.
				(b)Effective
			 dateThe amendment made by subsection (a) takes effect on January
			 1, 2011.
				714.Repeal of
			 response plan waiverSection
			 311(j)(5)(G) of the Federal Water Pollution Control Act (33 U.S.C.
			 1321(j)(5)(G)) is amended—
				(1)by striking
			 a tank vessel, nontank vessel, offshore facility, or onshore
			 facility and inserting a nontank vessel;
				(2)by striking
			 tank vessel, nontank vessel, or facility and inserting
			 nontank vessel; and
				(3)by adding at the
			 end the following: A mobile offshore drilling unit, as such term is
			 defined in section 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701), is
			 not eligible to operate without a response plan approved under this
			 section..
				715.National Contingency
			 Plan
				(a)Guidelines for
			 containment boomsSection
			 311(d)(2) of the Federal Water Pollution Control Act (33 U.S.C.
			 1321(d)(2)) is amended by adding at the end the
			 following:
					
						(N)Guidelines regarding the use of containment
				booms to contain a discharge of oil or a hazardous substance, including
				identification of quantities of containment booms likely to be needed,
				available sources of containment booms, and best practices for containment boom
				placement, monitoring, and
				maintenance.
						.
				(b)Schedule,
			 criteria, and feesSection
			 311(d) of the Federal Water Pollution Control Act (33 U.S.C. 1321(d))
			 is amended by adding at the end the following:
					
						(5)Schedule for use
				of dispersants, other chemicals, and other spill mitigating devices and
				substances
							(A)RulemakingNot later than 2 years after the date of
				enactment of this paragraph, the President, acting through the Administrator,
				after providing notice and an opportunity for public comment, shall issue a
				revised regulation for the development of the schedule for the use of
				dispersants, other chemicals, and other spill mitigating devices and substances
				developed under paragraph (2)(G) in a manner that is consistent with the
				requirements of this paragraph and shall modify the existing schedule to take
				into account the requirements of the revised regulation.
							(B)Schedule listing
				requirementsIn issuing the
				regulation under subparagraph (A), the Administrator shall—
								(i)with respect to dispersants, other
				chemicals, and other spill mitigating substances included or proposed to be
				included on the schedule under paragraph (2)(G)—
									(I)establish minimum
				toxicity and efficacy testing criteria, taking into account the results of the
				study carried out under subparagraph (D);
									(II)provide for
				testing or other verification (independent from the information provided by an
				applicant seeking the inclusion of such dispersant, chemical, or substance on
				the schedule) related to the toxicity and effectiveness of such dispersant,
				chemical, or substance;
									(III)establish a
				framework for the application of any such dispersant, chemical, or substance,
				including—
										(aa)application
				conditions;
										(bb)the
				quantity thresholds for which approval by the Administrator is required;
										(cc)the
				criteria to be used to develop the appropriate maximum quantity of any such
				dispersant, chemical, or substance that the Administrator determines may be
				used, both on a daily and cumulative basis; and
										(dd)a ranking, by geographic area, of any such
				dispersant, chemical, or substance based on a combination of its effectiveness
				for each type of oil and its level of toxicity;
										(IV)establish a requirement that the volume of
				oil or hazardous substance discharged, and the volume and location of any such
				dispersant, chemical, or substance used, be measured and made publicly
				available, including on the Internet;
									(V)require the public disclosure of all
				ingredients, including the chemical and common name of such ingredients,
				contained in any such dispersant, chemical, or substance; and
									(VI)in addition to
				existing authority, expressly provide a mechanism for the delisting of any such
				dispersant, chemical, or substance that the Administrator determines poses a
				significant risk or impact to water quality, the environment, or any other
				factor the Administrator determines appropriate;
									(ii)with respect to a dispersant, other
				chemical, and other spill mitigating substance not specifically identified on
				the schedule, and prior to the use of such dispersant, chemical, or substance
				in accordance with paragraph (2)(G)—
									(I)establish the
				minimum toxicity and efficacy levels for such dispersant, chemical, or
				substance;
									(II)require the public disclosure of all
				ingredients, including the chemical and common name of such ingredients,
				contained in any such dispersant, chemical, or substance; and
									(III)require the
				provision of such additional information as the Administrator determines
				necessary; and
									(iii)with respect to
				other spill mitigating devices included or proposed to be included on the
				schedule under paragraph (2)(G)—
									(I)require the
				manufacturer of such device to carry out a study of the risks and effectiveness
				of the device according to guidelines developed and published by the
				Administrator; and
									(II)in addition to
				existing authority, expressly provide a mechanism for the delisting of any such
				device based on any information made available to the Administrator that
				demonstrates that such device poses a significant risk or impact to water
				quality, the environment, or any other factor the Administrator determines
				appropriate.
									(C)DelistingIn carrying out subparagraphs (B)(i)(VI)
				and (B)(iii)(II), the Administrator, after posting a notice in the Federal
				Register and providing an opportunity for public comment, shall initiate a
				formal review of the potential risks and impacts associated with a dispersant,
				chemical, substance, or device prior to delisting the dispersant, chemical,
				substance, or device.
							(D)Study
								(i)In
				generalNot later than 3
				months after the date of enactment of this paragraph, the Administrator shall
				initiate a study of the potential risks and impacts to water quality, the
				environment, or any other factor the Administrator determines appropriate,
				including acute and chronic risks, from the use of dispersants, other
				chemicals, and other spill mitigating substances, if any, that may be used to
				carry out the National Contingency Plan, including an assessment of such risks
				and impacts—
									(I)on a representative sample of biota and
				types of oil from locations where such dispersants, chemicals, or substances
				may potentially be used; and
									(II)that result from
				any by-products created from the use of such dispersants, chemicals, or
				substances.
									(ii)Information
				from manufacturers
									(I)In
				generalIn conjunction with
				the study authorized by clause (i), the Administrator shall determine the
				requirements for manufacturers of dispersants, chemicals, or substances to
				evaluate the potential risks and impacts to water quality, the environment, or
				any other factor the Administrator determines appropriate, including acute and
				chronic risks, associated with the use of the dispersants, chemicals, or
				substances and any byproducts generated by such use and to provide the details
				of such evaluation as a condition for listing on the schedule, or approving for
				use under this section, according to guidelines developed and published by the
				Administrator.
									(II)Minimum
				requirements for evaluationIn carrying out this clause, the
				Administrator shall require a manufacturer to include—
										(aa)information on the oils and locations where
				such dispersants, chemicals, or substances may potentially be used; and
										(bb)if
				appropriate, an assessment of application and impacts from subsea use of the
				dispersant, chemical, or substance, including the potential long term effects
				of such use on water quality and the environment.
										(E)Periodic
				revisions
								(i)In
				generalNot later than 5
				years after the date of the issuance of the regulation under this paragraph,
				and on an ongoing basis thereafter (and at least once every 5 years), the
				Administrator shall review the schedule for the use of dispersants, other
				chemicals, and other spill mitigating devices and substances that may be used
				to carry out the National Contingency Plan and update or revise the schedule,
				as necessary, to ensure the protection of water quality, the environment, and
				any other factor the Administrator determines appropriate.
								(ii)EffectivenessThe Administrator shall ensure, to the
				maximum extent practicable, that each update or revision to the schedule
				increases the minimum effectiveness value necessary for listing a dispersant,
				other chemical, or other spill mitigating device or substance on the
				schedule.
								(F)Approval of use
				and application of dispersants
								(i)In
				generalIn issuing the regulation under subparagraph (A), the
				Administrator shall require the approval of the Federal On-Scene Coordinator,
				in coordination with the Administrator, for all uses of a dispersant, other
				chemical, or other spill mitigating substance in any removal action,
				including—
									(I)any such
				dispersant, chemical, or substance that is included on the schedule developed
				pursuant to this subsection; or
									(II)any dispersant,
				chemical, or other substance that is included as part an approved area
				contingency plan or response plan developed under this section.
									(ii)RepealAny
				part of section 300.910 of title 40,
				Code of Federal Regulations, that is inconsistent with this paragraph is hereby
				repealed.
								(G)Toxicity
				definitionIn this section, the term toxicity is
				used in reference to the potential impacts of a dispersant, substance, or
				device on water quality or the environment.
							(6)Review of and
				Development of Criteria for Evaluating Response Plans
							(A)ReviewNot
				later than 6 months after the date of enactment of this paragraph, the
				President shall review the procedures and standards developed under paragraph
				(2)(J) to determine their sufficiency in ceasing and removing a worst case
				discharge of oil or hazardous substances, and for mitigating or preventing a
				substantial threat of such a discharge.
							(B)RulemakingNot
				later than 2 years after the date of enactment of this paragraph, the
				President, after providing notice and an opportunity for public comment, shall
				issue a final rule to—
								(i)revise the
				procedures and standards for ceasing and removing a worst case discharge of oil
				or hazardous substances, and for mitigating or preventing a substantial threat
				of such a discharge; and
								(ii)develop a metric
				for evaluating the National Contingency Plan, Area Contingency Plans, and tank
				vessel, nontank vessel, and facility response plans consistent with the
				procedures and standards developed pursuant to this paragraph.
								(7)Fees
							(A)General
				authority and feesSubject to subparagraph (B), the Administrator
				shall establish a schedule of fees to be collected from the manufacturer of a
				dispersant, chemical, or spill mitigating substance or device to offset the
				costs of the Administrator associated with evaluating the use of the
				dispersant, chemical, substance, or device in accordance with this subsection
				and listing the dispersant, chemical, substance, or device on the schedule
				under paragraph (2)(G).
							(B)Limitation on
				collectionNo fee may be collected under this subsection unless
				the expenditure of the fee to pay the costs of activities and services for
				which the fee is imposed is provided for in advance in an appropriations
				Act.
							(C)Fees credited as
				offsetting collections
								(i)In
				generalNotwithstanding
				section
				3302 of title 31, United States Code, any fee authorized to be
				collected under this paragraph shall—
									(I)be credited as
				offsetting collections to the account that finances the activities and services
				for which the fee is imposed;
									(II)be available for
				expenditure only to pay the costs of activities and services for which the fee
				is imposed, including all costs associated with collecting such fees;
				and
									(III)remain available
				until expended.
									(ii)Continuing
				appropriationsThe Administrator may continue to assess, collect,
				and spend fees established under this section during any period in which the
				funding for the Environmental Protection Agency is provided under an Act
				providing continuing appropriations in lieu of the Administration’s regular
				appropriations.
								(iii)AdjustmentsThe
				Administrator shall adjust the fees established by subparagraph (A)
				periodically to ensure that each of the fees required by subparagraph (A) is
				reasonably related to the Administration’s costs, as determined by the
				Administrator, of performing the activity for which the fee is
				imposed.
								.
				(c)Temporary
			 moratorium on approval of use of dispersants
					(1)In
			 generalSubject to paragraph (2), the Administrator of the
			 Environmental Protection Agency may not approve the use of a dispersant under
			 section 311(d) of the Oil Pollution Act of 1990 (33 U.S.C. 1321(d)), and shall
			 withdraw any approval of such use made before the date of enactment of this
			 Act, until the date on which the rulemaking and study required by subparagraphs
			 (A) and (D) of section 311(d)(5) of such Act (as added by subsection (b) of
			 this section) are complete.
					(2)Conditional
			 approvalThe Administrator
			 may approve the use of a dispersant under section 311(d) of such Act
			 (33 U.S.C.
			 1321(d)) for the period of time before the date on which the
			 rulemaking and study required by subparagraphs (A) and (D) of section 311(d)(5)
			 of such Act (as added by subsection (b) of this section) are complete if the
			 Administrator determines that such use will not have a negative impact on water
			 quality, the environment, or any other factor the Administrator determines
			 appropriate.
					(3)InformationIn approving the use of a dispersant under
			 paragraph (2), the Administrator may require the manufacturer of the dispersant
			 to provide such information as the Administrator determines necessary to
			 satisfy the requirements of that paragraph.
					(d)Inclusion of
			 containment booms in Area Contingency PlansSection 311(j)(4)(C)(iv) of such Act
			 (33 U.S.C.
			 1321(j)(4)(C)(iv)) is amended by striking (including
			 firefighting equipment) and inserting (including firefighting
			 equipment and containment booms).
				716.Tracking
			 DatabaseSection 311(b) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1321(b)) is amended by
			 adding at the end the following:
				
					(13)Tracking
				database
						(A)In
				generalThe President shall
				create a database to track all discharges of oil or hazardous
				substances—
							(i)into the waters of
				the United States, onto adjoining shorelines, or into or upon the waters of the
				contiguous zone;
							(ii)in connection
				with activities under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
				seq.) or the Deepwater Port Act of 1974 (33 U.S.C. 1501 et
				seq.); or
							(iii)which may affect
				natural resources belonging to, appertaining to, or under the exclusive
				management authority of the United States (including resources under the
				Fishery Conservation and Management Act of 1976 (16 U.S.C. 1801 et seq.)).
							(B)RequirementsThe database shall—
							(i)include—
								(I)the name of the
				vessel or facility;
								(II)the name of the
				owner, operator, or person in charge of the vessel or facility;
								(III)the date of the
				discharge;
								(IV)the volume of the
				discharge;
								(V)the location of
				the discharge, including an identification of any receiving waters that are or
				could be affected by the discharge;
								(VI)the type, volume,
				and location of the use of any dispersant, other chemical, or other spill
				mitigating substance used in any removal action;
								(VII)a record of any
				determination of a violation of this section or liability under section 1002 of
				the Oil Pollution Act of 1990 (33 U.S.C. 2702);
								(VIII)a record of any
				enforcement action taken against the owner, operator, or person in charge;
				and
								(IX)any additional
				information that the President determines necessary;
								(ii)use data provided
				by the Environmental Protection Agency, the Coast Guard, and other appropriate
				Federal agencies;
							(iii)use data
				protocols developed and managed by the Environmental Protection Agency;
				and
							(iv)be publicly
				accessible, including by electronic
				means.
							.
			717.Evaluation and
			 approval of response plans; maximum penalties
				(a)Agency review of
			 response plans
					(1)Lead Federal
			 agency for review of response plansSection 311(j)(5)(A) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1321(j)(5)(A)) is amended
			 by adding at the end the following:
						
							(iii)In issuing the regulations under
				this paragraph, the President shall ensure that—
								(I)the owner, operator, or person in charge of
				a tank vessel, nontank vessel, or offshore facility described in subparagraph
				(C) will not be considered to have complied with this paragraph until the
				owner, operator, or person in charge submits a plan under clause (i) or (ii),
				as appropriate, to the Secretary of the department in which the Coast Guard is
				operating, the Secretary of the Interior, or the Administrator, with respect to
				such offshore facilities as the President may designate, and the Secretary or
				Administrator, as appropriate, determines and notifies the owner, operator, or
				person in charge that the plan, if implemented, will provide an adequate
				response to a worst case discharge of oil or a hazardous substance or a
				substantial threat of such a discharge; and
								(II)the owner, operator, or person in
				charge of an onshore facility described in subparagraph (C)(iv) will not be
				considered to have complied with this paragraph until the owner, operator, or
				person in charge submits a plan under clause (i) either to the Secretary of
				Transportation, with respect to transportation-related onshore facilities, or
				the Administrator, with respect to all other onshore facilities, and the
				Secretary or Administrator, as appropriate, determines and notifies the owner,
				operator, or person in charge that the plan, if implemented, will provide an
				adequate response to a worst-case discharge of oil or a hazardous substance or
				a substantial threat of such a discharge.
								(iv)(I)The Secretary of the
				department in which the Coast Guard is operating, the Secretary of the
				Interior, the Secretary of Transportation, or the Administrator, as
				appropriate, shall require that a plan submitted to the Secretary or
				Administrator for a vessel or facility under clause (iii)(I) or (iii)(II) by an
				owner, operator, or person in charge—
									(aa)contain a probabilistic risk analysis for
				all critical engineered systems of the vessel or facility; and
									(bb)adequately address all risks identified in
				the risk analysis.
									(II)The Secretary or Administrator, as
				appropriate, shall require that a risk analysis developed under subclause (I)
				include, at a minimum, the following:
									(aa)An analysis of human factors risks,
				including both organizational and management failure risks.
									(bb)An analysis of technical failure risks,
				including both component technologies and integrated systems risks.
									(cc)An analysis of interactions between humans
				and critical engineered systems.
									(dd)Quantification of the likelihood of modes
				of failure and potential consequences.
									(ee)A description of methods for reducing known
				risks.
									(III)The Secretary or Administrator, as
				appropriate, shall require an owner, operator, or person in charge that
				develops a risk analysis under subclause (I) to make the risk analysis
				available to the
				public.
								.
					(2)Review and
			 Approval of response plansSection 311(j)(5)(E) of such Act
			 (33 U.S.C.
			 1321(j)(5)(E)) is amended to read as follows:
						
							(E)With respect to any response plan
				submitted under this paragraph for an onshore facility that, because of its
				location, could reasonably be expected to cause significant and substantial
				harm to the environment by discharging into or on the navigable waters or
				adjoining shorelines or the exclusive economic zone, and with respect to each
				response plan submitted under this paragraph for a tank vessel, nontank vessel,
				or offshore facility, the President shall—
								(i)promptly review the response
				plan;
								(ii)verify that the response plan complies with
				subparagraph (A)(iv), relating to risk analyses;
								(iii)with respect to a plan for an offshore or
				onshore facility or a tank vessel that carries liquefied natural gas, provide
				an opportunity for public notice and comment on the response plan;
								(iv)taking into consideration any
				public comments received and other appropriate factors, as determined by the
				President, require revisions to the response plan;
								(v)approve, approve with revisions, or
				disapprove the response plan;
								(vi)review the response plan
				periodically thereafter, and if applicable requirements are not met, acting
				through the head of the appropriate Federal department or agency—
									(I)issue administrative orders directing the
				owner, operator, or person in charge to comply with the response plan or any
				regulation issued under this section; or
									(II)assess civil penalties or conduct other
				appropriate enforcement actions in accordance with subsections (b)(6), (b)(7),
				and (b)(8) for failure to develop, submit, receive approval of, adhere to, or
				maintain the capability to implement the response plan, or failure to comply
				with any other requirement of this section;
									(vii)acting through the head of the
				appropriate Federal department or agency, conduct, at a minimum, biennial
				inspections of the tank vessel, nontank vessel, or facility to ensure
				compliance with the response plan or identify deficiencies in such plan;
								(viii)acting through the head of the
				appropriate Federal department or agency, make the response plan available to
				the public, including on the Internet; and
								(ix)in the case of a plan for a
				nontank vessel, consider any applicable State-mandated response plan in effect
				on the date of enactment of the Coast Guard and Maritime Transportation Act of
				2004 and ensure consistency to the extent
				practicable.
								.
					(3)Biennial
			 reportSection 311(j)(5) of such Act (33 U.S.C.
			 1321(j)(5)) is amended by adding at the end the
			 following:
						
							(J)Not later than 2 years after the date
				of enactment of this subparagraph, and biennially thereafter, the President,
				acting through the Administrator, the Secretary of the department in which the
				Coast Guard is operating, and the Secretary of Transportation, shall submit to
				Congress a report containing the following information for each owner,
				operator, or person in charge that submitted a response plan for a tank vessel,
				nontank vessel, or facility under this paragraph:
								(i)The number of response plans
				approved, disapproved, or approved with revisions under subparagraph (E)
				annually for tank vessels, nontank vessels, and facilities of the owner,
				operator, or person in charge.
								(ii)The number of inspections
				conducted under subparagraph (E) annually for tank vessels, nontank vessels,
				and facilities of the owner, operator, or person in charge.
								(iii)A summary of each administrative
				or enforcement action concluded with respect each tank vessel, nontank vessel,
				and facility of the owner, operator, or person in charge, including a
				description of the violation, the date of violation, the amount of each penalty
				proposed, and the final assessment of each penalty and an explanation for any
				reduction in a
				penalty.
								.
					(4)Administrative
			 provisions for facilitiesSection 311(m)(2) of such Act
			 (33 U.S.C.
			 1321(m)(2)) is amended in each of subparagraphs (A) and (B) by
			 inserting , the Secretary of Transportation, before or
			 the Secretary of the department in which the Coast Guard is
			 operating.
					(b)Penalties
					(1)Administrative
			 penalties
						(A)Authority of
			 Secretary of Transportation to assess penaltiesSection
			 311(b)(6)(A) of such Act (33 U.S.C. 1321(b)(6)(A)) is amended
			 by inserting , the Secretary of Transportation, before or
			 the Administrator.
						(B)Administrative
			 Penalties for Failure to Provide NoticeSection 311(b)(6)(A) of such Act
			 (33 U.S.C.
			 1321(b)(6)(A)) is further amended—
							(i)in
			 clause (i) by striking paragraph (3), or and inserting
			 paragraph (3),;
							(ii)in
			 clause (ii) by striking any regulation issued under subsection
			 (j) and inserting any order or action required by the President
			 under subsection (c) or (e) or any regulation issued under subsection (d) or
			 (j);
							(iii)by
			 redesignating clause (ii) as clause (iii);
							(iv)by
			 inserting after clause (i) the following:
								
									(ii)who fails to provide notice to the
				appropriate Federal agency pursuant to paragraph (5),
				or
									; and
							(v)by
			 adding at the end the following: Whenever the President delegates the
			 authority to issue regulations under subsection (j), the head of the agency who
			 issues regulations pursuant to that authority shall have the authority to
			 assess a civil penalty in accordance with this section for violations of such
			 regulations..
							(C)Penalty
			 amountsSection 311(b)(6)(B) of such Act (33 U.S.C.
			 1321(b)(6)(B)) is amended—
							(i)in
			 clause (i)—
								(I)by striking
			 $10,000 and inserting $100,000; and
								(II)by striking
			 $25,000 and inserting $250,000; and
								(ii)in
			 clause (ii)—
								(I)by striking
			 $10,000 and inserting $100,000; and
								(II)by striking
			 $125,000 and inserting $1,000,000.
								(2)Civil
			 penaltiesSection 311(b)(7) of such Act (33 U.S.C. 1321(b)(7)) is
			 amended—
						(A)in subparagraph
			 (A)—
							(i)by
			 striking $25,000 and inserting $100,000;
			 and
							(ii)by
			 striking $1,000 and inserting $2,500;
							(B)in subparagraph (B)—
							(i)by striking
			 described in subparagraph (A);
							(ii)in
			 clause (i) by striking carry out removal of the discharge under an order
			 of the President pursuant to subsection (c); or and inserting
			 comply with any order or action required by the President pursuant to
			 subsection (c),;
							(iii)in
			 clause (ii) by striking (1)(B);
							(iv)by
			 redesignating clause (ii) as clause (iii);
							(v)by
			 inserting after clause (i) the following:
								
									(ii)fails to provide notice to the appropriate
				Federal agency pursuant to paragraph (5),
				or
									; and
							(vi)by striking “$25,000” and inserting
			 “$100,000”;
							(C)in subparagraph (C)—
							(i)by
			 striking (j) and inserting (d) or (j);
							(ii)by
			 striking $25,000 and inserting $100,000;
			 and
							(iii)by
			 adding at the end the following: Whenever the President delegates the
			 authority to issue regulations under subsection (j), the head of the agency who
			 issues regulations pursuant to that authority shall have the authority to seek
			 injunctive relief or assess a civil penalty in accordance with this section for
			 violations of such regulations and the authority to refer the matter to the
			 Attorney General for action under subparagraph (E).;
							(D)in subparagraph
			 (D)—
							(i)by
			 striking $100,000 and inserting $300,000;
			 and
							(ii)by
			 striking $3,000 and inserting $7,500; and
							(E)in subparagraph (E) by adding at the end
			 the following: The court may award appropriate relief, including a
			 temporary or permanent injunction, civil penalties, and punitive
			 damages..
						(3)ApplicabilityThe
			 amendments made by this subsection apply to—
						(A)any claim arising
			 from an event occurring after the date of enactment of this Act; and
						(B)any claim arising
			 from an event occurring before such date of enactment, if the claim is brought
			 within the limitations period applicable to the claim.
						(c)Clarification of
			 Federal removal authoritySection 311(c)(1)(B)(ii) of such Act
			 (33 U.S.C.
			 1321(c)(1)(B)(ii)) is amended by striking direct
			 and inserting direct, including through the use of an administrative
			 order,.
				718.Oil and
			 hazardous substance cleanup technologiesSection 311(j) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1321(j)) is amended by
			 adding at the end the following:
				
					(9)Oil and
				hazardous substance cleanup technologiesThe President, acting through the Secretary
				of the department in which the Coast Guard is operating, shall—
						(A)in coordination
				with the Secretary of the Interior and the heads of other appropriate Federal
				agencies, establish a process for—
							(i)quickly and
				effectively soliciting, assessing, and deploying offshore oil and hazardous
				substance cleanup technologies in the event of a discharge or substantial
				threat of a discharge of oil or a hazardous substance; and
							(ii)effectively coordinating with other
				appropriate agencies, industry, academia, small businesses, and others to
				ensure the best technology available is implemented in the event of such a
				discharge or threat; and
							(B)in coordination with the Secretary of the
				Interior and the heads of other appropriate Federal agencies, maintain a
				database on best available oil and hazardous substance cleanup technologies in
				the event of a discharge or substantial threat of a discharge of oil or a
				hazardous
				substance.
						.
			719.Implementation
			 of oil spill prevention and response authoritiesSection 311(l) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1321(l)) is
			 amended—
				(1)by striking
			 (l) The President and inserting the following:
					
						(l)Delegation and
				implementation
							(1)DelegationThe
				President
							;
				and
				(2)by adding at the
			 end the following:
					
						(2)Environmental
				Protection Agency
							(A)In
				generalThe President shall
				delegate the responsibilities under subparagraph (B) to the
				Administrator.
							(B)ResponsibilitiesWith respect to onshore facilities (other
				than transportation-related facilities) and such offshore facilities as the
				President may designate, the Administrator shall ensure that Environmental
				Protection Agency personnel develop and maintain operational capability—
								(i)for effective
				inspection, monitoring, prevention, preparedness, and response authorities
				related to the discharge or substantial threat of a discharge of oil or a
				hazardous substance;
								(ii)to protect water
				quality and the environment from impacts of a discharge or substantial threat
				of a discharge of oil or a hazardous substance; and
								(iii)to review and
				approve of, disapprove of, or require revisions (if necessary) to facility
				response plans and to carry out all other responsibilities under subsection
				(j)(5)(E).
								(3)Coast
				Guard
							(A)In
				generalThe President shall
				delegate the responsibilities under subparagraph (B) to the Secretary of the
				department in which the Coast Guard is operating.
							(B)ResponsibilitiesThe Secretary shall ensure that Coast Guard
				personnel develop and maintain operational capability—
								(i)to establish and
				enforce regulations and standards for procedures, methods, equipment, and other
				requirements to prevent and to contain a discharge of oil or a hazardous
				substance from a tank vessel or nontank vessel or such an offshore facility as
				the President may designate;
								(ii)to establish and
				enforce regulations, and to carry out all other responsibilities, under
				subsection (j)(5) with respect to such vessels and offshore facilities as the
				President may designate; and
								(iii)to protect the
				environment and natural resources from impacts of a discharge or substantial
				threat of a discharge of oil or a hazardous substance from such vessels and
				offshore facilities as the President may designate.
								(C)Role as first
				responder
								(i)In
				generalThe responsibilities delegated to the Secretary under
				subparagraph (B) shall be sufficient to allow the Coast Guard to act as a first
				responder to a discharge or substantial threat of a discharge of oil or a
				hazardous substance from a tank vessel, nontank vessel, or offshore
				facility.
								(ii)CapabilitiesThe President shall ensure that the Coast
				Guard has sufficient personnel and resources to act as a first responder as
				described in clause (i), including the resources necessary for on-going
				training of personnel, acquisition of equipment (including containment booms,
				dispersants, and skimmers), and prepositioning of equipment.
								(D)ContractsThe
				Secretary may enter into contracts with private and nonprofit organizations for
				personnel and equipment in carrying out the responsibilities delegated to the
				Secretary under subparagraph (B).
							(4)Department of
				Transportation
							(A)In
				generalThe President shall delegate the responsibilities under
				subparagraph (B) to the Secretary of Transportation.
							(B)ResponsibilitiesThe Secretary of Transportation
				shall—
								(i)establish and enforce regulations and
				standards for procedures, methods, equipment, and other requirements to prevent
				and to contain discharges of oil and hazardous substances from
				transportation-related onshore facilities;
								(ii)have the
				authority to review and approve of, disapprove of, or require revisions (if
				necessary) to transportation-related onshore facility response plans and to
				carry out all other responsibilities under subsection (j)(5)(E); and
								(iii)ensure that
				Department of Transportation personnel develop and maintain operational
				capability—
									(I)for effective
				inspection, monitoring, prevention, preparedness, and response authorities
				related to the discharge or substantial threat of a discharge of oil or a
				hazardous substance from a transportation-related onshore facility; and
									(II)to protect the environment and natural
				resources from the impacts of a discharge or substantial threat of a discharge
				of oil or a hazardous substance from a transportation-related onshore
				facility.
									(5)Department of
				the Interior
							(A)In
				generalThe President shall delegate the responsibilities under
				subparagraph (B) to the Secretary of the Interior.
							(B)ResponsibilitiesThe
				Secretary of the Interior shall—
								(i)establish and
				enforce regulations and standards for procedures, methods, equipment, and other
				requirements to prevent and to contain discharges of oil and hazardous
				substances from such offshore facilities as the President may designate;
								(ii)establish and
				enforce regulations to carry out all other responsibilities under subsection
				(j)(5) for such offshore facilities as the President may designate;
								(iii)have the
				authority to review and approve of, disapprove of, or require revisions (if
				necessary) to offshore facility response plans under subsection (j)(5) for such
				offshore facilities as the President may designate; and
								(iv)ensure that
				Department of the Interior personnel develop and maintain operational
				capability for effective inspection, monitoring, prevention, and preparedness
				authorities related to the discharge or a substantial threat of a discharge of
				oil or hazardous material from such offshore facilities as the President may
				designate.
								.
				720.Impacts to
			 Indian Tribes and public service damages
				(a)In
			 generalSection 1002(b)(2) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2702(b)(2)) is
			 amended—
					(1)in subparagraph
			 (D) by striking or a political subdivision thereof and inserting
			 a political subdivision of a State, or an Indian tribe;
			 and
					(2)in subparagraph
			 (F) by striking by a State and all that follows before the
			 period and inserting the United States, a State, a political subdivision
			 of a State, or an Indian tribe.
					(b)ApplicabilityThe
			 amendments made by this section apply to—
					(1)any claim arising
			 from an event occurring after the date of enactment of this Act; and
					(2)any claim arising
			 from an event occurring before such date of enactment, if the claim is brought
			 within the limitations period applicable to the claim.
					721.Federal
			 enforcement actionsSection
			 309(g)(6)(A) of the Federal Water Pollution Control Act (33 U.S.C.
			 1319(g)(6)(A)) is amended by striking or section
			 311(b).
			722.Time required before
			 electing to proceed with judicial claim or against the FundParagraph (2) of section 1013(c) of the Oil
			 Pollution Act of 1990 (33 U.S.C. 2713(c)) is amended by
			 striking 90 and inserting 45.
			723.Authorized
			 level of Coast Guard personnelThe authorized end-of-year strength for
			 active duty personnel of the Coast Guard for fiscal year 2011 is hereby
			 increased by 300 personnel, above any other level authorized by law, for
			 implementing the activities of the Coast Guard under this title, including the
			 amendments made by this title.
			724.Clarification
			 of memorandums of understandingNot later than September 30, 2011, the
			 President (acting through the head of the appropriate Federal department or
			 agency) shall implement or revise, as appropriate, memorandums of understanding
			 to clarify the roles and jurisdictional responsibilities of the Environmental
			 Protection Agency, the Coast Guard, the Department of the Interior, the
			 Department of Transportation, and other Federal agencies relating to the
			 prevention of oil discharges from tank vessels, nontank vessels, and facilities
			 subject to the Oil Pollution Act of 1990.
			725.Build America
			 requirement for offshore facilities
				(a)In
			 generalTitle VI of the Oil
			 Pollution Act of 1990 (33 U.S.C. 2751 et seq.) is amended
			 by adding at the end the following:
					
						6005.Build America
				requirement for offshore facilities
							(a)Build America
				requirementExcept as provided by subsection (b), a person may
				not use an offshore facility to engage in support of exploration, development,
				or production of oil or natural gas in, on, above, or below the exclusive
				economic zone unless the facility was built in the United States, including
				construction of any major component of the hull or superstructure of the
				facility.
							(b)Waiver
				authorityA person seeking to charter an offshore facility in the
				exclusive economic zone may seek a waiver of subsection (a). The Secretary may
				waive subsection (a) if the Secretary, in consultation with the Secretary of
				the Interior and the Secretary of Transportation, finds that—
								(1)the offshore
				facility was built in a foreign country and is under contract, on the date of
				enactment of this section, in support of exploration, development, or
				production of oil or natural gas in, on, above, or below the exclusive economic
				zone;
								(2)an offshore
				facility built in the United States is not available within a reasonable period
				of time, as defined in subsection (e), or of sufficient quality to perform
				drilling operations required under a contract; or
								(3)an emergency
				requires the use of an offshore facility built in a foreign country.
								(c)Written
				justification and public notice of nonavailability waiverWhen
				issuing a waiver based on a determination under subsection (b)(2), the
				Secretary shall issue a detailed written justification as to why the waiver
				meets the requirement of such subsection. The Secretary shall publish the
				justification in the Federal Register and provide the public with 45 days for
				notice and comment.
							(d)Final
				decisionThe Secretary shall approve or deny any waiver request
				submitted under subsection (b) not later than 90 days after the date of receipt
				of the request.
							(e)Reasonable
				period of time definedFor
				purposes of subsection (b)(2), the term reasonable period of
				time means the time needed for a person seeking to charter an offshore
				facility in the exclusive economic zone to meet the requirements in the primary
				term of the person’s lease.
							.
				(b)Clerical
			 amendmentThe table of contents contained in section 2 of such
			 Act is amended by inserting after the item relating to section 6004 the
			 following:
					
						
							Sec. 6005. Build America requirement for offshore
				facilities.
						
						.
				726.Oil spill
			 response vessel database
				(a)RequirementNot
			 later than 90 days after the date of enactment of this Act, the Commandant of
			 the Coast Guard shall complete an inventory of all vessels operating in the
			 waters of the United States that are capable of meeting oil spill response
			 needs designated in the National Contingency Plan authorized by section 311(d)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1321(d)).
				(b)CategorizationThe
			 inventory required under subsection (a) shall categorize such vessels by
			 capabilities, type, function, and location.
				(c)Maintenance of
			 databaseThe Commandant shall
			 maintain a database containing the results of the inventory required under
			 subsection (a) and update the information in the database on no less than a
			 quarterly basis.
				(d)AvailabilityThe Commandant may make information
			 regarding the location and capabilities of oil spill response vessels available
			 to a Federal On-Scene Coordinator designated under section 311 of such Act
			 (33 U.S.C.
			 1321) to assist in the response to an oil spill or other
			 incident in the waters of the United States.
				727.Offshore
			 sensing and monitoring systems
				(a)RequirementSubtitle
			 A of title IV of the Oil Pollution Act of 1990 is amended by adding at the end
			 the following new section:
					
						4119.Offshore
				sensing and monitoring systems
							(a)In
				generalThe equipment required to be available under section
				311(j)(5)(D)(iii) of the Federal Water Pollution Control Act for facilities
				listed in section 311(j)(5)(C)(iii) of such Act and located in more than 500
				feet of water includes sensing and monitoring systems that meet the
				requirements of this section.
							(b)Systems
				requirementsSensing and monitoring systems required under
				subsection (a) shall—
								(1)use an integrated,
				modular, expandable, multi-sensor, open-architecture design and technology with
				interoperable capability;
								(2)be capable of—
									(A)operating for at
				least 25 years;
									(B)real-time
				physical, biological, geological, and environmental monitoring;
									(C)providing alerts
				in the event of anomalous circumstances;
									(D)providing docking
				bases to accommodate spatial sensors for remote inspection and monitoring;
				and
									(E)collecting
				chemical boundary condition data for drift and flow modeling; and
									(3)include—
									(A)an uninterruptible
				power source;
									(B)a spatial
				sensor;
									(C)secure Internet
				access to real-time physical, biological, geological, and environmental
				monitoring data gathered by the system sensors; and
									(D)a process by which
				such observation data and information will be made available to Federal
				Regulators and to the system established under section 12304 of
				Public Law
				111–11 (33 U.S.C.
				3603).
									.
				(b)Request for
			 informationWithin 60 days after the date of enactment of this
			 Act, the Secretary of the department in which the Coast Guard is operating
			 shall issue a request for information to determine the most capable and
			 efficient domestic systems that meet the requirements under section 4119 of the
			 Oil Pollution Act of 1990, as amended by this section.
				(c)Implementing
			 regulationsWithin 180 days after the date of enactment of this
			 Act, the Secretary of the department in which the Coast Guard is operating
			 shall issue regulations to implement section 4119 of the Oil Pollution Act of
			 1990 as amended by this section.
				(d)Clerical
			 amendmentThe table of contents in section 2 of the Oil Pollution
			 Act of 1990 is amended by adding at the end of the items relating to such
			 subtitle the following new item:
					
						
							Sec. 4119. Offshore sensing and monitoring
				systems.
						
						.
				728.Oil and gas
			 exploration and productionSection 502 of the Federal Water Pollution
			 Control Act (33
			 U.S.C. 1362) is amended—
				(1)by striking
			 paragraph (24); and
				(2)by redesignating
			 paragraph (25) as paragraph (24).
				729.Leave retention
			 authority
				(a)In
			 generalChapter 11 of title 14,
			 United States Code, is amended by inserting after
			 section
			 425 the following:
					
						426.Emergency leave
				retention authority
							(a)In
				generalA duty assignment for
				an active duty member of the Coast Guard in support of a declaration of a major
				disaster or emergency by the President under the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) or in
				response to a spill of national significance shall be treated, for the purpose
				of section
				701(f)(2) of title 10, as a duty assignment in support of a
				contingency operation.
							(b)DefinitionsIn this section:
								(1)Spill of
				national significanceThe term spill of national
				significance means a discharge of oil or a hazardous substance that is
				declared by the Commandant to be a spill of national significance.
								(2)DischargeThe
				term discharge has the meaning given that term in section 1001 of
				the Oil Pollution Act of 1990 (33 U.S.C.
				2701).
								.
				
				(b)Clerical
			 amendmentThe analysis for such chapter is amended by inserting
			 after the item relating to section 425 the following:
					
						
							426. Emergency leave retention
				authority.
						
						.
				730.Authorization
			 of appropriations
				(a)Coast
			 GuardIn addition to amounts
			 made available pursuant to section 1012(a)(5)(A) of the Oil Pollution Act of
			 1990 (33 U.S.C.
			 2712(a)(5)(A)), there is authorized to be appropriated to the
			 Secretary of the department in which the Coast Guard is operating from the Oil
			 Spill Liability Trust Fund established by
			 section
			 9509 of the Internal Revenue Code of 1986 (26 U.S.C. 9509) to
			 carry out the purposes of this title and the amendments made by this title the
			 following:
					(1)For fiscal year 2011, $30,000,000.
					(2)For each of fiscal years 2012 through 2015,
			 $32,000,000.
					(b)Environmental
			 Protection AgencyIn addition
			 to amounts made available pursuant to section 1012 of the Oil Pollution Act of
			 1990 (33 U.S.C.
			 2712), there is authorized to be appropriated to the
			 Administrator of the Environmental Protection Agency from the Oil Spill
			 Liability Trust Fund to implement this title and the amendments made by this
			 title $10,000,000 for each of fiscal years 2011 through 2015.
				(c)Department of
			 TransportationIn addition to
			 amounts made available pursuant to
			 section
			 60125 of title 49, United States Code, there is authorized to
			 be appropriated to the Secretary of Transportation from the Oil Spill Liability
			 Trust Fund to carry out the purposes of this title and the amendments made by
			 this title the following:
					(1)For each of fiscal
			 years 2011 through 2013, $7,000,000.
					(2)For each of fiscal
			 years 2014 and 2015, $6,000,000.
					731.Extension of
			 liability to persons having ownership interests in responsible parties
				(a)Definition of
			 responsible partySection 1001(32) of the Oil Pollution Act of
			 1990 (33 U.S.C.
			 2701(32)) is amended by adding at the end the following:
					
						(G)Person having
				ownership interestAny
				person, other than an individual, having an ownership interest (directly or
				indirectly) in any entity described in any of subparagraphs (A) through (F) of
				more than 25 percent, in the aggregate, of the total ownership interests in
				such entity, if the assets of such entity are insufficient to pay the claims
				owed by such entity as a responsible party under this
				Act.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to an
			 incident occurring on or after January 1, 2010.
				732.Clarification
			 of liability under Oil Pollution Act of 1990The Oil Pollution Act of 1990 is
			 amended—
				(1)in section 1013
			 (33 U.S.C.
			 2713), by inserting after subsection (d) the following:
					
						(e)Limitation on
				release of liabilityNo
				release of liability in connection with compensation received by a claimant
				under this Act shall apply to liability for any tope of harm unless—
							(1)the claimant
				presented a claim under subsection (a) with respect to such type of harm;
				and
							(2)the claimant
				received compensation for such type of harm, from the responsible party or from
				guarantor of the source designated under section 1014(a), in connection with
				such release.
							;
				and
				(2)in section 1018
			 (33 U.S.C.
			 2718), by—
					(A)striking
			 or at the end of paragraph (1);
					(B)striking the
			 period at the end of paragraph (2) and inserting ; and;
			 and
					(C)inserting after
			 paragraph (2) the following:
						
							(3)with respect to a claim described in
				section 1013(e), affect, or be construed or interpreted to affect or modify in
				any way, the obligations or liabilities of any person under other Federal
				law.
							.
					733.Salvage
			 activitiesSection 311 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1321) is amended—
				(1)in subsection
			 (a)(2)(D) by inserting or salvage activities after
			 removal; and
				(2)in subsection (c)(4)(A) by inserting
			 or conducting salvage activities after
			 advice.
				734.Requirement for
			 redundancy in response plans
				(a)RequirementSection
			 311(j)(5)(D) of the Federal Water Pollution Control Act (33 U.S.C.
			 1331(j)(5)(D)) is amended by redesignating clauses (v) and (vi)
			 as clauses (vii) and (viii), and by inserting after clause (iv) the following
			 new clauses:
					
						(v)include redundancies that specify response
				actions that will be taken if other response actions specified in the plan
				fail;
						(vi)be vetted by
				impartial
				experts;
						.
				(b)Condition of
			 permitThe Outer Continental
			 Shelf Lands Act (43
			 U.S.C. 1331 et seq.) is amended by adding at the end the
			 following new section:
					
						32.Response plan
				required for permit or license authorizing drilling for oil and
				gasThe Secretary may not
				issue any license or permit authorizing drilling for oil and gas on the Outer
				Continental Shelf unless the applicant for the license or permit has a response
				plan approved under section 311(j)(5)(D) of the Federal Water Pollution Control
				Act (33 U.S.C.
				1331(j)(5)(D)) for the vessel or facility that will be used to
				conduct such
				drilling.
						.
				VIIIMiscellaneous
			 Provisions
			801.Repeal of
			 certain taxpayer subsidized royalty relief for the oil and gas
			 industry
				(a)Provisions
			 relating to planning areas offshore AlaskaSection 8(a)(3)(B) of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(B)) is amended
			 by striking and in the Planning Areas offshore Alaska after
			 West longitude.
				(b)Provisions
			 relating to Naval Petroleum Reserve in AlaskaSection 107 of the
			 Naval Petroleum Reserves Production Act of 1976 (as transferred, redesignated,
			 moved, and amended by section 347 of the Energy Policy Act of 2005 (119 Stat.
			 704)) is amended—
					(1)in subsection (i)
			 by striking paragraphs (2) through (6); and
					(2)by striking
			 subsection (k).
					802.Conservation
			 fee
				(a)EstablishmentThe
			 Secretary shall, within 180 days after the date of enactment of this Act, issue
			 regulations to establish an annual conservation fee for all oil and gas leases
			 on Federal onshore and offshore lands.
				(b)AmountThe
			 amount of the fee shall be, for each barrel or barrel equivalent produced from
			 land that is subject to a lease from which oil or natural gas is produced in a
			 calendar year, $2 per barrel of oil and 20 cents per million BTU of natural gas
			 in 2010 dollars.
				(c)Assessment and
			 collectionThe Secretary shall assess and collect the fee
			 established under this section.
				(d)RegulationsThe
			 Secretary may issue regulations to prevent evasion of the fee under this
			 section.
				(e)SunsetThis
			 section and the fee established under this section shall expire on December 31,
			 2021.
				803.Leasing on
			 Indian landsNothing in this
			 Act modifies, amends, or affects leasing on Indian lands as currently carried
			 out by the Bureau of Indian Affairs.
			804.Outer
			 Continental Shelf State boundaries
				(a)GeneralNot
			 later than 2 years after the date of enactment of this Act, the President,
			 acting through the Secretary of the Interior, shall publish a final
			 determination under section 4(a)(2) of the Outer Continental Shelf Lands Act
			 (43 U.S.C.
			 1333(a)(2)) of the boundaries of coastal States projected
			 seaward to the outer margin of the Outer Continental Shelf.
				(b)Notice and
			 commentIn determining the projected boundaries specified in
			 subsection (a), the Secretary shall comply with the notice and comment
			 requirements under
			 chapter
			 5 of title 5, United States Code.
				(c)Savings
			 clauseThe determination and publication of projected boundaries
			 under subsection (a) shall not be construed to alter, limit, or modify the
			 jurisdiction, control, or any other authority of the United States over the
			 Outer Continental Shelf.
				805.Liability for
			 damages to national wildlife refugesSection 4 of the National Wildlife Refuge
			 System Administration Act of 1966 (16 U.S.C. 668dd)
			 is amended by adding at the end the following new subsection:
				
					(p)Destruction or
				loss of, or injury to, refuge resources
						(1)Liability
							(A)Liability to
				united statesAny person who destroys, causes the loss of, or
				injures any refuge resource is liable to the United States for an amount equal
				to the sum of—
								(i)the amount of the
				response costs and damages resulting from the destruction, loss, or injury; and
								(ii)interest on that
				amount calculated in the manner described under section 1005 of the Oil
				Pollution Act of 1990 (33 U.S.C. 2705).
								(B)Liability in
				remAny instrumentality, including a vessel, vehicle, aircraft,
				or other equipment, that destroys, causes the loss of, or injures any refuge
				resource shall be liable in rem to the United States for response costs and
				damages resulting from such destruction, loss, or injury to the same extent as
				a person is liable under subparagraph (A).
							(C)DefensesA
				person is not liable under this paragraph if that person establishes
				that—
								(i)the destruction or
				loss of, or injury to, the refuge resource was caused solely by an act of God,
				an act of war, or an act or omission of a third party, and the person acted
				with due care;
								(ii)the destruction,
				loss, or injury was caused by an activity authorized by Federal or State law;
				or
								(iii)the destruction,
				loss, or injury was negligible.
								(D)Limits to
				liabilityNothing in sections 30501 to 30512 or
				section
				30706 of title 46, United States Code, shall limit the
				liability of any person under this section.
							(2)Response
				actionsThe Secretary may undertake or authorize all necessary
				actions to prevent or minimize the destruction or loss of, or injury to, refuge
				resources, or to minimize the imminent risk of such destruction, loss, or
				injury.
						(3)Civil actions
				for response costs and damages
							(A)In
				generalThe Attorney General, upon request of the Secretary, may
				commence a civil action against any person or instrumentality who may be liable
				under paragraph (1) for response costs and damages. The Secretary, acting as
				trustee for refuge resources for the United States, shall submit a request for
				such an action to the Attorney General whenever a person may be liable for such
				costs or damages.
							(B)Jurisdiction and
				venueAn action under this subsection may be brought in the
				United States district court for any district in which—
								(i)the defendant is
				located, resides, or is doing business, in the case of an action against a
				person;
								(ii)the
				instrumentality is located, in the case of an action against an
				instrumentality; or
								(iii)the destruction
				of, loss of, or injury to a refuge resource occurred.
								(4)Use of recovered
				amountsResponse costs and damages recovered by the Secretary
				under this subsection shall be retained by the Secretary in the manner provided
				for in section 107(f)(1) of the Comprehensive Environmental Response,
				Compensation, and Liability Act of 1980 (42 U.S.C. 9607(f)(1)) and used as
				follows:
							(A)Response
				costsAmounts recovered by the United States for costs of
				response actions and damage assessments under this subsection shall be used, as
				the Secretary considers appropriate—
								(i)to
				reimburse the Secretary or any other Federal or State agency that conducted
				those activities; and
								(ii)after
				reimbursement of such costs, to restore, replace, or acquire the equivalent of
				any refuge resource.
								(B)Other
				amountsAll other amounts recovered shall be used, in order of
				priority—
								(i)to
				restore, replace, or acquire the equivalent of the refuge resources that were
				the subject of the action, including the costs of monitoring the refuge
				resources;
								(ii)to restore
				degraded refuge resources of the refuge that was the subject of the action,
				giving priority to refuge resources that are comparable to the refuge resources
				that were the subject of the action; and
								(iii)to restore
				degraded refuge resources of other refuges.
								(5)DefinitionsIn
				this subsection, the term—
							(A)damages
				includes—
								(i)compensation
				for—
									(I)(aa)the cost of replacing,
				restoring, or acquiring the equivalent of a refuge resource; and
										(bb)the value of the lost use of a refuge
				resource pending its restoration or replacement or the acquisition of an
				equivalent refuge resource; or
										(II)the value of a
				refuge resource if the refuge resource cannot be restored or replaced or if the
				equivalent of such resource cannot be acquired;
									(ii)the cost of
				conducting damage assessments;
								(iii)the reasonable
				cost of monitoring appropriate to the injured, restored, or replaced refuge
				resource; and
								(iv)the cost of
				enforcement actions undertaken by the Secretary in response to the destruction
				or loss of, or injury to, a refuge resource;
								(B)response
				costs means the costs of actions taken or authorized by the Secretary
				to minimize destruction or loss of, or injury to, refuge resources, or to
				minimize the imminent risks of such destruction, loss, or injury, including
				costs related to seizure, forfeiture, storage, or disposal arising from
				liability, or to monitor ongoing effects of incidents causing such destruction,
				loss, or injury under this subsection; and
							(C)refuge
				resource means any living or nonliving resource of a refuge that
				contributes to the conservation, management, and restoration mission of the
				System, including living or nonliving resources of a marine national monument
				that may be managed as a unit of the System.
							.
			806.Strengthening
			 coastal State oil spill planning and responseThe Coastal Zone Management Act of 1972
			 (16 U.S.C. 1451 et
			 seq.) is amended adding at the end the following new
			 section:
				
					320.Strengthening
				coastal state oil spill response and planning
						(a)Grants to
				statesThe Secretary may make grants to eligible coastal States—
							(1)to revise
				management programs approved under section 306 (16 U.S.C. 1455) to identify and
				implement new enforceable policies and procedures to ensure sufficient response
				capabilities at the State level to address the environmental, economic, and
				social impacts of oil spills or other accidents resulting from Outer
				Continental Shelf energy activities with the potential to affect any land or
				water use or natural resource of the coastal zone; and
							(2)to review and
				revise where necessary applicable enforceable policies within approved State
				management programs affecting coastal energy activities and energy to ensure
				that these policies are consistent with—
								(A)other emergency
				response plans and policies developed under Federal or State law; and
								(B)new policies and
				procedures developed under paragraph (1); and
								(3)after a State has
				adopted new or revised enforceable policies and procedures under paragraphs (1)
				and (2)—
								(A)the State shall
				submit the policies and procedures to the Secretary; and
								(B)the Secretary
				shall notify the State whether the Secretary approves or disapproves the
				incorporation of the policies and procedures into the State’s management
				program pursuant to section 306(e).
								(b)ElementsNew
				enforceable policies and procedures developed by coastal States with grants
				awarded under this section shall consider, but not be limited to—
							(1)other existing
				emergency response plans, procedures and enforceable policies developed under
				other Federal or State law that affect the coastal zone;
							(2)identification of
				critical infrastructure essential to facilitate spill or accident response
				activities;
							(3)identification of
				coordination, logistics and communication networks between Federal and State
				government agencies, and between State agencies and affected local communities,
				to ensure the efficient and timely dissemination of data and other information;
							(4)inventories of
				shore locations and infrastructure and equipment necessary to respond to oil
				spills or other accidents resulting from Outer Continental Shelf energy
				activities;
							(5)identification and
				characterization of significant or sensitive marine ecosystems or other areas
				possessing important conservation, recreational, ecological, historic, or
				aesthetic values;
							(6)inventories and
				surveys of shore locations and infrastructure capable of supporting alternative
				energy development; and
							(7)other information
				or actions as may be necessary.
							(c)GuidelinesThe
				Secretary shall, within 180 days after the date of enactment of this section
				and after consultation with the coastal states, publish guidelines for the
				application for and use of grants under this section.
						(d)ParticipationA
				coastal state shall provide opportunity for public participation in developing
				new enforceable policies and procedures under this section pursuant to sections
				306(d)(1) and 306(e), especially by relevant Federal agencies, other coastal
				state agencies, local governments, regional organizations, port authorities,
				and other interested parties and stakeholders, public and private, that are
				related to, or affected by Outer Continental Shelf energy activities.
						(e)Annual
				grants
							(1)In
				generalFor each of fiscal years 2011 through 2015, the Secretary
				may make a grant to a coastal state to develop new enforceable polices and
				procedures as required under this section.
							(2)Grant amounts
				and limit on awardsThe amount of any grant to any one coastal
				State under this section shall not exceed $750,000 for any fiscal year. No
				coastal state may receive more than two grants under this section.
							(3)No State
				matching contribution requiredAs it is in the national interest
				to be able to respond efficiently and effectively at all levels of government
				to oil spills and other accidents resulting from Outer Continental Shelf energy
				activities, a coastal state shall not be required to contribute any portion of
				the cost of a grant awarded under this section.
							(4)Secretarial
				review and limit on awardsAfter an initial grant is made to a
				coastal state under this section, no subsequent grant may be made to that
				coastal state under this section unless the Secretary finds that the coastal
				state is satisfactorily developing revisions to address offshore energy
				impacts. No coastal state is eligible to receive grants under this section for
				more than 2 fiscal years.
							(f)ApplicabilityThe requirements of this section shall only
				apply if appropriations are provided to the Secretary to make grants under this
				section. This section shall not be construed to convey any new authority to any
				coastal state, or repeal or supersede any existing authority of any coastal
				state, to regulate the siting, licensing, leasing, or permitting of energy
				facilities in areas of the Outer Continental Shelf under the administration of
				the Federal Government. Nothing in this section repeals or supersedes any
				existing coastal state authority.
						(g)Assistance by
				the SecretaryThe Secretary as authorized under section 310(a)
				and to the extent practicable, shall make available to coastal states the
				resources and capabilities of the National Oceanic and Atmospheric
				Administration to provide technical assistance to the coastal states to prepare
				revisions to approved management programs to meet the requirements under this
				section.
						.
			807.Information
			 sharingSection 388(b) of the
			 Energy Policy Act of 2005 (43 U.S.C. 1337 note) is amended by
			 adding at the end the following:
				
					(4)Availability of
				data and informationAll heads of departments and agencies of the
				Federal Government shall, upon request of the Secretary, provide to the
				Secretary all data and information that the Secretary deems necessary for the
				purpose of including such data and information in the mapping initiative,
				except that no department or agency of the Federal Government shall be required
				to provide any data or information that is privileged or
				proprietary.
					.
			808.Limitation on
			 use of fundsNone of the funds
			 authorized or made available by this Act may be used to carry out any activity
			 or pay any costs for removal or damages for which a responsible party (as such
			 term is defined in section 1001 of the Oil Pollution Act of 1990
			 (33 U.S.C.
			 2701)) is liable under the Oil Pollution Act of 1990
			 (33 U.S.C. 2701 et
			 seq.) or other law.
			809.Environmental
			 reviewSection 390 of the
			 Energy Policy Act of 2005 (Public Law 109–58;
			 42 U.S.C.
			 15942) is repealed.
			810.Federal
			 response to State proposals to protect State lands and watersAny State shall be entitled to timely
			 decisions regarding permit applications or other approvals from any Federal
			 official, including the Secretary of the Interior or the Secretary of Commerce,
			 for any State or local government response activity to protect State lands and
			 waters that is directly related to the discharge of oil determined to be a
			 spill of national significance. Within 48 hours of the receipt of the State
			 application or request for approval, the Federal official shall provide a clear
			 determination on the permit application or approval request to the State, or
			 provide a definite date by which the determination shall be made to the State.
			 If the Federal official fails to meet either of these deadlines, the permit
			 application is presumed to be approved or other approval granted.
			811.Government
			 Accountability Office evaluation
				(a)EvaluationThe Comptroller General shall conduct an
			 evaluation of the Department of the Interior to determine—
					(1)whether the
			 reforms carried out under this Act and the amendments made by this Act address
			 concerns of the Government Accountability Office and the Inspector General
			 expressed before the date of enactment of this Act;
					(2)whether the increased hiring authority
			 given to the Secretary of the Interior under this Act and the amendments made
			 by this Act has resulted in the Department of the Interior being more effective
			 in addressing its oversight missions; and
					(3)whether there has been a sufficient
			 reduction in the conflict between mission and interest within the Department of
			 the Interior.
					(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report containing the results of the
			 evaluation conducted under subsection (a).
				812.Study on relief
			 wellsNot later than 60 days
			 after the date of enactment of this Act, the Secretary shall enter into an
			 arrangement with the National Academy of Engineering under which the Academy
			 shall, not later than 1 year after such arrangement is entered into, submit to
			 the Secretary and to Congress a report that assesses the economic, safety, and
			 environmental impacts of requiring that 1 or more relief wells be drilled in
			 tandem with the drilling of some or all wells subject to the requirements of
			 this Act and the amendments made by this Act.
			IXSTUDY OF ACTIONS
			 TO IMPROVE THE ACCURACY OF COLLECTION OF ROYALTIES
			901.Short
			 titleThis title may be cited
			 as the Study of Ways to Improve the
			 Accuracy of the Collection of Federal Oil, Condensate, and Natural Gas
			 Royalties Act of 2010.
			902.Study of
			 actions to improve the accuracy of collection of Federal oil, condensate, and
			 natural gas royaltiesThe
			 Secretary of the Interior shall seek to enter into an arrangement with the
			 National Academy of Engineering under which the Academy, by not later than six
			 months after the date of the enactment of this Act, shall study and report to
			 the Secretary regarding whether the accuracy of collection of royalties on
			 production of oil, condensate, and natural gas under leases of Federal lands
			 (in eluding submerged and deep water lands) and Indian lands would be improved
			 by any of the following:
				(1)Requiring the
			 installation of digital meters, calibrated at least monthly to an absolute zero
			 value, for all lands from which natural gas (including condensate) is produced
			 under such leases.
				(2)Requiring
			 that—
					(A)the size of every
			 orifice plate on each natural gas well operated under such leases be inspected
			 at least quarterly by the Secretary; and
					(B)chipped orifice
			 plates and wrong-sized orifice plates be replaced immediately after those
			 inspections and reported to the Secretary for retroactive volume measurement
			 corrections and royalty payments with interest of 8 percent compounded
			 monthly.
					(3)Requiring that any
			 plug valves that are in natural gas gathering lines be removed and replaced
			 with ball valves.
				(4)Requiring
			 that—
					(A)all meter runs
			 should be opened for inspection by the Secretary and the producer at all times;
			 and
					(B)any welding or
			 closing of the meter runs leading to the orifice plates should be prohibited
			 unless authorized by the Secretary.
					(5)Requiring the installation of straightening
			 vanes approximately 10 feet before natural gas enters each orifice meter,
			 including each master meter and each sales meter.
				(6)Requiring that all
			 master meters be inspected and the results of such inspections be made
			 available to the Secretary and the producers immediately.
				(7)Requiring
			 that—
					(A)all sampling of
			 natural gas for heating content analysis be performed monthly upstream of each
			 natural gas meter, including upstream of each master meter;
					(B)records of such
			 sampling and heating content analysis be maintained by the purchaser and made
			 available to the Secretary and to the producer monthly;
					(C)probes for such
			 upstream sampling be installed upstream within three feet of each natural gas
			 meter;
					(D)any oil and
			 natural gas lease for which heat content analysis is falsified shall be subject
			 to cancellation;
					(E)natural gas
			 sampling probes be located—
						(i)upstream of the
			 natural gas meter at all times;
						(ii)within a few feet
			 of the natural gas meter; and
						(iii)after the
			 natural gas goes through a Welker or Y–Z vanishing chamber; and
						(F)temperature probes
			 and testing probes be located between the natural gas sampling probe and the
			 orifice of the natural gas meter.
					(8)Prohibiting the
			 dilution of natural gas with inert nitrogen or inert carbon dioxide gas for
			 royalty determination, sale, or resale at any point.
				(9)Requiring that both the measurement of the
			 volume of natural gas and the heating content analyses be reported only on the
			 basis of 14.73 PSI and 60 degrees Fahrenheit, regardless of the elevation above
			 sea level of such volume measurement and heating content analysis, for both
			 purchases and sales of natural gas.
				(10)Prohibiting the
			 construction of bypass pipes that go around the natural gas meter, and imposing
			 criminal penalties for any such construction or subsequent removal including,
			 but not limited to, automatic cancellation of the lease.
				(11)Requiring that all natural gas sold to
			 consumers have a minimum BTU content of 960 at an atmospheric pressure of 14.73
			 PSI and be at a temperature of 60 degrees Fahrenheit, as required by the State
			 of Wyoming Public Utilities Commission.
				(12)Requiring that all natural gas sold in the
			 USA will be on a MMBTU basis with the BTU content adjusted for elevation above
			 sea level in higher altitudes. Thus all natural gas meters must correct for BTU
			 content in higher elevations (altitudes).
				(13)Issuance by the
			 Secretary of rules for the measurement at the wellhead of the standard volume
			 of natural gas produced, based on independent industry standards such as those
			 suggested by the American Society of Testing Materials (ASTM).
				(14)Requiring use of
			 the fundamental orifice meter mass flow equation, as revised in 1990, for
			 calculating the standard volume of natural gas produced.
				(15)Requiring the use
			 of Fpv in standard volume measurement computations as described in the 1992
			 American Gas Association Report No. 8 entitled Compressibility Factor of
			 Natural Gas and Other Related Hydrocarbon Gases.
				(16)Requiring that
			 gathering lines must be constructed so as to have as few angles and turns as
			 possible, with a maximum of three angles, before they connect with the natural
			 gas meter.
				(17)Requiring that
			 for purposes of reporting the royalty value of natural gas, condensate, oil,
			 and associated natural gases, such royalty value must be based upon the natural
			 gas’ condensate’s, oil’s, and associated natural gases’ arm’s length,
			 independent market value, as reported in independent, respected market reports
			 such as Platts or Bloombergs, and not based upon industry controlled posted
			 prices, such as Koch’s.
				(18)Requiring that
			 royalties be paid on all the condensate recovered through purging gathering
			 lines and pipelines with a cone-shaped device to push out condensate (popularly
			 referred to as a pig) and on condensate recovered from separators,
			 de­hy­dra­tors, and processing plants.
				(19)Requiring that all royalty deductions for
			 dehydration, treating, natural gas gathering, compression, transportation,
			 marketing, removal of impurities such as carbon dioxide
			 (CO2), nitrogen (N2), hydrogen
			 sulphide (H2S), mercaptain (HS), helium (He), and other
			 similar charges on natural gas, condensate, and oil produced under such leases
			 that are now in existence be eliminated.
				(20)Requiring that at
			 all times—
					(A)the quantity,
			 quality, and value obtained for natural gas liquids (condensate) be reported to
			 the Secretary; and
					(B)such reported
			 value be based on fair independent arm’s length market value.
					(21)Issuance by the
			 Secretary of regulations that prohibit venting or flaring (or both) of natural
			 gas in cases for which technology exists to reasonably prevent it, strict
			 enforcement of such prohibitions, and cancellation of leases for
			 violations.
				(22)Requiring lessees
			 to pay full royalties on any natural gas that is vented, flared, or otherwise
			 avoidably lost.
				(23)(A)Requiring payment of
			 royalties on carbon dioxide at the wellhead used for tertiary oil recovery from
			 depleted oil fields on the basis of 5 percent of the West Texas Intermediate
			 crude oil fair market price to be used for one MCF (1,000 cubic feet) of carbon
			 dioxide gas.
					(B)Requiring that—
						(i)carbon dioxide used for edible
			 purposes should be subjected to a royalty per thousand cubic feet (MCF) on the
			 basis of the sales price at the downstream delivery point without deducting for
			 removal of impurities, processing, transportation, and marketing costs;
						(ii)such price to apply with respect
			 to gaseous forms, liquid forms, and solid (dry ice) forms of carbon dioxide
			 converted to equivalent MCF; and
						(iii)such royalty to apply with
			 respect to both a direct producer of carbon dioxide and purchases of carbon
			 dioxide from another person that is either affiliated or not affiliated with
			 the purchaser.
						(24)Requiring
			 that—
					(A)royalties be paid
			 on the fair market value of nitrogen extracted from such leases that is used
			 industrially for well stimulation, helium recovery, or other uses; and
					(B)royalties be paid
			 on the fair market value of ultimately processed helium recovered from such
			 leases.
					(25)Allowing only 5
			 percent of the value of the elemental sulfur recovered during processing of
			 hydrogen sulfide gas from such leases to be deducted for processing costs in
			 determining royalty payments.
				(26)Requiring that
			 all heating content analysis of natural gas be conducted to a minimum level of
			 C15.
				(27)Eliminating
			 artificial conversion from dry BTU to wet BTU, and requiring that natural gas
			 be analyzed and royalties paid for at all times on the basis of dry BTU
			 only.
				(28)Requiring that
			 natural gas sampling be performed at all times with a floating piston cylinder
			 container at the same pressure intake as the pressure of the natural gas
			 gathering line.
				(29)Requiring use of
			 natural gas filters with a minimum of 10 microns, and preferably 15 microns,
			 both in the intake to natural gas sampling containers and in the exit from the
			 natural gas sampling containers into the chromatograph.
				(30)Mandate the use
			 of a Quad Unit for both portable and stationary chromatographs in order to
			 correct for the presence of nitrogen and oxygen, if any, in certain natural gas
			 streams.
				(31)Require the
			 calibration of all chromatograph equipment every three months and the use of
			 only American Gas Association-approved standard comparison containers for such
			 calibration.
				(32)Requiring payment of royalties on any such
			 natural gas stored on Federal or Indian lands on the basis of corresponding
			 storage charges for the use of Federal or Indian lands, respectively, for such
			 storage service.
				(33)Imposing
			 penalties for the intentional nonpayment of royalties for natural gas liquids
			 recovered—
					(A)from purging of
			 natural gas gathering lines and natural gas pipelines; or
					(B)from field
			 separators, dehydrators, and processing plants,
					including
			 cancellation of oil and natural gas leases and criminal penalties.(34)Requiring that the separator, dehydrator,
			 and natural gas meter be located within 100 feet of each natural gas
			 wellhead.
				(35)Requiring that BTU heating content analysis
			 be performed when the natural gas is at a temperature of 140 to 150 degrees
			 Fahrenheit at all times, as required by the American Gas Association (AGA)
			 regulations.
				(36)Requiring that
			 heating content analysis and volume measurements are identical at the sales
			 point to what they are at the purchase point, after allowing for a small volume
			 for leakage in old pipes, but with no allowance for heating content
			 discrepancy.
				(37)Verification by the Secretary that the
			 specific gravity of natural gas produced under such leases, as measured at the
			 meter run, corresponds to the heating content analysis data for such natural
			 gas, in accordance with the Natural Gas Processors Association Publication
			 2145–71(1), entitled Physical Constants Of Paraffin Hydrocarbons And
			 Other Components Of Natural Gas, and reporting of all discrepancies
			 immediately.
				(38)Prohibiting all
			 deductions on royalty payments for marketing of natural gas, condensate, and
			 oil by an affiliate or agent.
				(39)Requiring that
			 all standards of the American Petroleum Institute, the American Gas
			 Association, the Gas Processors Association, and the American Society of
			 Testing Materials, Minerals Management Service Order No. 5, and all other
			 Minerals Management Service orders be faithfully observed and applied, and
			 willful misconduct of such standards and orders be subject to oil and gas lease
			 cancellation.
				903.DefinitionsIn this title:
				(1)Covered
			 landsThe term covered lands means—
					(A)all Federal
			 onshore lands and offshore lands that are under the administrative jurisdiction
			 of the Department of the Interior for purposes of oil and gas leasing;
			 and
					(B)Indian onshore
			 lands.
					(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				XOffshore Oil and
			 Gas Worker Whistleblower Protection
			1001.Short
			 titleThis title may be cited
			 as the Offshore Oil and Gas Worker
			 Whistleblower Protection Act of 2010.
			1002.Whistleblower
			 protections; employee protection from other retaliation
				(a)Prohibition
			 Against Retaliation
					(1)In
			 generalNo employer may discharge or otherwise discriminate
			 against a covered employee because the covered employee, whether at the covered
			 employee’s initiative or in the ordinary course of the covered employee’s
			 duties—
						(A)provided, caused
			 to be provided, or is about to provide or cause to be provided to the employer
			 or to a Federal or State Government official, information relating to any
			 violation of, or any act or omission the covered employee reasonably believes
			 to be a violation of, any provision of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1301 et
			 seq.), or any order, rule, regulation, standard, or prohibition
			 under that Act, or exercised any rights provided to employees under that
			 Act;
						(B)testified or is
			 about to testify in a proceeding concerning such violation;
						(C)assisted or
			 participated or is about to assist or participate in such a proceeding;
						(D)testified or is
			 about to testify before Congress on any matter covered by such Act;
						(E)objected to, or refused to participate in
			 any activity, policy, practice, or assigned task that the covered employee
			 reasonably believed to be in violation of any provision of such Act, or any
			 order, rule, regulation, standard, or ban under such Act;
						(F)reported to the employer or a State or
			 Federal Government official any of the following related to the employer’s
			 activities described in section 1003(1): an illness, injury, unsafe condition,
			 or information regarding the adequacy of any oil spill response plan required
			 by law; or
						(G)refused to perform
			 the covered employee’s duties, or exercised stop work authority, related to the
			 employer’s activities described in section 1003(1) if the covered employee had
			 a good faith belief that performing such duties could result in injury to or
			 impairment of the health of the covered employee or other employees, or cause
			 an oil spill to the environment.
						(2)Good faith
			 beliefFor purposes of paragraph (1)(E), the circumstances
			 causing the covered employee’s good faith belief that performing such duties
			 would pose a health and safety hazard shall be of such a nature that a
			 reasonable person under circumstances confronting the covered employee would
			 conclude there is such a hazard.
					(b)Process
					(1)In
			 generalA covered employee who believes that he or she has been
			 discharged or otherwise discriminated against (hereafter referred to as the
			 complainant) by any employer in violation of subsection (a)(1)
			 may, not later than 180 days after the date on which such alleged violation
			 occurs or the date on which the covered employee knows or should reasonably
			 have known that such alleged violation occurred, file (or have any person file
			 on his or her behalf) a complaint with the Secretary of Labor (referred to in
			 this section as the Secretary) alleging such discharge or
			 discrimination and identifying employer or employers responsible for such act.
			 Upon receipt of such a complaint, the Secretary shall notify, in writing, the
			 employer or employers named in the complaint of the filing of the complaint, of
			 the allegations contained in the complaint, of the substance of evidence
			 supporting the complaint, and of the opportunities that will be afforded to
			 such person under paragraph (2).
					(2)Investigation
						(A)In
			 generalNot later than 90 days after the date of receipt of a
			 complaint filed under paragraph (1) the Secretary shall initiate an
			 investigation and determine whether there is reasonable cause to believe that
			 the complaint has merit and notify, in writing, the complainant and the
			 employer or employers alleged to have committed a violation of subsection
			 (a)(1) of the Secretary’s findings. The Secretary shall, during such
			 investigation afford the complainant and the employer or employers named in the
			 complaint an opportunity to submit to the Secretary a written response to the
			 complaint and an opportunity to meet with a representative of the Secretary to
			 present statements from witnesses. The complainant shall be provided with an
			 opportunity to review the information and evidence provided by employer or
			 employers to the Secretary, and to review any response or rebuttal by such the
			 complaint, as part of such investigation.
						(B)Reasonable cause
			 found; preliminary orderIf the Secretary concludes that there is
			 reasonable cause to believe that a violation of subsection (a)(1) has occurred,
			 the Secretary shall accompany the Secretary’s findings with a preliminary order
			 providing the relief prescribed by paragraph (3)(B). Not later than 30 days
			 after the date of notification of findings under this paragraph, the employer
			 or employers alleged to have committed the violation or the complainant may
			 file objections to the findings or preliminary order, or both, and request a
			 hearing on the record before an administrative law judge of the Department of
			 Labor. The filing of such objections shall not operate to stay any
			 reinstatement remedy contained in the preliminary order. Any such hearing shall
			 be conducted expeditiously. If a hearing is not requested in such 30-day
			 period, the preliminary order shall be deemed a final order that is not subject
			 to judicial review. The Secretary of Labor is authorized to enforce preliminary
			 reinstatement orders in the United States district court for the district in
			 which the violation was found to occur, or in the United States district court
			 for the District of Columbia.
						(C)Dismissal of
			 complaint
							(i)Standard for
			 complainantThe Secretary shall dismiss a complaint filed under
			 this subsection and shall not conduct an investigation otherwise required under
			 subparagraph (A) unless the complainant makes a prima facie showing that any
			 behavior described in subparagraphs (A) through (G) of subsection (a)(1) was a
			 contributing factor in the adverse action alleged in the complaint.
							(ii)Standard for
			 employerNotwithstanding a finding by the Secretary that the
			 complainant has made the showing required under clause (i), no investigation
			 otherwise required under subparagraph (A) shall be conducted if the employer
			 demonstrates, by clear and convincing evidence, that the employer would have
			 taken the same adverse action in the absence of that behavior.
							(iii)Violation
			 standardThe Secretary may determine that a violation of
			 subsection (a)(1) has occurred only if the complainant demonstrates that any
			 behavior described in subparagraphs (A) through (G) of such subsection was a
			 contributing factor in the adverse action alleged in the complaint.
							(iv)Relief
			 standardRelief may not be ordered under subparagraph (A) if the
			 employer demonstrates by clear and convincing evidence that the employer would
			 have taken the same adverse action in the absence of that behavior.
							(3)Orders
						(A)In
			 generalNot later than 90 days after the receipt of a request for
			 a hearing under subsection (b)(2)(B), the administrative law judge shall issue
			 findings of fact and order the relief provided under this paragraph or deny the
			 complaint. At any time before issuance of an order, a proceeding under this
			 subsection may be terminated on the basis of a settlement agreement entered
			 into by the Secretary, the complainant, and the person alleged to have
			 committed the violation. Such a settlement may not be agreed by such parties if
			 it contains conditions which conflict with rights protected under this title,
			 are contrary to public policy, or include a restriction on a complainant’s
			 right to future employment with employers other than the specific employers
			 named in the complaint.
						(B)Content of
			 orderIf, in response to a complaint filed under paragraph (1),
			 the administrative law judge determines that a violation of subsection (a)(1)
			 has occurred, the administrative law judge shall order the employer or
			 employers who committed such violation—
							(i)to
			 take affirmative action to abate the violation;
							(ii)to
			 reinstate the complainant to his or her former position together with
			 compensation (including back pay and prejudgment interest) and restore the
			 terms, conditions, and privileges associated with his or her employment;
			 and
							(iii)to
			 provide compensatory and consequential damages, and, as appropriate, exemplary
			 damages to the complainant.
							(C)Attorney
			 feesIf such an order is issued under this paragraph, the
			 Secretary, at the request of the complainant, shall assess against the employer
			 or employers a sum equal to the aggregate amount of all costs and expenses
			 (including attorneys’ and expert witness fees) reasonably incurred by the
			 complainant for, or in connection with, the bringing of the complaint upon
			 which the order was issued at the conclusion of any stage of the
			 proceeding.
						(D)Bad faith
			 claimIf the Secretary finds that a complaint under paragraph (1)
			 is frivolous or has been brought in bad faith, the Secretary may award to the
			 prevailing employer reasonable attorneys’ fees, not exceeding $1,000, to be
			 paid by the complainant.
						(E)Administrative
			 appealNot later than 30 days after the receipt of findings of
			 fact or an order under subparagraph (B), the employer or employers alleged to
			 have committed the violation or the complainant may file, with objections, an
			 administrative appeal with the Secretary, who may designate such appeal to a
			 review board. In reviewing a decision and order of the administrative law
			 judge, the Secretary shall affirm the decision and order if it is determined
			 that the factual findings set forth therein are supported by substantial
			 evidence and the decision and order are made in accordance with applicable law.
			 The Secretary shall issue a final decision and order affirming, or reversing,
			 in whole or in part, the decision under review within 90 days after receipt of
			 the administrative appeal under this subparagraph. If it is determined that a
			 violation of subsection (a)(1) has occurred, the Secretary shall order relief
			 provided under subparagraphs (B) and (C). Such decision shall constitute a
			 final agency action with respect to the matter appealed.
						(4)Action in
			 court
						(A)In
			 generalIf the Secretary has not issued a final decision within
			 300 days after the filing of the complaint, the complainant may bring an action
			 at law or equity for de novo review in the appropriate district court of the
			 United States, which action shall, at the request of either party to such
			 action, be tried by the court with a jury. The proceedings shall be governed by
			 the same legal burdens of proof specified in paragraph (2)(C).
						(B)ReliefThe
			 court may award all appropriate relief including injunctive relief,
			 compensatory and consequential damages, including—
							(i)reinstatement with
			 the same seniority status that the covered employee would have had, but for the
			 discharge or discrimination;
							(ii)the
			 amount of back pay sufficient to make the covered employee whole, with
			 prejudgment interest;
							(iii)exemplary
			 damages, as appropriate; and
							(iv)litigation costs, including reasonable
			 attorney fees and expert witness fees.
							(5)Review
						(A)In
			 generalAny person aggrieved
			 by a final order issued under paragraph (3) or a judgment or order under
			 paragraph (4) may obtain review of the order in the appropriate United States
			 Court of Appeals. The petition for review must be filed not later than 60 days
			 after the date of the issuance of the final order of the Secretary. Review
			 shall be in accordance with
			 chapter
			 7 of title 5, United States Code. The commencement of
			 proceedings under this subparagraph shall not, unless ordered by the court,
			 operate as a stay of the order.
						(B)No other
			 judicial reviewAn order of the Secretary with respect to which
			 review could have been obtained under subparagraph (A) shall not be subject to
			 judicial review in any other proceeding.
						(6)Failure to
			 comply with orderWhenever any employer has failed to comply with
			 an order issued under paragraph (3), the Secretary may obtain in a civil action
			 in the United States district court for the district in which the violation was
			 found to occur, or in the United States district court for the District of
			 Columbia, all appropriate relief including, but not limited to, injunctive
			 relief and compensatory damages.
					(7)Civil action to
			 require compliance
						(A)In
			 generalWhenever an employer
			 has failed to comply with an order issued under paragraph (3), the complainant
			 on whose behalf the order was issued may obtain in a civil action in an
			 appropriate United States district court against the employer to whom the order
			 was issued, all appropriate relief.
						(B)AwardThe
			 court, in issuing any final order under this paragraph, may award costs of
			 litigation (including reasonable attorneys’ and expert witness fees) to any
			 party whenever the court determines such award is appropriate.
						(c)Construction
					(1)Effect on other
			 lawsNothing in this section preempts or diminishes any other
			 safeguards against discrimination, demotion, discharge, suspension, threats,
			 harassment, reprimand, retaliation, or any other manner of discrimination
			 provided by Federal or State law.
					(2)Rights of
			 employeesNothing in this section shall be construed to diminish
			 the rights, privileges, or remedies of any employee under any Federal or State
			 law or under any collective bargaining agreement. The rights and remedies in
			 this section may not be waived by any agreement, policy, form, or condition of
			 employment.
					(d)Enforcement of
			 Nondiscretionary DutiesAny nondiscretionary duty imposed by this
			 section shall be enforceable in a mandamus proceeding brought under
			 section
			 1361 of title 28, United States Code.
				(e)Posting of
			 Notice and TrainingAll employers shall post a notice which has
			 been approved as to form and content by the Secretary of Labor in a conspicuous
			 location in the place of employment where covered employees frequent which
			 explains employee rights and remedies under this section. Each employer shall
			 provide training to covered employees of their rights under this section within
			 30 days of employment, and at not less than once every 12 months thereafter,
			 and provide covered employees with a card which contains a toll free telephone
			 number at the Department of Labor which covered employees can call to get
			 information or file a complaint under this section.
				(f)Designation by
			 the SecretaryThe Secretary of Labor shall, within 30 days of the
			 date of enactment of this Act, designate by order the appropriate agency
			 officials to receive, investigate, and adjudicate complaints of violations of
			 subsection (a)(1).
				1003.DefinitionsAs used in this title the following
			 definitions apply:
				(1)The term
			 covered employee—
					(A)means an
			 individual performing services on behalf of an employer that is engaged in
			 activities on or in waters above the Outer Continental Shelf related to—
						(i)supporting, or
			 carrying out exploration, development, production, processing, or
			 transportation of oil or gas; or
						(ii)oil
			 spill cleanup, emergency response, environmental surveillance, protection, or
			 restoration, or other oil spill activities related to occupational safety and
			 health; and
						(B)includes an
			 applicant for such employment.
					(2)The term
			 employer means one or more individuals, partnerships,
			 associations, corporations, trusts, unincorporated organizations,
			 nongovernmental organizations, or trustees, and includes any agent, contractor,
			 subcontractor, grantee or consultant of such employer.
				(3)The term
			 Outer Continental Shelf has the meaning that the term outer
			 Continental Shelf has in the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1331 et
			 seq.).
				
	
		
			Passed the House of
			 Representatives July 30, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
